--------------------------------------------------------------------------------

Exhibit 10.46

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT


DATED AS OF JULY 30, 2010,


among


SHENANDOAH TELECOMMUNICATIONS COMPANY,


as Borrower,


each of the


GUARANTORS


referred to herein,


COBANK, ACB,


as Administrative Agent, a Joint Lead Arranger, Bookrunner, and a Lender,


BRANCH BANKING AND TRUST COMPANY,


as Syndication Agent, a Joint Lead Arranger and a Lender,


WELLS FARGO BANK, N.A.,


as Documentation Agent, a Joint Lead Arranger and a Lender,


and


the other Lenders referred to herein

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




SECTION 1
 
AMOUNTS AND TERMS OF FACILITIES
 
2
   
1.1
 
Facilities
 
2
   
1.2
 
Interest
 
3
   
1.3
 
Notice of Borrowing, Conversion or Continuation of Loans
 
8
   
1.4
 
Fees and Expenses
 
8
   
1.5
 
Payments
 
9
   
1.6
 
Repayments of Loans; Reduction of the Revolver Loan Commitment
 
11
   
1.7
 
Voluntary Prepayments and Other Mandatory Repayments
 
13
   
1.8
 
Application of Prepayments and Repayments; Payment of Breakage Fees, Etc
 
15
   
1.9
 
Loan Accounts
 
15
   
1.10
 
Changes in LIBOR Rate Availability
 
15
   
1.11
 
Capital Adequacy and Other Adjustments
 
16
   
1.12
 
Optional Prepayment/Replacement of Lender in Respect of Increased Costs or
Defaulted Lenders
 
17
   
1.13
 
Taxes
 
18
   
1.14
 
Changes in Tax Laws
 
19
   
1.15
 
Term of this Agreement
 
20
             
SECTION 2
 
AFFIRMATIVE COVENANTS .
 
20
   
2.1
 
Compliance With Laws
 
20
   
2.2
 
Maintenance of Books and Records; Properties; Insurance
 
20
   
2.3
 
Inspection
 
22
   
2.4
 
Legal Existence, Etc
 
22
   
2.5
 
Use of Proceeds
 
22
   
2.6
 
Notices; Further Assurances
 
22
   
2.7
 
CoBank Equity
 
23
   
2.8
 
Collateral Assignments of Material Contracts
 
24
   
2.9
 
Investment Company Act
 
24
   
2.10
 
Payment of Obligations
 
24
   
2.11
 
Environmental Laws
 
24
   
2.12
 
Creation or Acquisition of Subsidiaries
 
25
   
2.13
 
Interest Rate Protection
 
26
   
2.14
 
ERISA
 
26
   
2.15
 
Post-Closing Searches
 
27
             
SECTION 3
 
NEGATIVE COVENANTS .
 
27
   
3.1
 
Indebtedness
 
27
   
3.2
 
Liens and Related Matters
 
29
   
3.3
 
Investments
 
29
   
3.4
 
Contingent Obligations
 
29
   
3.5
 
Restricted Junior Payments
 
30
   
3.6
 
Restriction on Fundamental Changes
 
31


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(Continued)



           
Page
                 
3.7
 
Disposal of Assets or Subsidiary Stock
 
31
   
3.8
 
Transactions with Affiliates
 
32
   
3.9
 
Management Fees
 
32
   
3.10
 
Conduct of Business
 
33
   
3.11
 
Fiscal Year
 
33
   
3.12
 
Modification of Agreements
 
33
   
3.13
 
Inconsistent Agreements
 
33
   
3.14
 
Hedge Agreements
 
33
   
3.15
 
Ownership of Licenses
 
33
             
SECTION 4
 
FINANCIAL COVENANTS AND REPORTING
 
34
   
4.1
 
Total Leverage Ratio
 
34
   
4.2
 
Debt Service Coverage Ratio
 
34
   
4.3
 
Equity to Assets Ratio
 
34
   
4.4
 
Fixed Charge Coverage Ratio
 
34
   
4.5
 
Minimum Liquidity Balance
 
35
   
4.6
 
Financial Statements and Other Reports
 
35
   
4.7
 
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement
 
38
             
SECTION 5
 
REPRESENTATIONS AND WARRANTIES
 
39
   
5.1
 
Disclosure
 
39
   
5.2
 
No Material Adverse Effect
 
39
   
5.3
 
Organization, Powers, Authorization and Good Standing
 
40
   
5.4
 
Compliance of Loan Documents and Borrowings
 
40
   
5.5
 
Compliance with Applicable Law; Governmental Approvals
 
40
   
5.6
 
Tax Returns and Payments
 
41
   
5.7
 
Environmental Matters
 
41
   
5.8
 
Financial Statements.
 
41
   
5.9
 
Intellectual Property
 
42
   
5.10
 
Litigation, Investigations, Audits, Etc
 
42
   
5.11
 
Employee Labor Matters
 
42
   
5.12
 
ERISA Compliance
 
42
   
5.13
 
Communications Regulatory Matters.
 
43
   
5.14
 
Perfection
 
44
   
5.15
 
Solvency
 
44
   
5.16
 
Investment Company Act
 
45
   
5.17
 
Certain Agreements and Material Contracts
 
45
   
5.18
 
Title to Properties
 
45
   
5.19
 
Subsidiaries
 
45
   
5.20
 
Transactions with Affiliates
 
45
   
5.21
 
Patriot Act
 
45


 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(Continued)



           
Page
             
SECTION 6
 
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES
 
46
   
6.1
 
Event of Default
 
46
   
6.2
 
Termination of Loan Commitments
 
49
   
6.3
 
Acceleration
 
49
   
6.4
 
Rights of Collection
 
49
   
6.5
 
Consents
 
49
   
6.6
 
Performance by Administrative Agent
 
50
   
6.7
 
Set Off and Sharing of Payments
 
50
   
6.8
 
Application of Payments
 
50
   
6.9
 
Adjustments
 
51
             
SECTION 7
 
CONDITIONS TO LOANS
 
51
   
7.1
 
Conditions to Initial Loans
 
51
   
7.2
 
Conditions to All Loans
 
56
             
SECTION 8
 
ASSIGNMENT AND PARTICIPATION
 
57
   
8.1
 
Assignments and Participations in Loans and Notes.
 
57
   
8.2
 
Administrative Agent
 
60
   
8.3
 
Amendments, Consents and Waivers for Certain Actions
 
66
   
8.4
 
Disbursement of Funds
 
66
   
8.5
 
Disbursements of Advances; Payments
 
66
             
SECTION 9
 
MISCELLANEOUS
 
68
   
9.1
 
Indemnities
 
68
   
9.2
 
Amendments and Waivers
 
68
   
9.3
 
Notices
 
70
   
9.4
 
Failure or Indulgence Not Waiver; Remedies Cumulative
 
71
   
9.5
 
Marshaling; Payments Set Aside
 
71
   
9.6
 
Severability
 
71
   
9.7
 
Lenders' Obligations Several; Independent Nature of Lenders' Rights
 
71
   
9.8
 
Headings
 
72
   
9.9
 
Applicable Law
 
72
   
9.10
 
Successors and Assigns
 
72
   
9.11
 
No Fiduciary Relationship
 
72
   
9.12
 
Construction
 
72
   
9.13
 
Confidentiality
 
72
   
9.14
 
Consent to Jurisdiction and Service of Process
 
73
   
9.15
 
Waiver of Jury Trial
 
73
   
9.16
 
Survival of Warranties and Certain Agreements
 
74
   
9.17
 
Entire Agreement
 
74
   
9.18
 
Counterparts; Effectiveness
 
74
   
9.19
 
Patriot Act
 
74


 
-iii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(Continued)
 

           
Page
                 
9.20
 
Guaranty of Secured Obligations by Guarantors
 
75
   
9.21
 
Governmental Authority Compliance
 
81
             
SECTION 10
 
DEFINITIONS
 
81
   
10.1
 
Certain Defined Terms
 
81
   
10.2
 
Other Definitional Provisions
 
104


 
-iv-

--------------------------------------------------------------------------------

 
 

SCHEDULES      
Schedule 1.1
 
Commitments
Schedule 3.3(C)
 
Existing Investments
Schedule 3.8
 
Transactions with Affiliates
Schedule 5.3(A)
 
Jurisdiction of Organization and Powers
Schedule 5.3(C)
 
Qualification to Transact Business
Schedule 5.4(A)
 
Compliance with Governmental Approvals
Schedule 5.13(A)
 
License Information
Schedule 5.19
 
Subsidiaries
Schedule 8.1(D)
 
Voting Participants
Schedule 9.3
 
Addresses of Lenders and Administrative Agent
            EXHIBITS      
Exhibit 1.3
 
Form of Notice of Borrowing/Conversion/Continuation
Exhibit 2.12
 
Form of Joinder Agreement
Exhibit 4.6(C)
 
Form of Compliance Certificate
Exhibit 4.6(D)
 
Form of Annual Officer's Certificate
Exhibit 10.1(A)
 
Form of Assignment and Assumption
Exhibit 10.1(B)
 
Form of Revolver Note
Exhibit 10.1(C)
 
Form of Term Loan A Note
Exhibit 10.1(D)
 
Form of Fixed Term Loan Note


 
-v-

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT




This CREDIT AGREEMENT is entered into as of July 30, 2010, among SHENANDOAH
TELECOMMUNICATIONS COMPANY, a Virginia corporation ("Borrower"), each Subsidiary
of Borrower which is or hereafter becomes a guarantor of the Secured Obligations
(individually, a "Guarantor" and, collectively, the "Guarantors"; and together
with Borrower, individually a "Loan Party" and, collectively, the "Loan
Parties"), COBANK, ACB (individually, "CoBank"), as Administrative Agent, Joint
Lead Arranger, Bookrunner, and a Lender, BRANCH BANKING AND TRUST COMPANY, as
Syndication Agent, Joint Lead Arranger and a Lender, WELLS FARGO BANK, N.A., as
Documentation Agent, Joint Lead Arranger and a Lender, and the other
Lenders.  Capitalized terms used and not otherwise defined herein shall have the
meanings given to them in Subsection 10.1.
 
 
R E C I T A L S:
 
WHEREAS, Borrower desires that Lenders extend to Borrower (A) a Revolver
Facility, the proceeds of which will be used for general corporate purposes
including, but not limited to, working capital, capital expenditures and other
lawful corporate purposes and (B) a Term Loan A Facility the proceeds of which
will be used to (i) refinance existing debt, (ii) finance capital expenditures,
(iii) finance the JetBroadband Acquisition, (iv) pay certain costs associated
with the JetBroadband Acquisition and this Agreement, and (v) fund working
capital and other lawful corporate purposes;
 
WHEREAS, on June 22, 2001, CoBank lent to Borrower a term loan in the original
principal amount of $45,965,689.85; CoBank and Borrower entered into that
certain letter agreement, dated as of May 10, 2001, pursuant to which the
interest rate on $23,000,000 of the outstanding principal amount of such term
loan was fixed until August 20, 2013; as of the date hereof, the outstanding
principal amount of the portion of such term loan subject to such fixed rate of
interest is $7,957,578.88; CoBank and Borrower desire to incorporate the
outstanding principal amount of the portion of such term loan subject to such
fixed rate of interest into this Agreement as the Fixed Term Loan Facility; and
 
WHEREAS, each Loan Party intends to secure all of the Secured Obligations by
granting to Administrative Agent, for the benefit of the Secured Parties, a
first priority security interest in and lien upon substantially all of its
respective now owned or hereafter acquired real and personal property (subject
to the exceptions set forth in this Agreement and the other Loan Documents).
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

 
 

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

SECTION 1
AMOUNTS AND TERMS OF FACILITIES


1.1           Facilities. Subject to the terms and conditions of this Agreement
and in reliance upon the representations, warranties and covenants of the Loan
Parties and their respective Subsidiaries contained herein and in the other Loan
Documents:
 
(A)          Revolver Facility. Each Lender, severally and not jointly, agrees
to lend to Borrower, from time to time during the period commencing on the date
all conditions precedent set forth in Subsections 7.1 and 7.2 are satisfied or
waived as provided herein and ending on the Business Day immediately preceding
the Revolver Expiration Date, its Pro Rata Share of each Revolver Loan; provided
that, (i) no Lender shall be required at any time to lend more than its
respective Pro Rata Share of the Revolver Loan Commitment; (ii) at any one time
the aggregate principal amount of the Revolver Loans outstanding may not exceed
the Revolver Loan Commitment; and (iii) until Administrative Agent shall have
given Borrower written notice that the Consent Condition has been satisfied, at
any one time the aggregate principal amount of the Revolver Loans outstanding
may not exceed 60% of the Revolver Loan Commitment. Within the limits of and
subject to the Available Revolver Loan Commitment, this Subsection 1.1(A) and
Subsections 1.6, 1.7 and 1.8, amounts borrowed under this Subsection 1.1(A) may
be repaid or prepaid and, at any time up to and including the Business Day
immediately preceding the Revolver Expiration Date, reborrowed.
 
(B)           Term Loan Facilities.
 
(i)             Term Loan A Facility. Each Term Loan A Lender, severally and not
jointly, agrees to lend to Borrower, in a single advance on the Closing Date,
its Pro Rata Share of the Term Loan A; provided all conditions precedent set
forth in Subsections 7.1 and 7.2 are satisfied or waived as provided
herein.  Amounts of the Term Loan A that are repaid or prepaid may not be
reborrowed.
 
(ii)            Fixed Term Loan Facility. CoBank has lent to Borrower the Fixed
Term Loan. Amounts of the Fixed Term Loan that are repaid or prepaid may not be
reborrowed.
 
(C)           Incremental Term Loan Facilities. Borrower and any one or more
Lenders (including any Person not previously a Lender hereunder who executes and
delivers a joinder agreement executed by Borrower, Administrative Agent, and
such Lender, in form and substance reasonably acceptable to each of them), which
Lenders are reasonably acceptable to Administrative Agent and to Borrower, may
agree, from time to time, upon at least 10 days' prior written notice to
Administrative Agent, that such Lenders shall make one or more additional term
loan facilities available to Borrower under this Subsection 1.1(C) (each, an
"Incremental Term Loan Facility" and collectively, the "Incremental Term Loan
Facilities"; each commitment thereunder an "Incremental Term Loan Commitment"
and collectively, the "Incremental Term Loan Commitments"; and the loans
thereunder, each, an "Incremental Term Loan" and collectively, the "Incremental
Term Loans"). Any Incremental Term Loan Facility shall be documented by an
amendment or supplement to this Agreement (or restatement hereof) signed by
Borrower and Lenders providing such Incremental Term Loan Commitments.

 
-2-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

Notwithstanding the foregoing: (i) the aggregate principal amount of all
Incremental Term Loan Commitments shall not exceed $100,000,000; (ii) the
maturity date of any Incremental Term Loan Facility shall be no earlier than the
Term Loan A Maturity Date; (iii) the weighted average life of any Incremental
Term Loan Facility shall be equal to or greater than the remaining weighted
average life of the Term Loan A Facility, determined as of the initial funding
date for such Incremental Term Loan Facility; (iv) to the extent that the
applicable interest rate margins for any Incremental Term Loan Facility exceed
by more than 0.25% the applicable interest rate margins for the Term Loan A
Facility, determined as of the initial funding date for such Incremental Term
Loan Facility, the applicable interest rate margins for the Term Loan A Facility
shall be increased so that the interest rate margins on such Incremental Term
Loan Facility and the Term Loan A Facility are equal; (v) the original issue
discount or the upfront fees applicable to any Incremental Term Loan Facility
shall not be more than 1.0%; (vi) any covenant or Event of Default applicable to
the Incremental Term Loan Facility that is more restrictive than the equivalent
covenant or Event of Default set forth in this Agreement shall be deemed to be
applicable to the Loans hereunder; and (vii) no Default or Event of Default
shall have occurred and be continuing or result after giving effect to any
Incremental Term Loan Facility and the borrowings contemplated thereunder, and
the Loan Parties shall be in pro forma compliance with the financial covenants
contained in Section 4.  Lenders shall have no obligation, and shall have no
right, to participate in any Incremental Term Loan Facility.  Any new Lender
providing an Incremental Term Loan Commitment shall for all purposes be a Lender
party to the loan documentation and shall have all rights and obligations of a
Lender.


(D)          Notes. Upon any Lender's request, Borrower shall execute and
deliver to such Lender a Revolver Note, a Term Loan A Note, and a Fixed Term
Loan Note, as applicable, each dated the Closing Date, or, if later, the date of
such request, in the principal amount of such Lender's Pro Rata Share of the
Revolver Loan Commitment, the Term Loan A and the Fixed Term Loan, as
applicable.  Upon the request of any applicable Lender, Borrower shall execute
and deliver to such Lender a separate note for each applicable Incremental Term
Loan Facility, each dated the closing date of such Incremental Term Loan
Facility, or, if later, the date of such request, in the principal amount of
such Lender's Pro Rata Share of such Incremental Term Loan Commitment.
 
(E)           Advances. Loans will be made available by wire transfer of
immediately available funds.  Wire transfers will be made to such account or
accounts as may be authorized by Borrower. Advances under the Term Loan A are
only available on the Closing Date.
 
1.2            Interest.
 
(A)          Interest Options. From the date each Loan is made, based upon the
election of Borrower, at such time and from time to time thereafter (as provided
in Subsection 1.3 and subject to the conditions set forth in such Subsection and
Subsection 1.2(G)), each such Loan shall accrue interest as follows:


(i)             as a Base Rate Loan, at the sum of the Base Rate plus the Base
Rate Margin applicable to such Loan from time to time as provided in Subsection
1.2(B); or

 
-3-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(ii)            as a LIBOR Loan, for the applicable LIBOR Interest Period, at
the sum of LIBOR plus the LIBOR Margin applicable to such Loan from time to time
as provided in Subsection 1.2(B);

provided, that through and including the date on which Borrower repays or pays
any portion of the Fixed Term Loan other than in the amounts and on the dates
provided in Subsection 1.6(A)(iii)(regardless of the source of such repayment or
prepayment and whether voluntary, mandatory, by acceleration or otherwise) (the
"Fixed Term Loan Termination Date"), the Fixed Term Loan shall accrue interest
at a fixed annual interest rate equal to 7.370% (the "Fixed Interest Rate").
Except as otherwise provided in Subsections 1.2(E) and 6.6, interest on all
other Obligations not paid when due will accrue at the Base Rate plus 2.000% per
annum plus the highest Base Rate Margin provided in Section 1.2(B).
 
Notwithstanding the foregoing, any Incremental Term Loan shall accrue interest
as provided in the amendment or supplement to this Agreement evidencing the
applicable Incremental Term Loan Facility.
 
(B)          Applicable Margins. Initially, and continuing through the day
immediately preceding the first Adjustment Date occurring after December 31,
2010 on which Borrower demonstrates by delivery of a Compliance Certificate that
a change in the Base Rate Margin and the LIBOR Margin is warranted and requests
such change in writing, the Base Rate Margin shall be 2.500% per annum, the
LIBOR Margin shall be 3.500% per annum and the Commitment Fee Margin shall be
0.500% per annum.  Commencing on such Adjustment Date, the applicable Base Rate
Margin, LIBOR Margin and Commitment Fee Margin shall be for each Calculation
Period the applicable per annum percentage set forth in the pricing table below
opposite the applicable Total Leverage Ratio of Borrower, determined on a
consolidated basis for Borrower and its Subsidiaries; provided, that, in the
event that Administrative Agent shall not receive the financial statements,
Compliance Certificate, and Annual Officer's Certificate required pursuant to
Subsections 4.6(A), 4.6(B), 4.6(C), and 4.6(D) when due, from such due date and
until the fifth Business Day following Administrative Agent's receipt of such
overdue financial statements, Compliance Certificate and Annual Officer's
Certificate (and in the event a decrease in the applicable margin is then
warranted, receipt of Borrower's written request to decrease such margin), the
Base Rate Margin shall be 2.500% per annum, the LIBOR Margin shall be 3.500% per
annum, and the Commitment Fee Margin shall be 0.500%; provided, further, that
effective upon the closing of any Acquisition that will increase the Total
Leverage Ratio on a Pro forma Basis, the Base Rate Margin, LIBOR Margin and
Commitment Fee Margin will immediately adjust to reflect such higher ratio.
 
PRICING TABLE
 
Total Leverage Ratio
Base Rate Margin
LIBOR Margin
Commitment Fee Margin
> 2.00x
2.500%
3.500%
0.500%
> 1.50x and < 2.00x
2.250%
3.250%
0.500%
< 1.50x
2.000%
3.000%
0.375%


 
-4-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

If, as a result of any restatement of or other adjustment to any financial
statements referred to above or for any other reason, Administrative Agent
determines that (i) the Total Leverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in different pricing for any period, then (1)
if the proper calculation of the Total Leverage Ratio would have resulted in
higher pricing for such period, Borrower shall automatically and retroactively
be obligated to pay to Administrative Agent, promptly on demand by
Administrative Agent, an amount equal to the excess of the amount of interest
that should have been paid for such period over the amount of interest actually
paid for such period; and (2) if the proper calculation of the Total Leverage
Ratio would have resulted in lower pricing for such period, Administrative Agent
and Lenders shall have no obligation to repay any interest to Borrower; provided
that if, as a result of any restatement or other event a proper calculation of
the Total Leverage Ratio would have resulted in higher pricing for one or more
periods and lower pricing for one or more other periods (due to the shifting of
income or expenses from one period to another period or any similar reason),
then the amount payable by Borrower pursuant to clause (1) above shall be based
upon the excess, if any, of the amount of interest that should have been paid
for all applicable periods over the amount of interest paid for all such
periods.
 
(C)           Interest Periods.
 
(i)            LIBOR Interest Periods. Each LIBOR Loan may be obtained for a one
(1), two (2), three (3), or six (6) month period or, if available to all Lenders
under the applicable facility, nine (9) or 12 month period (each such period
being a "LIBOR Interest Period"). With respect to all LIBOR Loans:
 
(1)           the LIBOR Interest Period will commence on the date that the LIBOR
Loan is made or the date on which any portion of any Base Rate Loan is converted
into a LIBOR Loan, or, in the case of immediately successive LIBOR Interest
Periods, each successive LIBOR Interest Period shall commence on the day on
which the immediately preceding LIBOR Interest Period expires;
 
(2)            if the LIBOR Interest Period would otherwise expire on a day that
is not a Business Day, then it will expire on the next Business Day; provided,
that if any LIBOR Interest Period would otherwise expire on a day that is not a
Business Day and such day is a day of the calendar month after which no further
Business Day occurs in such month, such LIBOR Interest Period shall expire on
the Business Day next preceding such day;


(3)           any LIBOR Interest Period that begins on the last Business Day of
a calendar month or on a day for which there is no numerically corresponding day
in the last calendar month in such LIBOR Interest Period shall end on the last
Business Day of the last calendar month in such LIBOR Interest Period; and

 
-5-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(4)           no LIBOR Interest Period shall be selected under any Term Loan
Facility if, in order to make scheduled repayments of such Term Loan required
pursuant to Subsection 1.6(A)(ii) or (iv), repayment of all or any portion of
the LIBOR Loan prior to the expiration of such LIBOR Interest Period would be
necessary; and
 
(5)           no LIBOR Interest Period shall be selected under the Revolver
Facility that extends beyond the date set forth in clause (B) of the definition
of Revolver Expiration Date, and no LIBOR Interest Period shall be selected
under any Term Loan Facility that extends beyond the date set forth in clause
(B) of the definition of applicable Term Loan Maturity Date.


(D)          Calculation and Payment. Interest on Base Rate Loans shall be
calculated on the basis of a 365-6-day year for the actual number of days
elapsed.  Interest on all other Loans and Obligations, including amounts due
under Subsection 1.4, shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding or conversion of a LIBOR
Loan or the Fixed Term Loan while subject to the Fixed Interest Rate to a Base
Rate Loan and the first day of a LIBOR Interest Period shall be included in the
calculation of interest. The date of payment (as determined in Subsection 1.5)
of any Loan and the last day of a LIBOR Interest Period or the Fixed Term Loan
Termination Date shall be excluded from the calculation of interest; provided,
if a Loan is repaid on the same day that it is made, one (1) day's interest
shall be charged.
 
The Fixed Interest Rate accruing on the Fixed Term Loan is payable monthly in
arrears on each of the following dates or events: (i) the 20th day of the
following calendar month; (ii) the Fixed Term Loan Termination Date; and (iii)
the Fixed Term Loan Maturity Date, whether by acceleration or otherwise, with
respect to the principal to be repaid.  Interest accruing on Base Rate Loans is
payable in arrears on each of the following dates or events: (i) the last day of
each calendar quarter; (ii) the prepayment of such Loan (or portion thereof), to
the extent accrued on the principal prepaid; and (iii) the applicable Term Loan
Maturity Date or the Revolver Expiration Date, as the case may be, whether by
acceleration or otherwise, with respect to the principal to be repaid. Interest
accruing on each LIBOR Loan is payable in arrears on each of the following dates
or events: (1) the last day of each applicable LIBOR Interest Period; (2) if the
LIBOR Interest Period is longer than three (3) months, on each three-month
anniversary of the commencement date of such LIBOR Interest Period; (3) the
prepayment of such Loan (or portion thereof), to the extent accrued on the
principal prepaid; and (4) the applicable Term Loan Maturity Date or the
Revolver Expiration Date, as the case may be, whether by acceleration or
otherwise, with respect to the principal to be repaid.
 
(E)           Default Rate of Interest. At the election of Administrative Agent
or Requisite Lenders, after the occurrence of an Event of Default and for so
long as it continues, all Loans and other Obligations shall bear interest at
rates that are 2.000% in excess of the highest applicable margin set forth in
Subsection 1.2(B) or the Fixed Interest Rate, as applicable. Interest accruing
pursuant to this Subsection 1.2(E) is payable on demand.
 
 
-6-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(F)           Excess Interest. Notwithstanding anything to the contrary set
forth herein, the aggregate interest, fees and other amounts required to be paid
by Borrower to Lenders or any Lender hereunder are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of acceleration of
maturity of the Indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to Lenders or any Lender for the use or the
forbearance of the Indebtedness or Obligations evidenced hereby exceed the
maximum permissible amount that Lenders or any Lender may receive, in the
aggregate, for such interest, fees and other amounts under Applicable Law.  If
under or from any circumstances whatsoever, fulfillment of any provision hereof
or of any of the other Loan Documents at the time of performance of such
provision shall be due, shall involve exceeding the limit of such validity
prescribed by Applicable Law then the obligation to be fulfilled shall
automatically be reduced to the limit of such validity and if under or from any
circumstances whatsoever Lenders or any Lender should ever receive as interest
any amount which would exceed the highest lawful rate permitted by Applicable
Law, the amount of such interest that is excessive shall be applied to the
reduction of the principal balance of the Obligations evidenced hereby and not
to the payment of interest. Additionally, should the method used for calculating
interest on Loans (other than Base Rate Loans) and Obligations (i.e., using a
360-day year) be unlawful, such calculation method shall be automatically
changed to a 365-6-day year or such other lawful calculation method as is
reasonably acceptable to Administrative Agent.  This provision shall control
every other provision of this Agreement and all provisions of every other Loan
Document.
 
(G)           Selection, Conversion or Continuation of Loans; LIBOR
Availability. Provided that no Event of Default has occurred and is then
continuing, Borrower shall have the option to (i) select all or any part of a
new borrowing under the Revolver Facility or the Term Loan A Facility to be a
Base Rate Loan or a LIBOR Loan, in the case of a Base Rate Loan in a principal
amount equal to at least $100,000, in the case of a LIBOR Loan in a principal
amount equal to $1,000,000 or any whole multiple of $500,000 in excess thereof,
(ii) convert at any time all or any portion of a Base Rate Loan in a principal
amount equal to $1,000,000 or any whole multiple of $500,000 in excess thereof
into a LIBOR Loan, (iii) upon the expiration of its LIBOR Interest Period,
convert all or any part of any LIBOR Loan into a Base Rate Loan, and (iv) upon
the expiration of its LIBOR Interest Period, continue any LIBOR Loan into one or
more LIBOR Loans in a principal amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof for such new LIBOR Interest Period(s) as selected by
Borrower.  Each LIBOR Loan shall be made under any one of the Revolver Facility,
the Fixed Term Loan Facility after the Fixed Term Loan Termination Date, or any
other Term Loan Facility, but may not be made under more than one Facility
concurrently. During any period in which any Event of Default is continuing, as
the LIBOR Interest Periods for LIBOR Loans then in effect expire, such Loans
shall be converted into a Base Rate Loan and the LIBOR option will not be
available to Borrower until all Events of Default are cured or waived. In the
event Borrower fails to elect a LIBOR Loan upon any advance hereunder or upon
the termination of any LIBOR Interest Period, Borrower shall be deemed to have
elected to have such amount constitute a Base Rate Loan.  There shall be no more
than six (6) LIBOR Loans outstanding at any one time in the aggregate under all
of the Facilities.

 
-7-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

1.3           Notice of Borrowing, Conversion or Continuation of Loans. Whenever
Borrower desires to request a Revolver Loan or the Term Loan A pursuant to
Subsection 1.1(A) or (B)(i), respectively, or to convert or continue Loans
pursuant to Subsection 1.2(G), Borrower shall give Administrative Agent
irrevocable prior written notice in the form attached hereto as Exhibit 1.3 (a
"Notice of Borrowing/Conversion/Continuation") (A) if requesting a borrowing of,
conversion to or continuation of a Base Rate Loan (or any portion thereof), not
later than 11:00 a.m. (Denver, Colorado time) one (1) Business Day before the
proposed borrowing, conversion or continuation is to be effective or, (B) if
requesting a borrowing of, conversion to or continuation of a LIBOR Loan, not
later than 11:00 a.m. (Denver, Colorado time) three (3) Business Days before the
proposed borrowing, conversion or continuation is to be effective. Each Notice
of Borrowing/Conversion/Continuation shall specify (i) the Loan (or portion
thereof) to be advanced, converted or continued and, with respect to any LIBOR
Loan to be converted or continued, the last day of the current LIBOR Interest
Period therefor, (ii) the effective date of such borrowing, conversion or
continuation (which shall be a Business Day), (iii) the principal amount of such
Loan to be borrowed, converted or continued, (iv) the LIBOR Interest Period to
be applicable to any new LIBOR Loan, and (v) the Facility under which such
borrowing, conversion or continuation is to be made.  Administrative Agent shall
give each Lender prompt written notice of any Notice of
Borrowing/Conversion/Continuation given by Borrower.


1.4           Fees and Expenses.
 
(A)          Unused Commitment Fees. From the Closing Date, Borrower shall be
obligated to pay Administrative Agent, for the benefit of all Revolver Lenders
that are not Defaulting Lenders (based upon their respective Pro Rata Shares of
the Revolver Loan Commitment), a fee (the "Revolver Commitment Fee") in an
amount equal to (i) the Revolver Loan Commitment less the average daily
outstanding balance of Revolver Loans during the preceding calendar quarter
multiplied by (ii) the applicable Commitment Fee Margin as provided in
Subsection 1.2(B), calculated on the basis of a 360-day year for the actual
number of days elapsed. Such fees are to be paid quarterly in arrears on the
last day of each calendar quarter for such calendar quarter (or portion
thereof), with the final such payment due on the Revolver Expiration Date. For
the avoidance of doubt, the Revolver Commitment Fee will be calculated using
100% of the Revolver Loan Commitment, as it may have been reduced pursuant to
this Agreement, regardless of whether the aggregate principal amount of the
Revolver Loans outstanding at any one time are not permitted to exceed 60% of
the Revolver Loan Commitment pursuant to Subsection 1.1(A)(iii).
 
(B)           Certain Other Fees. Borrower shall be obligated to pay to CoBank,
individually, fees in the amounts and at the times specified in the letter
agreement dated March 17, 2010, between Borrower and CoBank.


(C)           Breakage Fee. Upon any repayment or payment of (i) a LIBOR Loan on
any day that is not the last day of the LIBOR Interest Period applicable thereto
or (ii) the Fixed Term Loan prior to the Fixed Term Loan Termination Date other
than in the amounts and on the dates provided in Subsection 1.6(A)(iii) (in each
case, regardless of the source of such repayment or prepayment and whether
voluntary, mandatory, by acceleration or otherwise), Borrower shall be obligated
to pay Administrative Agent, for the benefit of all affected Lenders, an amount
(the "Breakage Fee") equal to the present value of any losses, expenses and
liabilities (including any loss (including interest paid) sustained by each such
affected Lender in connection with the reemployment of such funds) that any such
affected Lender may sustain as a result of the payment of such LIBOR Loan or the
Fixed Term Loan on such day.  For purposes of calculating amounts payable by
Borrower to Lenders under this Subsection 1.4(C), each LIBOR Loan made by a
Lender (and each related reserve, special deposit or similar requirement) shall
be conclusively deemed to have been funded at the LIBOR rate for such LIBOR Loan
by a matching deposit or other borrowing in the interbank eurocurrency market
for a comparable amount and for a comparable period, whether or not such LIBOR
Loan is in fact so funded.  In addition, upon any repayment or prepayment of a
LIBOR Loan on any day that is not the last day of the LIBOR Interest Period
applicable thereto (regardless of the source of such repayment or prepayment and
whether voluntary, mandatory, by acceleration or otherwise), Borrower shall be
obligated to pay Administrative Agent, not for the benefit of Lenders, an
administrative fee of $300.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(D)          Expenses and Attorneys' Fees. In addition to fees due under
Subsections 1.4(A) and 1.4(B), Borrower agrees to pay promptly all reasonable
fees, costs and expenses (including those of attorneys) incurred by
Administrative Agent in connection with (i) any matters contemplated by or
arising out of the Loan Documents, and (ii) the continued administration of the
Loan Documents, including any such fees, costs and expenses incurred in
perfecting, maintaining, determining the priority of and releasing any security
and any tax payable in connection with any Loan Documents and any amendments,
modifications and waivers. In addition to fees due under Subsections 1.4(A) and
(B), Borrower shall also reimburse on demand Administrative Agent for its
expenses (including reasonable attorneys' fees and expenses) incurred in
connection with documenting and closing the transactions contemplated
herein.  In addition to fees due under Subsections 1.4(A) and (B), Borrower
agrees to pay promptly (1) all reasonable fees, costs and expenses incurred by
Administrative Agent in connection with any amendment, supplement, waiver or
modification of any of the Loan Documents and (2) all reasonable out-of-pocket
fees, costs and expenses incurred by each of Administrative Agent and Lenders in
connection with any Event of Default and any enforcement of collection
proceeding resulting therefrom or any workout or restructuring of any of the
transactions hereunder or contemplated thereby or any action to enforce any Loan
Document or to collect any payments due from Borrower.  All fees, costs and
expenses for which Borrower is responsible under this Subsection 1.4(D) shall be
deemed part of the Obligations when incurred, payable promptly following demand
(and in no event within five (5) Business Days of such demand) and in accordance
with the third paragraph of Subsection 1.5 and shall be secured by the
Collateral.

1.5           Payments. All payments by Borrower of the Obligations shall be
made in same day funds and delivered to Administrative Agent, for the benefit of
itself and the other applicable Secured Parties, by wire transfer to the
following account or such other place as Administrative Agent may from time to
time designate in writing:

 
-9-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

CoBank, ACB
Greenwood Village, Colorado
ABA Number 3070-8875-4

 
Reference:
CoBank for the benefit of Shenandoah

Telecommunications Company
 
Borrower shall receive credit on the day of receipt for funds received by
Administrative Agent by 11:00 a.m. (Denver, Colorado time) on any Business
Day.  Funds received on any Business Day after such time shall be deemed to have
been paid on the next Business Day.  Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the payment shall
be due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.
 
Borrower and each Guarantor authorizes Lenders to make (but Lenders shall in no
event be obligated to make) a Base Rate Loan under the Revolver Facility, on the
basis of Lenders' respective Pro Rata Shares of the Revolver Facility, for the
payment of past due interest, commitment fees and Breakage Fees.  Prior to an
Event of Default, other fees, costs and expenses (including those of attorneys)
reimbursable pursuant to Subsections 1.4(B), 1.4(C) and 1.4(D) or elsewhere in
any Loan Document may (subject to availability) be debited as a Base Rate Loan
under the Revolver Facility after 15 days' notice to Borrower.  After the
occurrence of an Event of Default, any such other fees, costs and expenses may
(subject to the consent of all Lenders) be debited as a Base Rate Loan under the
Revolver Facility without notice to Borrower or any other Loan Party.
 
To the extent Borrower or any other party or Person makes a payment or payments
to Administrative Agent for the ratable benefit of Lenders or for the benefit of
Administrative Agent in its individual capacity or to any other obligee in
respect of the Obligations hereunder, which payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, or any
combination of the foregoing (whether by demand, litigation, settlement or
otherwise), then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by Administrative Agent or such obligee.
 
Each payment received by Administrative Agent under this Agreement or any Note
for account of any Lender shall be remitted by Administrative Agent to such
Lender promptly after Administrative Agent's receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.

 
-10-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

1.6           Repayments of Loans; Reduction of the Revolver Loan Commitment.
 
(A)          Scheduled Termination of Revolver Loan Commitment and Repayments of
the Term Loans.
 
(i)             Scheduled Termination of Revolver Loan Commitment. In addition
to any reductions pursuant to Subsections 1.6(B) and 1.6(C), the Revolver Loan
Commitment shall be permanently reduced and terminated in full on the Revolver
Expiration Date, and any outstanding principal balance of the Revolver Loans not
sooner due and payable will become due and payable on the Revolver Expiration
Date.
 
(ii)            Scheduled Repayments of the Term Loan A. Commencing on December
31, 2010, and on each March 31, June 30, September 30 and December 31
thereafter, in addition to any prepayments or repayments made pursuant to
Subsections 1.7 and 1.8, Borrower shall repay the aggregate outstanding
principal balance of the Term Loan A in the amount set forth below opposite the
applicable period:


TERM LOAN A - REPAYMENT TABLE
 
Period
Quarterly Principal Payment
   
December 31, 2010 to September 30, 2011
$2,372,500.00
   
December 31, 2011 and thereafter
$4,745,000.00



 
The outstanding principal balance of the Term Loan A not sooner due and payable
will become due and payable on the Term Loan A Maturity Date.
 
(iii)           Scheduled Repayments of the Fixed Term Loan. In addition to any
prepayments or repayments made pursuant to Subsections 1.7 and 1.8, Borrower
shall repay the aggregate principal balance of the Fixed Term Loan on the 20th
day of each calendar month in the amounts set forth below opposite the
applicable date:
 
FIXED TERM LOAN - REPAYMENT TABLE
 
Date
Principal Payment
   
August 20, 2010
$192,215.49
September 20, 2010
$193,396.01
October 20, 2010
$194,583.78
November 20, 2010
$195,778.85
December 20, 2010
$196,981.26
January 20, 2011
$198,191.05
February 20, 2011
$199,408.27
March 20, 2011
$200,632.97
April 20, 2011
$201,865.19
May 20, 2011
$203,104.97
June 20, 2011
$204,352.38
July 20, 2011
$205,607.44
August 20, 2011
$206,870.21
September 20, 2011
$208,140.74
October 20, 2011
$209,419.07
November 20, 2011
$210,705.25
December 20, 2011
$211,999.33
January 20, 2012
$213,301.35
February 20, 2012
$214,611.38
March 20, 2012
$215,929.45
April 20, 2012
$217,255.61
May 20, 2012
$218,589.92
June 20, 2012
$219,932.43
July 20, 2012
$221,283.18
August 20, 2012
$222,642.23
September 20, 2012
$224,009.62
October 20, 2012
$225,385.41
November 20, 2012
$226,769.65
December 20, 2012
$228,162.39
January 20, 2013
$229,563.69
February 20, 2013
$230,973.59
March 20, 2013
$232,392.15
April 20, 2013
$233,819.42
May 20, 2013
$235,255.46
June 20, 2013
$236,700.32
July 20, 2013
$238,154.06
August 20, 2013
$239,595.31


 
-11-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

The outstanding principal balance of the Fixed Term Loan not sooner due and
payable will become due and payable on the Fixed Term Loan Maturity Date.
 
(iv)          Incremental Term Loans. Borrower shall repay the aggregate
outstanding principal balance of any Incremental Term Loan as provided in the
amendment or supplement to this Agreement documenting such Incremental Term Loan
Facility.
 
All repayments of the Facilities pursuant to this Subsection 1.6(A) shall be
applied in
accordance with Subsection 1.8, and shall be accompanied by any applicable
Breakage Fees and any other fees required pursuant to Subsection 1.4.


(B)           Reductions Resulting From Mandatory Repayments. The Revolver Loan
Commitment also will be permanently reduced to the extent and in the amount that
Borrower is required, pursuant to Subsection 1.8, to apply mandatory repayments
to be made pursuant to Subsections 1.7(B), (C), (D) and (E) to the Revolver
Facility (whether or not any Revolver Loans are then outstanding and available
to be repaid).  All reductions provided for in this Subsection 1.6(B) shall be
in addition to the voluntary reductions provided for in Subsection 1.6(C) and,
accordingly, may result in the termination of the Revolver Loan Commitment prior
to the date set forth in clause (B) of the definition of the Revolver Expiration
Date.

 
-12-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(C)           Voluntary Reduction of the Revolver Loan Commitment. Borrower
shall have the right, upon at least three (3) Business Days' prior written
notice to Administrative Agent, to terminate or permanently reduce the then
unused portion of the Revolver Loan Commitment.  Each partial reduction shall be
in a minimum amount of at least $250,000, or any whole multiple thereof in
excess thereof, and shall be applied as to each Lender based upon its Pro Rata
Share. Notwithstanding the foregoing, no reduction to the Revolver Loan
Commitment shall be permitted if, after giving effect thereto and to any
prepayment made in connection therewith, the aggregate principal balance of the
Revolver Loans then outstanding under the Revolver Facility would exceed the
Revolver Loan Commitment as so reduced.  All reductions to the Revolver Loan
Commitment elected under this Subsection 1.6(C) shall be in addition to the
reductions in the Revolver Loan Commitment provided for in Subsections 1.6(A)(i)
and 1.6(B) and, accordingly, may result in the termination of the Revolver Loan
Commitment prior to the date set forth in clause (B) of the definition of the
Revolver Expiration Date.


(D)          Mandatory Repayments. If at any time the aggregate outstanding
amount of Revolver Loans exceeds the Revolver Loan Commitment, Borrower shall
repay promptly the Revolver Loans in an amount at least sufficient to reduce the
aggregate principal balance of such Revolver Loans to the amount of the Revolver
Loan Commitment, and until such repayment is made, Lenders shall not be
obligated to make any additional Loans under any Facility.  Any repayments
pursuant to this Subsection 1.6(D) shall be paid and applied in accordance with
Subsection 1.8 and must be accompanied by accrued interest on the amount repaid
and any applicable Breakage Fees and any other fees required pursuant to
Subsection 1.4.
 
1.7           Voluntary Prepayments and Other Mandatory Repayments.
 
(A)          Voluntary Prepayment of Loans. Subject to the provisions of this
Subsection 1.7(A) and Subsection 1.8, Borrower may prepay the Base Rate Loans,
in whole or in part, without penalty. Subject to the provisions of Subsection
1.8, payment of the Breakage Fees and any other fees required pursuant to
Subsection 1.4 and the notice requirement in the following sentence, at any time
Borrower may prepay any LIBOR Loan or the Fixed Term Loan (while such Loan
remains subject to the Fixed Interest Rate), in whole or in part.  Notice of any
prepayment of (i) a Base Rate Loan shall be given not later than 11:00 a.m.
(Denver, Colorado time) on the Business Day that is the date of prepayment, and
(ii) a LIBOR Loan or Fixed Rate Loan (while such Loan remains subject to the
Fixed Interest Rate) shall be given not later than 11:00 a.m. (Denver, Colorado
time) on the third Business Day immediately preceding the date of
prepayment.  All partial prepayments shall be in a minimum amount of at least
$250,000, or any whole multiple thereof in excess thereof (or the entire
remaining balance of the applicable Loan), and shall be paid and applied in
accordance with Subsection 1.8.  All prepayment notices shall be irrevocable.
All prepayments shall be accompanied by accrued interest on the amount prepaid
and any applicable Breakage Fees and any other fees required pursuant to
Subsection 1.4.

 
-13-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(B)           Repayments from Insurance Proceeds. Immediately upon receipt
thereof, Borrower shall be obligated to repay the Loans in an amount equal to
all Net Proceeds received by any Loan Party or any Subsidiary of any Loan Party
(other than any Excluded Subsidiary) that are insurance proceeds from any Asset
Disposition (which Net Proceeds, together with all other such Net Proceeds
covered by this Subsection 1.7(B) exceed $1,000,000 in the aggregate over the
term of this Agreement); provided, however, that if no Event of Default has
occurred and is continuing, Borrower shall not be required to repay the Loans
with such Net Proceeds if such Loan Party or Subsidiary reinvests or has
contractually committed to reinvest such Net Proceeds in assets used or useful
in the business of any Loan Party or such Subsidiary within 180 days of receipt
by any Loan Party or any Subsidiary of such Net Proceeds, and if such Net
Proceeds are actually reinvested within 18 months of such receipt; provided,
however, that (i) any new assets purchased with such Net Proceeds must be
subject to the Lien of Administrative Agent under the Security Documents,
subject only to Permitted Encumbrances, and (ii) until so reinvested, such Net
Proceeds shall be deposited and held in a deposit account of which
Administrative Agent has "control" (as defined in Article 9 of the Uniform
Commercial Code in effect in the State of Colorado). If upon the expiration of
such 180-day period any of such Net Proceeds have not been so contractually
committed or if upon the expiration of such 18-month period any of such Net
Proceeds have not been so applied, Borrower immediately shall repay the Loans in
an amount equal to such remaining Net Proceeds.  All such prepayments shall be
paid and applied in accordance with Subsection 1.8 and shall be accompanied by
accrued interest on the amount prepaid and any applicable Breakage Fees and any
other fees required pursuant to Subsection 1.4.
 
(C)           Repayments from Sprint Nextel Proceeds. Immediately upon receipt
thereof, Borrower shall be obligated to repay the Loans in an amount equal to
all Sprint Nextel Proceeds received by any Loan Party or any Subsidiary of any
Loan Party.
 
(D)          Repayments from Certain Asset Dispositions. Immediately upon
receipt thereof, Borrower shall be obligated to repay the Loans in an amount
equal to all Net Proceeds received by any Loan Party or any Subsidiary of any
Loan Party (other than any Excluded Subsidiary) that are from Asset
Dispositions, other than insurance proceeds, Sprint Nextel Proceeds, or from
Asset Dispositions permitted pursuant to Subsections 3.7(A) through (C), (E),
(F) or (G); provided, however, that if no Event of Default has occurred and is
continuing, Borrower shall not be required to repay the Loans with such Net
Proceeds if such Loan Party or such Subsidiary reinvests such Net Proceeds in
assets used or useful in the business of any Loan Party or such Subsidiary
within 180 days of receipt by any Loan Party or any Subsidiary of such Net
Proceeds; provided, however, that (i) any new assets purchased with such Net
Proceeds must be subject to the Lien of Administrative Agent under the Security
Documents, subject only to Permitted Encumbrances, and (ii) until so reinvested,
such Net Proceeds shall be deposited and held in a deposit account of which
Administrative Agent has "control" (as defined in Article 9 of the Uniform
Commercial Code in effect in the State of Colorado).  If upon the expiration of
such 180-day period any of such Net Proceeds have not been so applied, Borrower
immediately shall repay the Loans in an amount equal to such remaining Net
Proceeds.  All such prepayments shall be paid and applied in accordance with
Subsection 1.8 and shall be accompanied by accrued interest on the amount
prepaid and any applicable Breakage Fees and any other fees required pursuant to
Subsection 1.4.
 
 
-14-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(E)           Repayments from Debt Issuances. Immediately upon receipt by any
Loan Party or any Subsidiary of any Loan Party (other than an Excluded
Subsidiary) of Net Proceeds relating to the issuance by any Loan Party or any
Subsidiary of any Loan Party of any public or private debt (other than
Indebtedness permitted under Subsection 3.1), Borrower shall be obligated to
repay the Loans in an amount equal to all such Net Proceeds.  All such
prepayments shall be paid and applied in accordance with Subsection 1.8 and
shall be accompanied by accrued interest on the amount prepaid and any
applicable Breakage Fees and any other fees required pursuant to Subsection 1.4.

1.8           Application of Prepayments and Repayments; Payment of Breakage
Fees, Etc. Subject to the last sentence of this Subsection 1.8, all prepayments
pursuant to Subsection 1.7(A) to be applied to the Loans shall be applied as
Borrower shall direct.  Each repayment made pursuant to Subsection 1.7(B)
through (E) shall be applied first, pro rata to the outstanding principal
balance of the Term Loan A Facility and any Incremental Term Loan Facility (if
and when applicable), second, to the outstanding principal balance of the Fixed
Term Loan Facility (provided however, that after the Fixed Term Loan Termination
Date, the Fixed Term Loan Facility will be repaid pro rata with the Term Loan A
Facility and any Incremental Term Loan Facility), and third, to repay the
Revolver Loans. All repayments made pursuant to Subsections 1.6 and 1.7 shall
first be applied to such Base Rate Loans and LIBOR Loans as Borrower shall
direct in writing and, in the absence of such direction, shall first be applied
to such Base Rate Loans and then, after payment in full of all Base Rate Loans,
to such LIBOR Loans, in each case as Administrative Agent shall select.  All
prepayments and repayments required or permitted hereunder shall be accompanied
by payment of all applicable Breakage Fees and accrued interest on the amount
prepaid or repaid.  All prepayments and repayments applied to the Term Loan A,
the Fixed Term Loan or any Incremental Term Loan shall be applied to reduce the
remaining principal installments under the Term Loan A, the Fixed Term Loan or
any Incremental Term Loan in the inverse order of maturity.
 
1.9           Loan Accounts. Administrative Agent will maintain loan account
records for (A) all Loans, interest charges and payments thereof, (B) the
charging and payment of all fees, costs and expenses and (C) all other debits
and credits pursuant to this Agreement.  All entries in the loan account records
shall be made in accordance with Administrative Agent's customary accounting
practices as in effect from time to time.  The balance in the loan accounts
shall be presumptive evidence of the amounts due and owing to Lenders, absent
manifest error, provided that any failure by Administrative Agent to maintain
such records shall not limit or affect Borrower's obligation to pay. After the
occurrence and during the continuance of an Event of Default, Borrower
irrevocably waives the right to direct the application of any and all payments
and Borrower hereby irrevocably agrees that Administrative Agent and Lenders
shall have the continuing exclusive right to apply and reapply payments to any
of the Obligations in any manner it or they deem appropriate.
 
1.10         Changes in LIBOR Rate Availability.
 
(A)          If with respect to any proposed LIBOR Interest Period,
Administrative Agent or any Lender (after consultation with Administrative
Agent) determines that deposits in dollars (in the applicable amount) are not
being offered in the relevant market for such LIBOR Interest Period, or Lenders
having a Pro Rata Share of 50% or more under a Facility determine (and notify
Administrative Agent) that the LIBOR rate applicable pursuant to Subsection
1.2(A)(ii) for any requested LIBOR Interest Period with respect to a proposed
LIBOR Loan under such Facility does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, Administrative Agent shall forthwith give
notice thereof to Borrower and Lenders, whereupon and until such affected Lender
or Lenders notifies Administrative Agent, and Administrative Agent notifies
Borrower and the other Lenders that the circumstances giving rise to such
situation no longer exist, the obligations of any affected Lender to make its
portion of such type of LIBOR Loan shall be suspended and such affected Lender
shall make its Pro Rata Share of such type of LIBOR Loan as a Base Rate Loan or
such other type of Loan as permitted by Administrative Agent.  Any Lender may,
in its sole discretion, waive the benefits and provisions of this Subsection
with respect to any proposed LIBOR Interest Period.

 
-15-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(B)           If the introduction of, or any change in, any Applicable Law or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case occurring after the
Closing Date, shall make it unlawful or impossible for one or more Lenders to
honor its obligations hereunder to make or maintain any LIBOR Loan, such Lender
shall promptly give notice thereof to Administrative Agent, and Administrative
Agent shall promptly give notice thereof to Borrower and all other
Lenders.  Thereafter, until such Lender or Lenders notify Administrative Agent,
and Administrative Agent notifies Borrower and the other Lenders that such
circumstances no longer exist, (i) the obligations of such Lender or Lenders to
make LIBOR Loans and the right of Borrower to convert any Loan of such Lender or
Lenders to a LIBOR Loan or continue any Loan of such Lender or Lenders as a
LIBOR Loan shall be suspended and (ii) if any Lender may not lawfully continue
to maintain a LIBOR Loan to the end of the then current LIBOR Interest Period
applicable thereto, such Loan shall immediately be converted to the Base Rate
Loan.
 
1.11         Capital Adequacy and Other Adjustments.
 
(A)          If after the Closing Date there occurs the introduction, or change
in the interpretation of, any Applicable Law the effect of which would increase
the reserve requirement or otherwise increase the cost to any Lender of making
or maintaining a LIBOR Loan, then Administrative Agent, on behalf of all
affected Lenders, shall submit a certificate to Borrower setting forth the
amount and demonstrating the calculation of such increased cost. Borrower shall
be obligated to pay the amount of such increased cost to Administrative Agent
for the benefit of the affected Lenders within 15 days after receipt of such
certificate.  Such certificate shall, absent manifest error, be final,
conclusive and binding for all purposes.  There is no limitation on the number
of times such a certificate may be submitted.
 
(B)           In the event that any Lender shall have determined that the
adoption after the Closing Date of any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by any
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy, reserve requirements or similar requirements
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) from any central bank or governmental agency or
body having jurisdiction does or shall have the effect of increasing the amount
of capital, reserves or other funds required to be maintained by such Lender or
any corporation controlling such Lender and thereby reducing the rate of return
on such Lender's or such corporation's capital as a consequence of its
obligations hereunder, then Borrower shall be obligated, from time to time
within 15 days after notice and demand from such Lender (together with the
certificate referred to in the next sentence and with a copy to Administrative
Agent), to pay to Administrative Agent, for the account of such Lender,
additional amounts sufficient to compensate such Lender for such reduction.  A
certificate as to the amount of such cost and showing the basis of the
computation of such cost submitted by such Lender to Borrower and Administrative
Agent shall, absent manifest error, be final, conclusive and binding for all
purposes. There is no limitation on the number of times such a certificate may
be submitted.

 
-16-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

1.12         Optional Prepayment/Replacement of Lender in Respect of Increased
Costs or Defaulted Lenders. Within 15 days after receipt by Borrower of written
notice and demand from any Lender for payment of additional costs as provided in
Subsections 1.11, 1.13 or 1.14 or if it becomes illegal or impossible for any
Lender to continue to fund or to make LIBOR Loans pursuant to Subsection 1.10,
as a result of any condition described in any of such Subsections, or if any
Lender is a Defaulting Lender (any such Lender, an "Affected Lender") then,
unless such Lender has theretofore removed or cured the conditions creating the
cause for such obligation to pay such additional amounts or for such illegality
or impossibility, or has ceased to be a Defaulting Lender, Borrower may, at its
option, notify Administrative Agent and such Affected Lender of its intention to
do one of the following:
 
(A)          Borrower may obtain, at Borrower's expense, a replacement Lender
("Replacement Lender") for such Affected Lender, which Replacement Lender shall
be reasonably satisfactory to Administrative Agent.  In the event Borrower
obtains a Replacement Lender within 90 days following notice of its intention to
do so, the Affected Lender shall sell and assign its Loans and its obligations
under the Loan Commitments to such Replacement Lender at a price (including
accrued interest) that is reasonably acceptable to the Affected Lender and the
Replacement Lender (it being agreed that an assignment at par (plus accrued
interest) or a higher price is deemed to be acceptable), provided that Borrower
has reimbursed such Affected Lender for its increased costs for which it is
entitled to reimbursement under this Agreement through the date of such sale and
assignment; or


(B)          Borrower may prepay in full all outstanding Obligations owed to
such Affected Lender and terminate such Affected Lender's Pro Rata Share of the
Loan Commitments, in which case the Loan Commitments will be permanently reduced
by the amount of such Pro Rata Share.  Borrower shall, within 90 days following
notice of its intention to do so, prepay in full all outstanding Obligations
owed to such Affected Lender (including all applicable Breakage Fees and such
Affected Lender's increased costs for which it is entitled to reimbursement
under this Agreement through the date of such prepayment), and terminate such
Affected Lender's obligations under the Loan Commitments.  Any such prepayment
pursuant to this Subsection 1.12(B) shall be applied in accordance with
Subsection 1.8 (except that such prepayment shall be solely for the account of
the Affected Lender and not for the account of all Lenders in accordance with
their Pro Rata Shares) and shall be accompanied by payment of all applicable
Breakage Fees and accrued interest on the amount repaid.

 
-17-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

1.13          Taxes.


(A)          No Deductions. Any and all payments or reimbursements made
hereunder or under the Notes shall be made free and clear of and without
deduction for any and all taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto (all such taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto, excluding such taxes imposed on net income, herein "Tax Liabilities"),
excluding, however, any Excluded Taxes. If Borrower shall be required by law to
deduct any such Tax Liabilities (net of Excluded Taxes) from or in respect of
any sum payable hereunder to any Lender or Administrative Agent, then, except as
provided in Subsection 1.13(B) and the last sentence of this Subsection 1.13(A),
the sum payable hereunder shall be increased as may be necessary so that, after
making all required deductions, such Lender or Administrative Agent receives an
amount equal to the sum it would have received had no such deductions been made.
Notwithstanding the foregoing, any Lender that fails to provide Borrower and
Administrative Agent a properly completed and executed IRS Form W-9 will be
subject to backup withholding on payments to such Lender without any gross-up
hereunder.
 
(B)           Foreign Lenders. Each Lender which would not be considered a
United States Person under the IRC ("Foreign Lender") as to which payments made
under this Agreement or under the Notes is exempt for withholding tax under the
IRC or is subject to withholding tax at a reduced rate under an applicable
statute or tax treaty shall provide to Borrower and Administrative Agent (i) a
properly completed and executed United States Internal Revenue Service Form
W-8ECI or W-8BEN or other applicable form, certificate or document prescribed by
the Internal Revenue Service of the United States certifying as to such Foreign
Lender's entitlement to such exemption or reduced rate of withholding with
respect to payments to be made to such Foreign Lender under this Agreement and
under the Notes (a "Certificate of Exemption") and, in the case of a Foreign
Lender claiming exemption under Sections 871(h) or 881(c) of the IRC, a
certificate in form and substance acceptable to Borrower that such Foreign
Lender is not (1) receiving interest under the Notes as a bank on an extension
of credit made pursuant to a loan agreement entered into in the ordinary course
of its trade or business within the meaning of Section 881(c)(3)(A) of the IRC,
(2) a "10 percent shareholder" of Borrower within the meaning of Section
881(c)(3)(B) of the IRC and (3) a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the IRC (the "Portfolio Interest Exemption Certificate")
or (ii) letter from any such Foreign Lender stating that it is not entitled to
any such exemption or reduced rate of withholding (a "Letter of Non-Exemption").
Prior to becoming a Lender under this Agreement and within 15 days after a
reasonable written request of Borrower or Administrative Agent from time to time
thereafter, each Foreign Lender that becomes a Lender under this Agreement shall
provide a Certificate of Exemption (and a Portfolio Interest Exemption
Certificate, if applicable) or a Letter of Non-Exemption to Borrower and
Administrative Agent.

If a Foreign Lender is entitled to an exemption with respect to payments to be
made to such Foreign Lender under this Agreement (or to a reduced rate of
withholding) and does not provide a Certificate of Exemption (and a Portfolio
Interest Exemption Certificate, if applicable) to Borrower and Administrative
Agent within the time periods set forth in the preceding paragraph, Borrower
shall withhold taxes from payments to such Foreign Lender at the applicable
statutory rates and Borrower shall not be required to pay any additional amounts
as a result of such withholding, provided that all such withholding shall cease
or be reduced, as appropriate, upon delivery by such Foreign Lender of a
Certificate of Exemption (and a Portfolio Interest Exemption Certificate, if
applicable) to Borrower and Administrative Agent.
 
 
-18-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(C)           Tax Refund. If and to the extent that Administrative Agent or any
Lender determines in its good faith discretion that it has received a refund for
or a credit or deduction of any amounts which have been paid under this
Subsection 1.13 or Subsection 1.14, it shall pay to Borrower the portion of such
refund, credit or deduction that it determines in its reasonable discretion will
leave it, after such payment, in no better or worse after-tax financial position
(taking into account any out-of-pocket expenses of Administrative Agent or such
Lender) than if the Tax Liability or cost giving rise to the payment had not
been imposed in the first instance; provided, however, that Borrower, upon the
request of Administrative Agent or such Lender, agrees to repay the amount paid
over to Borrower to Administrative Agent or such Lender (along with any
applicable interest or penalties) in the event Administrative Agent or such
Lender is required to repay such amounts to such Governmental Authority.  This
Subsection 1.13(C) shall not be construed to require Administrative Agent or any
Lender to make available its tax returns or other confidential tax information
to Borrower or any other Person.
 
1.14         Changes in Tax Laws. In the event that, subsequent to the Closing
Date, (A) any changes in any existing law, regulation, treaty or directive or in
the interpretation or application thereof, (B) any new law, regulation, treaty
or directive enacted or any interpretation or application thereof, or (C)
compliance by Administrative Agent or any Lender with any request or directive
(whether or not having the force of law) from any Governmental Authority:
 
(i)            does or shall subject Administrative Agent or any Lender to any
tax of any kind whatsoever with respect to this Agreement, the other Loan
Documents or any Loans made hereunder, or change the basis of taxation of
payments to Administrative Agent or such Lender of principal, fees, interest or
any other amount payable hereunder (except for Excluded Taxes); or
 
(ii)            does or shall impose on Administrative Agent or any Lender any
other condition or increased cost in connection with the transactions
contemplated hereby or participations herein;


and the result of any of the foregoing is to increase the cost to Administrative
Agent or any such Lender of making or continuing any Loan hereunder, or to
reduce any amount receivable hereunder, as the case may be, then, in any such
case, Borrower shall be obligated to promptly pay to Administrative Agent or
such Lender, upon its demand, any additional amounts necessary to compensate
Administrative Agent or such Lender, on an after-tax basis, for such additional
cost or reduced amount receivable, as reasonably determined by Administrative
Agent or such Lender with respect to this Agreement or the other Loan
Documents.  If Administrative Agent or such Lender becomes entitled to claim any
additional amounts pursuant to this Subsection 1.14, it shall promptly notify
Borrower of the event by reason of which Administrative Agent or such Lender has
become so entitled.  A certificate as to any additional amounts payable pursuant
to the foregoing sentence submitted by Administrative Agent or such Lender to
Borrower and Administrative Agent shall, absent manifest error, be final,
conclusive and binding for all purposes. There is no limitation on the number of
times such a certificate may be submitted.
 
 
-19-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

Notwithstanding the forgoing, Administrative Agent and any such Lender shall
cooperate with Borrower to reduce or eliminate any additional amounts owed under
this Subsection 1.14 and shall provide Borrower with such certificate or similar
document(s) as may reasonably be requested by Borrower in order to relieve
Borrower of any obligation to pay any portion of the payments owed pursuant to
this Subsection 1.14.
 
1.15          Term of this Agreement. All of the Obligations shall become due
and payable as otherwise set forth herein. This Agreement shall remain in effect
through and including, and (except with respect to provisions hereof expressly
stated herein to survive any such termination) shall terminate immediately
after, the date on which all Obligations (other than contingent indemnity,
expense reimbursement and tax gross-up payments for which no claim has been
asserted) shall have been indefeasibly and irrevocably paid and satisfied in
full in cash and no commitments of the Administrative Agent or any Lender which
would give rise to any Obligations are outstanding.
 
SECTION 2
AFFIRMATIVE COVENANTS
 
Each Loan Party hereby covenants and agrees that so long as this Agreement is in
effect, unless Requisite Lenders shall otherwise give their prior written
consent, it shall perform and comply, and shall cause each of its respective
Subsidiaries to perform and comply, with all covenants in this Section 2.
 
2.1           Compliance With Laws. The Loan Parties will (A) comply with and
will cause their respective Subsidiaries to comply with the requirements of all
Applicable Laws (including laws, rules, regulations and orders relating to
taxes, employer and employee contributions, securities, employee retirement and
welfare benefits, environmental protection matters and employee health and
safety) as now in effect and which may be imposed in the future in all
jurisdictions in which the Loan Parties and their respective Subsidiaries are
now doing or hereafter do business, (B) obtain and maintain and will cause their
respective Subsidiaries to obtain and maintain all licenses, qualifications and
permits (including the Licenses) now held or hereafter required for the Loan
Parties or any of their respective Subsidiaries to operate, and (C) comply with
and will cause their respective Subsidiaries to comply with all Material
Contracts, other than, in all such cases, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  This
Subsection 2.1 shall not preclude the Loan Parties or any of their respective
Subsidiaries from contesting any taxes or other payments, if they are being
diligently contested in good faith and if adequate reserves therefor are
maintained in conformity with GAAP.
 
 
-20-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

2.2           Maintenance of Books and Records; Properties; Insurance. The Loan
Parties will keep and will cause their respective Subsidiaries to keep adequate
records and books of account, in which full, true and correct entries will be
made in accordance with GAAP consistently applied, reflecting all financial
transactions of such Persons.  The Loan Parties will maintain or cause to be
maintained and will cause their respective Subsidiaries to maintain or cause to
be maintained in good repair, working order and condition (ordinary wear and
tear and casualty events excepted) all Collateral used in the business of the
Loan Parties and their respective Subsidiaries, and will make or cause to be
made all appropriate repairs, renewals and replacements thereof, except for (A)
dispositions of assets permitted hereunder or (B) as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
Loan Parties will and will cause each of their respective Subsidiaries to
maintain complete, accurate and up-to-date books, records, accounts and other
information relating to all Collateral in such form and in such detail as may be
in accordance with sound business practice.  The Loan Parties will and will
cause their respective Subsidiaries to maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to their
business and properties and the business and properties of their respective
Subsidiaries against loss and damage of the kinds and of such types, with such
insurers, in such amounts, with such limits and deductibles and otherwise on
such terms and conditions as customarily carried or maintained by companies of
established reputation engaged in similar businesses, and will deliver evidence
thereof to Administrative Agent on or prior to the Closing Date.  Not less than
15 days (or such later date as the Administrative Agent shall agree to in
writing in its sole discretion) prior to the expiration date of the insurance
policies required to be maintained by any Loan Party or its Subsidiaries
pursuant to the terms hereof, such Grantor will deliver to Administrative Agent
one or more certificates of insurance evidencing renewal of the insurance
coverage required hereunder plus such other evidence of payment of premiums
therefor as the Administrative Agent may reasonably request. If any part of the
Collateral lies within a "special flood hazard area" as defined and specified by
the Federal Emergency Management Agency (or other appropriate Governmental
Authority) pursuant to the Flood Disaster Protection Act of 1973, as amended
(the "FDPA"), and Administrative Agent determines that flood insurance coverage
is required to be obtained for such Collateral in order for Administrative Agent
and Lenders to comply with the FDPA, the Loan Parties shall obtain and maintain
such flood insurance policies as Administrative Agent reasonably requests so
that Administrative Agent and Lenders shall be deemed in compliance with the
FDPA and shall deliver evidence thereof to Administrative Agent. The Loan
Parties will, and will cause their respective Subsidiaries (other than any
Excluded Subsidiaries, Foreign Subsidiaries and Foreign Subsidiary Holding
Companies), to name Administrative Agent, pursuant to endorsements and
assignments in form and substance reasonably satisfactory to Administrative
Agent, (i) as a lender loss payee and mortgagee, if applicable, in the case of
casualty insurance with respect to the Collateral, (ii) as an additional insured
in the case of all liability insurance, and (iii) as an additional insured in
the case of all flood insurance. Unless Administrative Agent otherwise agrees,
all insurance policies required hereunder shall include effective waivers by the
insurer of subrogation.  Unless Administrative Agent otherwise agrees, Borrower
shall use commercially reasonable efforts to obtain for all insurance policies
endorsements providing that each such insurance policy is non-cancelable and not
subject to material change as to Administrative Agent except upon 30 days' (and
10 days' for non-payment of premiums) prior written notice given by the insurer
to Administrative Agent.

Administrative Agent shall be entitled, upon reasonable advance notice, to
review and/or receive copies of, the insurance policies of the Loan Parties and
their respective Subsidiaries carried and maintained with respect to the Loan
Parties' obligations under this Subsection 2.2. Notwithstanding anything to the
contrary herein, no provision of this Subsection 2.2 or any provision of this
Agreement shall impose on Administrative Agent and Lenders any duty or
obligation to verify the existence or adequacy of the insurance coverage
maintained by the Loan Parties and their respective Subsidiaries, nor shall
Administrative Agent and Lenders be responsible for any representations or
warranties made by or on behalf of the Loan Parties and their respective
Subsidiaries to any insurance broker, company or underwriter.  Administrative
Agent, at its sole option, may obtain any insurance required hereunder if not
provided by the Loan Parties and in such event, the Loan Parties shall reimburse
Administrative Agent upon demand for the cost thereof.
 
 
-21-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

2.3           Inspection. The Loan Parties will permit, and will cause each of
their respective Subsidiaries to permit, at the expense of the Loan Parties, any
authorized representatives of Administrative Agent (together with any authorized
representatives of any Lender that desires to have its authorized
representatives accompany Administrative Agent's authorized representatives) (A)
to visit and inspect any of the properties of the Loan Parties and their
respective Subsidiaries, including their financial and accounting records, and
to make copies and take extracts therefrom, and (B) to discuss their affairs,
finances and business with their officers, employees and certified public
accountants, in each case upon reasonable prior notice at such reasonable times
during normal business hours and as often as may be reasonably requested
provided, that, that during the continuance of an Event of Default, the
authorized representatives of Administrative Agent and any Lender may conduct
such visits and inspections and engage in such discussions without notice and as
frequently and at such times as they may specify.
 
2.4           Legal Existence, Etc. Except as otherwise permitted by Subsections
3.6 or 3.7, the Loan Parties will, and will cause their respective Subsidiaries
to at all times preserve and keep in full force and effect, their legal
existence and good standing and all rights and franchises (including the
Licenses), except as permitted hereunder and as would not reasonably be expected
to have a Material Adverse Effect.
 
2.5           Use of Proceeds. The Loan Parties will use the proceeds of the
Loans, and will cause any of their respective Subsidiaries who receive (directly
or indirectly) proceeds of the Loans to use such proceeds, solely for the
purposes described in the recital paragraphs to this Agreement, provided,
however, the proceeds of any Incremental Term Loan shall be used solely for the
purposes described in the amendment or supplement to this Agreement evidencing
such Incremental Term Loan Facility.  No part of any Loan will be used (directly
or indirectly) to purchase or carry any "margin stock" or to extend credit to
others for the purpose of purchasing or carrying any "margin stock" as defined
in, or otherwise in violation of, section 7 of the Securities Exchange Act of
1934 and Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224, respectively
 
2.6           Notices; Further Assurances. Pursuant to the terms of this
Subsection 2.6 and of the Pledge and Security Agreement, Borrower will promptly
(and in any event on or before the earlier of (x) if applicable, the time
required by Subsection 2.12 or (y) Borrower's next submission of a Compliance
Certificate) notify Administrative Agent of (i) any Equity Interest not excluded
from the Collateral by Section 2.3(G) of the Pledge and Security Agreement, (ii)
any Material Owned Property, (iii) any Material Leased Property, (iv) any
Material (as such term is defined in the Pledge and Security Agreement)
Copyrights, Patents, Trademarks and Domain Names, (v) any commercial tort claim
known to any Loan Party (such that a senior officer of such Loan Party has
actual knowledge of the existence of a tort cause of action and not merely of
the existence of the facts giving rise to such cause of action) that such Loan
Party knows to involve an amount in controversy in the aggregate with any other
known commercial tort claim of any Loan Party in excess of $1,000,000, (vi) any
new deposit account, and (vii) any new or existing deposit, investment or other
account which has become a Material Account, in each case, owned, acquired,
leased or opened by any Loan Party of which notice has not previously been given
to the Administrative Agent.  Furthermore, Borrower will promptly (and no later
than with Borrower's next submission of a Compliance Certificate) notify
Administrative Agent of any material FCC, PUC, cable franchise or other License,
in each case, owned, acquired, or leased by any Loan Party or any Subsidiary of
any Loan Party of which notice has not previously been given to the
Administrative Agent.

 
-22-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

The Loan Parties will, and will cause each of their respective Subsidiaries to,
from time to time, do, execute, authorize and deliver, as the case may be, all
such additional and further acts, documents, instruments, filings and opinions
as Administrative Agent reasonably requests to consummate the transactions
contemplated hereby and to vest completely in and assure Administrative Agent
and the other Secured Parties of their respective rights under this Agreement
and the other Loan Documents, including such financing statements, regulatory
filings or approvals, documents, security agreements and reports to evidence,
perfect or otherwise implement the security for repayment of the Secured
Obligations contemplated by the Loan Documents.
 
Administrative Agent may elect not to request any documents, instruments,
filings or opinions as contemplated by this Subsection 2.6 or the Pledge and
Security Agreement and the other Loan Documents if it determines in its sole
discretion that the costs to the Loan Parties of perfecting a security interest
or lien in such property exceed the relative benefit afforded the Secured
Parties.
 
2.7           CoBank Equity. So long as CoBank is a Lender hereunder, Borrower
will acquire equity in CoBank in such amounts and at such times as CoBank may
require in accordance with CoBank's Bylaws and Capital Plan (as each may be
amended from time to time), except that the maximum amount of equity that
Borrower may be required to purchase in CoBank in connection with the Loans made
by CoBank hereunder may not exceed the maximum amount permitted by CoBank's
Bylaws as of the date this Agreement is entered into or at the time such Loans
are renewed or refinanced by CoBank. The rights and obligations of the parties
with respect to such equity and any patronage or other distributions made by
CoBank on account thereof, as well as patronage distributions in the event of a
sale of a participation interest in the Loans made by CoBank, shall be governed
by CoBank's Bylaws and Capital Plan (as each may be amended from time to
time).  Borrower hereby consents and agrees that the amount of any distributions
with respect to Borrower's patronage with CoBank that are made in qualified
written notices of allocation (as defined in 26 U.S.C. Sec. 1388) and that are
received by Borrower from CoBank will be taken into account by Borrower at the
stated dollar amounts whether the distribution is evidenced by a stock
certificate or other form of written notice that such distribution has been made
and recorded in the name of Borrower on the records of CoBank.  CoBank's Pro
Rata Share of the Loans and other Secured Obligations due to CoBank shall be
secured by a statutory first lien on all equity that Borrower may now own or
hereafter acquire in CoBank.  Such equity shall not, however, constitute
security for the Secured Obligations due to any other Secured Party. CoBank
shall not be obligated to set off or otherwise apply such equities to Borrower's
obligations to CoBank.

 
-23-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

2.8           Collateral Assignments of Material Contracts. The Loan Parties
shall promptly execute and deliver to Administrative Agent, for the benefit of
Administrative Agent and all other Secured Parties, all such Collateral Contract
Assignments with respect to Material Contracts (excluding the NCTC Agreement and
the Sprint Nextel Agreements and excluding for a period of up to 45 days after
the date hereof (or such later date as Administrative Agent shall agree to in
writing in its sole discretion) the IBBS Agreement) as Administrative Agent may
reasonably request from time to time, such Collateral Contract Assignments to
contain, to the extent obtainable through the use of commercially reasonable
efforts, a consent to the collateral assignment of the applicable Material
Contract satisfactory to Administrative Agent and containing such other
reasonable terms and conditions in light of the nature of the applicable
Material Contract and the parties thereto other than the Loan Parties and their
respective Subsidiaries.
 
2.9           Investment Company Act. None of the Loan Parties or any of their
respective Subsidiaries shall be or become an "investment company" as that term
is defined in the Investment Company Act of 1940.
 
2.10         Payment of Obligations. Unless contested in good faith by
appropriate proceedings and then only to the extent reserves required by GAAP
have been set aside therefore, the Loan Parties will, and will cause each of
their respective Subsidiaries to, (A) pay, discharge or otherwise satisfy at or
before maturity all liabilities and obligations as and when due (subject to any
applicable subordination provisions), and any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such
obligations, except to the extent failure to do so would not be reasonably
likely to have a Material Adverse Effect, and (B) pay and discharge all taxes,
assessments, claims and governmental charges or levies imposed upon it, upon its
income or profits or upon any of its properties, prior to the date on which
penalties would attach thereto or a lien would attach to any of the properties
of the Loan Parties or their respective Subsidiaries if unpaid unless, in each
case, the same is being contested in good faith and by appropriate proceedings
and then only if and to the extent reserves required by GAAP have been set aside
therefor.
 
2.11         Environmental Laws.
 
(A)          The Loan Parties will, and will at all times, cause each of their
respective Subsidiaries to comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with
all applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;

 
-24-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(B)           The Loan Parties will, and will at all times, cause each of their
respective Subsidiaries to conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same is being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect; and


(C)           The Loan Parties will, and will at all times, cause each of their
respective Subsidiaries (other than any Excluded Subsidiary) to defend,
indemnify and hold harmless Administrative Agent and Lenders, and their
respective employees, agents, officers and directors, from and against any and
all claims, demands, penalties, fines, liabilities, settlements, damages, costs
and expenses of whatever kind or nature known or unknown, contingent or
otherwise, arising out of, or in any way relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Loan Party or any of its respective Subsidiaries or their
respective properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, reasonable attorney's and consultant's
fees, investigation and laboratory fees, response costs, court costs and
litigation expenses, except to the extent that any of the foregoing is
determined by a final and nonappealable judgment of a court of competent
jurisdiction to have resulted from the negligence or willful misconduct of the
party seeking indemnification therefor.  The agreements in this Subsection 2.11
shall survive repayment of the Obligations and the termination of this
Agreement.

2.12         Creation or Acquisition of Subsidiaries. Promptly upon (and in any
event within 10 days after (or such later date as Administrative Agent shall
agree to in writing in its sole discretion) the creation or acquisition of any
new Subsidiary (other than an Excluded Subsidiary) by any Loan Party or any
Subsidiary of any Loan Party, each such new Subsidiary will execute and deliver
to Administrative Agent a Joinder Agreement, pursuant to which such new
Subsidiary (i) shall become a party hereto as a Guarantor and (ii) shall become
a party to the Pledge and Security Agreement and shall deliver to Administrative
Agent all such other Security Documents and such legal opinions as
Administrative Agent shall reasonably request relating to such new Subsidiary,
and shall grant to Administrative Agent a Lien upon and security interest in its
Collateral, to the extent provided in the Security Documents, for the Secured
Obligation (provided that no assets of an Excluded Subsidiary, a Foreign
Subsidiary or a Foreign Subsidiary Holding Company shall be required to secure
the Obligations by pledge or otherwise).  Promptly upon (and in any event within
10 days after (or such later date as Administrative Agent shall agree to in
writing in its sole discretion) the creation or acquisition of any new Excluded
Subsidiary by any Loan Party or any Subsidiary of a Loan Party, unless otherwise
determined by Administrative Agent in its sole discretion, such new Excluded
Subsidiary will execute and deliver to Administrative Agent a Negative Pledge
Agreement in form and substance satisfactory to Administrative Agent in its sole
discretion.
 
Promptly upon (and in any event within 10 days after (or such later date as
Administrative Agent shall agree to in writing in its sole discretion)) the
creation or acquisition of a new Subsidiary by any Loan Party or any Subsidiary
of any Loan Party, all capital stock or other equity interest in such Subsidiary
owned by any Loan Party or any Subsidiary of any Loan Party will be pledged to
Administrative Agent as follows (provided that any equity interests in any
Foreign Subsidiary or Foreign Subsidiary Holding Company owned by a Loan Party
or another Subsidiary (other than a Foreign Subsidiary or Foreign Subsidiary
Holding Company) which, when aggregated with all of the other shares of equity
interests in such Subsidiary pledged to Administrative Agent, would result in
more than 65% of the total equity interests entitled to vote of such Subsidiary
being pledged to Administrative Agent, shall not be pledged; provided further
that no assets of a Foreign Subsidiary or Foreign Subsidiary Holding Company, or
any Subsidiary of either thereof or any Equity Interest issued by any such
Subsidiary of either thereof, shall be required to secure the Obligations by
pledge or otherwise):  (i) if a Loan Party directly owns any of the capital
stock of or other equity interest in such new Subsidiary, such Loan Party will
execute and deliver to Administrative Agent an amendment or supplement to the
Pledge and Security Agreement pursuant to which all such capital stock or other
equity interest shall be pledged to Administrative Agent, together with the
certificates evidencing such capital stock or other equity interest and undated
stock or transfer powers duly executed in blank and such legal opinions as
Administrative Agent may reasonably request; and (ii) if any of the capital
stock of or other equity interest in such new Subsidiary is owned by another
Subsidiary (other than a Foreign Subsidiary or Foreign Subsidiary Holding
Company), to the extent not already covered by the Pledge and Security
Agreement, such other Subsidiary will execute and deliver to Administrative
Agent an appropriate joinder, amendment or supplement to the Pledge and Security
Agreement, pursuant to which all of the capital stock of or other equity
interest in such new Subsidiary owned by such other Subsidiary shall be pledged
to Administrative Agent, together with the certificates evidencing such capital
stock or other equity interest and undated stock or transfer powers duly
executed in blank and such legal opinions as Administrative Agent may reasonably
request.

 
-25-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

As promptly as reasonably possible, the Loan Parties and their respective
Subsidiaries will deliver any such other documents, certificates and opinions
(including opinions of local counsel in the jurisdiction of organization of each
such new Subsidiary) regarding such new Subsidiary, in form and substance
reasonably satisfactory to Administrative Agent, as Administrative Agent may
reasonably request in connection therewith and will take such other action as
Administrative Agent may reasonably request to create in favor of Administrative
Agent a perfected security interest on a first-priority basis in the Collateral
being pledged pursuant to the documents described above.
 
2.13         Interest Rate Protection. Within 90 days of the Closing Date,
Borrower shall have entered into or obtained, and Borrower will thereafter
maintain in full force and effect, Hedge Agreements in form and substance
reasonably satisfactory to Administrative Agent, the effect of which shall be to
fix or limit interest rates payable by Borrower as to at least 33% of the
aggregate principal balance of the Term Loan A outstanding on such date for a
period of not less than three (3) years after such date (adjusted to take into
account amortization of the Term Loan A). Borrower will deliver to
Administrative Agent, promptly upon receipt thereof, copies of such Hedge
Agreements (and any supplements or amendments thereto), and promptly upon
request therefor, any other information reasonably requested by Administrative
Agent to evidence its compliance with the provisions of this Subsection 2.13.
 
2.14         ERISA. With respect to any Plan, other than a Multi-employer Plan,
that is intended to qualify under Section 401(a) of the IRC, the Loan Parties
will apply for and obtain a favorable determination letter within the period
provided by Applicable Law, unless the Plan was adopted by means of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service upon which the Loan Parties are entitled to rely.

 
-26-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

2.15         Post-Closing Searches.  Borrower will deliver, or cause to be
delivered, to Administrative Agent, within 30 days from the date hereof (or such
later date as Administrative Agent may in its sole discretion agrees to in
writing) central index lien searches against each of the Loan Parties in the
jurisdiction of such Loan Party's formation showing the UCC financing statement
of Administrative Agent against such Loan Party to be of record.
 
SECTION 3
NEGATIVE COVENANTS
 
Each of the Loan Parties hereby covenants and agrees that so long as this
Agreement is in effect, unless Requisite Lenders shall otherwise give their
prior written consent, such Loan Party shall perform and comply, and shall cause
each of its respective Subsidiaries to perform and comply, with all covenants in
this Section 3.
 
3.1           Indebtedness. The Loan Parties will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, create, incur,
assume, guaranty or otherwise become or remain liable with respect to any
Indebtedness except for:
 
(A)          the Loans and the other Obligations;
 
(B)           the Contingent Obligations permitted by Subsection 3.4;


(C)           Indebtedness incurred in connection with any Hedge Agreement
permitted pursuant to Subsection 3.14;
 
(D)           Indebtedness in respect of Investments permitted by Subsection
3.3;
 
(E)            Indebtedness to depository institutions with respect to cash
management and similar arrangements in the ordinary course of business;
 
(F)            Indebtedness representing deferred compensation to employees of
the Loan Parties and their Subsidiaries incurred in the ordinary course of
business;
 
(G)           Indebtedness under purchase money security agreements, Capital
Leases, and other Indebtedness, the aggregate principal amount of which shall
not exceed $10,000,000 for all of the Loan Parties and their Subsidiaries at any
time;
 
(H)           Indebtedness of Shenandoah Telephone Company to RUS in an
aggregate outstanding amount not to exceed $200,000 at any one time;


(I)            Indebtedness among the Loan Parties; provided that, any such
intercompany Indebtedness owed by Borrower to another Loan Party which is a
wholly-owned, direct Subsidiary of Borrower shall be paid down in full at least
once per fiscal quarter by means of a dividend to Borrower in the amount of such
outstanding Indebtedness to the extent such dividend is permitted by Applicable
Law;

 
-27-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(J)            Indebtedness of Borrower to Shenandoah Telephone Company pursuant
to intercompany loans with respect to the cash management system of Borrower and
its Subsidiaries; provided that, such Indebtedness (i) shall be paid down in
full at least once per fiscal quarter by means of a dividend in the amount of
the outstanding Indebtedness from Shenandoah Telephone Company to Borrower, to
the extent such dividend is permitted by Applicable Law, and (ii) shall not
exceed $2,500,000 at any one time;
 
(K)           In addition to the Indebtedness to Shenandoah Telephone Company
permitted pursuant to Subsection 3.1(J), other Indebtedness of the Loan Parties
to the Excluded Subsidiaries which shall not exceed $500,000 in the aggregate
principal amount outstanding at any time; or


(L)           Indebtedness of a Person or Indebtedness attaching to the assets
of a Person that, in either case, becomes a Subsidiary of any Loan Party (or is
a Subsidiary that survives a merger with such Person) or Indebtedness attaching
to assets that are acquired by any Loan Party or any Subsidiary of a Loan Party,
in each case, after the Closing Date as the result of a Permitted Investment;
provided that
 
(i)             such Indebtedness existed at the time such Person became a
Subsidiary of a Loan Party or at the time such assets were acquired and, in each
case, was not created in anticipation thereof, and
 
(ii)            such Indebtedness is not guaranteed in any respect by any Loan
Party or any Subsidiary of a Loan Party (other than by any such Person that so
becomes a Subsidiary or is the survivor of a merger with such Person, or any of
its Subsidiaries), and


(iii)           (1) the equity interests of such Person are pledged to secure
the Secured Obligations to the extent required hereunder and in the other Loan
Documents, (2) such Person otherwise complies with Subsection 2.12, and (3) the
assets are subject to the Lien of Administrative Agent under the Security
Agreements subject only to Permitted Encumbrances, and
 
(iv)           (1) after giving pro forma effect to the incurrence of such
Indebtedness and the application of proceeds thereof, Borrower is in compliance
with the covenants set forth in Subsections 4.1 through 4.5 for the most
recently ended test period and (2) except for Indebtedness consisting of capital
lease obligations, purchase money Indebtedness or mortgages or other Liens on
specific assets (a) no portion of such Indebtedness matures prior to the latest
maturity date of any of the Loans, and (b) no portion of such Indebtedness is
issued or guaranteed by a Person that is, or as a result of such acquisition
becomes, a Subsidiary that is not a Guarantor, and
 
(v)           The aggregate principal amount of such assumed Indebtedness
outstanding at any one time shall not exceed $10,000,000.
 
 
-28-

--------------------------------------------------------------------------------

 
 
3.2           Liens and Related Matters.


(A)          No Liens. The Loan Parties will not, and will not permit any of
their respective Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset
(including any document or instrument with respect to goods or accounts
receivable) of the Loan Parties or their respective Subsidiaries, whether now
owned or hereafter acquired, or any income or profits therefrom, except for
Permitted Encumbrances.
 
(B)          No Negative Pledges. The Loan Parties will not and will not permit
their respective Subsidiaries directly or indirectly to enter into or assume any
agreement (other than the Loan Documents) prohibiting the creation or assumption
of any Lien upon its or their properties or assets, whether now owned or
hereafter acquired, except for (i) operating leases, Licenses and Capital Leases
and agreements evidencing purchase money Indebtedness permitted pursuant to
Subsection 3.1(G) which only prohibit Liens upon the assets that are subject
thereto and proceeds thereof, (ii) customary non-assignment clauses in leases,
licenses, agreements regarding Equity Interests excluded from the Collateral by
Section 2.3(G) of the Pledge and Security Agreement, and other agreements
entered into in the ordinary course of business, or (iii) restrictions imposed
by Applicable Law.
 
3.3           Investments.  The Loan Parties will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, make or own any
Investment in any Person and employees of the Loan Parties and their
Subsidiaries incurred in the ordinary course of business;
 
(A)          Investments in Cash Equivalents;


(B)           obligations of or equities in CoBank, as set forth in Subsection
2.7;


(C)           existing Investments set forth on Schedule 3.3(C);


(D)           Hedge Agreements permitted pursuant to Subsection 3.14;


(E)           Investments among Loan Parties;


(F)           reasonable and customary loan and advances made to officers,
directors and employees of the Loan Parties and their Subsidiaries incurred in
the ordinary course of business;
 
(G)           the JetBroadband Acquisition; or
 
(H)           Permitted Investments.


3.4           Contingent Obligations.  The Loan Parties will not, and will not
permit any of their respective Subsidiaries to, directly or indirectly, create
or become or be liable with respect to any Contingent Obligation except for
those:
 
(A)           resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;

 
-29-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(B)           arising under indemnity agreements to title insurers in connection
with mortgagee title insurance policies in favor of Administrative Agent for the
benefit of itself and the other Lenders;


(C)           arising in the ordinary course of business with respect to
customary indemnification obligations incurred in the ordinary course of
business;


(D)           incurred in the ordinary course of business with respect to surety
and appeal bonds, performance and return-of-money bonds and other similar
obligations;


(E)           incurred as a guaranty of Indebtedness permitted by Subsection 3.1
(provided that such guaranty obligation shall in no event exceed the amount of
such Indebtedness plus other related costs and expenses of collection as set
forth in such guaranty);


(F)           constituting Investments permitted pursuant to Subsection 3.3;


(G)           arising under the Loan Documents and under Hedge Agreements;
 
(H)           arising with respect to customary indemnification, adjustment of
purchase price or similar obligations incurred in connection with the
JetBroadband Acquisition or a Permitted Investment; or
 
(I)            that are guarantees by any Loan Party of its respective
Subsidiaries' obligations which are otherwise permitted by this Agreement.
 
3.5           Restricted Junior Payments. The Loan Parties will not, and will
not permit their respective Subsidiaries to, directly or indirectly, declare,
order, pay, make or set apart any sum for any Restricted Junior Payment except
for:
 
(A)          any Loan Party and any Subsidiary of any Loan Party may make,
declare or pay lawful cash dividends or distributions to, or redeem capital
stock or other equity interest held by, any other Loan Party;
 
(B)          any Loan Party and any Subsidiary of any Loan Party may make,
declare or pay lawful cash dividends or distributions to, or redeem capital
stock or other equity interest held by, any Excluded Subsidiary, provided that,
the aggregate amount of such dividends, distributions or redemptions made,
declared or paid to any Excluded Subsidiary by any Loan Party may not exceed
$1,000,000 over the term of this Agreement;
 
(C)          any Subsidiary of Borrower that is not directly or indirectly
wholly-owned by Borrower may make, declare or pay lawful, pro rata cash
dividends, distributions or redemptions;


(D)          so long as no Default or Event of Default exists before or will
result after giving effect to such dividends, distributions or redemptions on a
pro forma basis, Borrower may declare or pay a lawful dividend or other
distribution of assets, or retire, redeem, purchase or otherwise acquire capital
stock in an aggregate amount which when added to any such dividends,
distributions or redemptions of capital stock or other equity interest made,
declared or paid from and after January 1, 2010 does not exceed 50% of
Borrower's consolidated net income (excluding non-cash extraordinary items such
as write-downs or write-ups of assets, other than current assets) from October
1, 2009 to the date of declaration of any such dividends, distributions or
redemptions; or

 
-30-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(E)           Borrower may make, declare or pay lawful dividends or
distributions to the extent payable in capital stock or other equity interest in
the Borrower that is not Disqualified Stock.

3.6           Restriction on Fundamental Changes. The Loan Parties will not, and
will not permit their respective Subsidiaries to, directly or indirectly:  (A)
unless and only to the extent required by Applicable Law or as would not be
reasonably expected to be adverse to the interests of the Lenders in any respect
other than an immaterial respect, amend, modify or waive any term or provision
of their respective articles of organization, operating agreements, management
agreements, articles of incorporation, certificates of designations pertaining
to preferred stock, by-laws, articles of formation or partnership agreement
(provided that 30 days prior (or such later date as specified by Administrative
Agent in writing in its sole discretion) written notice will be delivered to
Administrative Agent of any modification subject to Section 4.2 of the Pledge
and Security Agreement or that results in a Loan Party, any Subsidiary of a Loan
Party or any entity whose equity interest is pledged by a Loan Party pursuant to
the Pledge and Security Agreement opting into Article 8 of the Uniform
Commercial Code); (B) enter into any transaction of merger or consolidation,
except that, (i) any Guarantor may be merged with or into Borrower (provided
that Borrower is the surviving entity), (ii) any Guarantor may merge or
consolidate with any other Guarantor, (iii) any Excluded Subsidiary may merge or
consolidate with any other Excluded Subsidiary, and (iv) any Asset Disposition
permitted under Subsection 3.7 may be structured as mergers, consolidations or
amalgamations; (C) liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), except in connection with another transaction
permitted under clause (B) above or any Asset Disposition permitted under
Subsection 3.7; or (D) acquire by purchase or otherwise all or any substantial
part of the business, assets or equity interests of or in any Person (whether by
stock purchase or otherwise) other than pursuant to any Investment permitted
hereunder including, without limitation the JetBroadband Acquisition; provided
that, 30 days prior (or such later date as specified by Administrative Agent in
writing in its sole discretion) to the effective date of such merger,
consolidation, dissolution, liquidation, or amalgamation in the case of clause
(B) or clause (C), or such acquisition in the case of clause (D), and promptly
following such amendment, modification or waiver in the case of clause (A),
Borrower shall provide written notice and, if requested by Administrative Agent,
a copy thereof or the documentation relating thereto to Administrative Agent.


3.7           Disposal of Assets or Subsidiary Stock. The Loan Parties will not,
and will not permit their respective Subsidiaries to, directly or indirectly,
convey, sell (including, pursuant to a sale and leaseback transaction), lease
(including, pursuant to a lease or sale and leaseback transaction), sublease,
transfer or otherwise dispose of, or grant any Person an option to acquire
(including in the case of any Subsidiary, the issuance by such Subsidiary of its
capital stock or other equity interest), in one transaction or a series of
transactions, any of their respective property, business, Licenses or assets, or
the capital stock of or other equity interests in any such Subsidiary, whether
now owned or hereafter acquired, except for (A) bona fide sales or leases of
inventory to customers in the ordinary course of business, dispositions of
surplus, worn out or obsolete equipment and any conveyance, lease, sublease,
transfer or other disposition of assets of any Subsidiary of any Loan Party that
is not a Guarantor or an Excluded Subsidiary to another Loan Party that is not a
Guarantor or an Excluded Subsidiary; (B) fair market value sales of Cash
Equivalents; (C) leasing or subleasing of their respective property in the
ordinary course of business; (D) to the extent required by Applicable Law; (E)
the sale of the stock or assets of Shentel Converged Services, Inc.; (F) any
conveyance, lease, sublease, transfer or other disposition of assets of any Loan
Party to another Loan Party, provided, that the aggregate market value of any
assets conveyed, leased, subleased, or otherwise transferred to any Excluded
Subsidiary by a Loan Party may not exceed $1,000,000 over the term of this
Agreement; or (G) any other Asset Dispositions if all of the following
conditions are met: (i) the aggregate market value of such assets sold does not
exceed $3,000,000 in any fiscal year or $15,000,000 over the term of this
Agreement in the aggregate for the Loan Parties and their respective
Subsidiaries; (ii) the consideration received by the Loan Party or such
Subsidiary is at least equal to the fair market value of such assets; (iii) the
sole consideration received is cash or assets of comparable value to that
disposed of and that is to be used in the business of the Loan Party or such
Subsidiary; (iv) after giving effect to the Asset Disposition, Borrower, on a
combined and consolidated basis with its Subsidiaries as set forth in Section 4,
is in compliance on a Pro forma Basis with the covenants set forth in Section 4
recomputed for the most recently ended fiscal quarter for which information is
available; and (v) no Default or Event of Default then exists or shall result
from the Asset Disposition.

 
-31-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

3.8           Transactions with Affiliates. The Loan Parties will not, and will
not permit their respective Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate or
with any director or officer of the Loan Parties or their respective
Subsidiaries or any Affiliate, except for (A) as set forth on Schedule 3.8; (B)
as expressly permitted pursuant to other provisions of this Section 3; (C)
transactions among the Loan Parties and the Excluded Subsidiaries, provided,
that any transactions in which an Excluded Subsidiary receives payment or
otherwise incurs a receivable from a Loan Party must be related to the provision
by the Excluded Subsidiary of facilities, goods or services (including, by way
of example and without limitation, the provision of telecommunications circuits,
switching services and access to network facilities) to such Loan Party in the
ordinary course of business pursuant to the reasonable requirements of the
business of such Loan Party and upon fair and reasonable terms that are no less
favorable to such Loan Party than would be obtained in a comparable arm's length
transaction with a Person that is not an Affiliate; (D) payment of compensation
to directors, officers and employees in the ordinary course of business for
services actually rendered in their capacities as directors, officers and
employees, provided such compensation is reasonable and comparable with
compensation paid by companies of like nature and similarly situated; or (E)
Restricted Junior Payments permitted by Subsection 3.5.
 
3.9           Management Fees. The Loan Parties will not, and will not permit
their respective Subsidiaries to, directly or indirectly, pay any management or
other similar fees to any Person; except for management fees paid (A) to any
Loan Party or any Excluded Subsidiary, provided, that the aggregate amount of
any such fees paid to any Excluded Subsidiary by any Loan Party may not exceed
$1,000,000 over the term of this Agreement, or (B) other management or similar
fees reasonably satisfactory to Requisite Lenders.

 
-32-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

3.10         Conduct of Business. Other than Equity Interests excluded from the
Collateral by Section 2.3(G) of the Pledge and Security Agreement, the Loan
Parties will not, and will not permit their respective Subsidiaries to, directly
or indirectly, engage in any business other than businesses of owning,
constructing, managing, operating and investing (subject to Subsection 3.3) in
Communications Systems or other businesses related or incidental thereto.
 
3.11         Fiscal Year.  The Loan Parties will not, and will not permit their
respective Subsidiaries to, change their fiscal year from a fiscal year ending
on December 31 of each year.
 
3.12         Modification of Agreements. The Loan Parties will not, and will not
permit their respective Subsidiaries to, amend, modify or change, or consent or
agree to any amendment, modification, change or consent to or regarding, any of
the terms of any Material Contracts, except to the extent such change,
amendment, modification or consent would not have a Material Adverse Effect.
 
3.13         Inconsistent Agreements. The Loan Parties will not, and will not
permit their respective Subsidiaries to, enter into any agreement containing any
provision which would (A) be violated or breached by any borrowing by Borrower
hereunder or by the performance by the Loan Parties or their respective
Subsidiaries of any of their obligations hereunder or under any other Loan
Document (other than permitted Capital Leases and purchase money security
agreements); (B) create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of such Loan Party or Subsidiary to
(i) pay dividends or make other distributions to its parent or any other
applicable Subsidiary of its parent, or pay any Indebtedness owed to its parent
or any Subsidiary of its parent, (ii) make loans or advances to its parent or
(iii) transfer any of its assets or properties to its parent; in each case,
other than (a) restrictions affecting non-wholly-owned Subsidiaries, (b)
customary non-assignment clauses in leases, licenses, documents regarding Equity
Interests excluded from the Collateral by Section 2.3(G) of the Pledge and
Security Agreement, and other agreements entered into in the ordinary course of
business or (c) restrictions imposed by Applicable Law.
 
3.14         Hedge Agreements. The Loan Parties will not, and will not permit
their respective Subsidiaries to, engage in any speculative transactions or in
any transaction involving a Hedge Agreement except as required by Subsection
2.13 or for the sole purpose of hedging in the normal course of business.
 
3.15         Ownership of Licenses. Except as noted on Schedule 5.13(A) or
pursuant to a permitted Asset Disposition, the Loan Parties will not permit any
License issued by the United States of America, or state or any political
subdivision thereof, including any agency or commission of any thereof, and
utilized in the business of such Loan Party or any of its respective
Subsidiaries to be issued to, assigned to, transferred to or acquired by any
Subsidiary or Affiliate of a Loan Party who is not a Loan Party or a Subsidiary
of a Loan Party whose ownership interests are subject to a valid and perfected
first priority Lien in favor of the Secured Parties pursuant to the Pledge and
Security Agreement.

 
-33-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

SECTION 4
FINANCIAL COVENANTS AND REPORTING
 
The Loan Parties hereby covenant and agree that so long as this Agreement is in
effect, unless Requisite Lenders shall otherwise give their prior written
consent, the Loan Parties shall perform and comply with, and shall cause each of
their respective Subsidiaries to perform and comply with, all covenants in this
Section 4. For the purposes of this Section 4, all covenants calculated for
Borrower shall be calculated on a consolidated basis for Borrower and its
Subsidiaries.
 
4.1            Total Leverage Ratio. Commencing on the Closing Date, Borrower
shall maintain at all times, measured at each fiscal quarter end, a Total
Leverage Ratio of less than or equal to the ratio set forth below opposite such
date:
 
Date
Covenant
Closing Date through March 31, 2011
3.00:1.00
April 1, 2011 through December 31, 2012
2.50:1.00
January 1, 2013 and thereafter
2.00:1.00

 
4.2           Debt Service Coverage Ratio. Commencing on the Closing Date,
Borrower shall maintain at all times, measured at each fiscal quarter end, a
Debt Service Coverage Ratio greater than the ratio set forth below opposite such
date:
 
Date
Covenant
Closing Date through December 31, 2012
2.25:1.00
January 1, 2013 and thereafter
2.50:1.00

 
4.3           Equity to Assets Ratio. Commencing on the Closing Date, Borrower
shall maintain at all times, measured at each fiscal quarter end, an Equity to
Assets Ratio greater than
0.35:1.0.
 
4.4           Fixed Charge Coverage Ratio. Commencing on the Closing Date,
Borrower shall maintain at all times, measured at each fiscal quarter end, a
Fixed Charge Coverage Ratio greater than the ratio set forth below opposite such
date:

 
-34-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company


Date
Covenant
Closing Date through December 31, 2012
0.80:1.00
January 1, 2013 through December 31, 2013
0.90:1.00
January 1, 2014 and thereafter
1.00:1.00



4.5           Minimum Liquidity Balance. Commencing on the Closing Date,
Borrower shall maintain at all times a Minimum Liquidity Balance greater than
$15,000,000.


4.6           Financial Statements and Other Reports. The Loan Parties will
maintain, and will cause their respective Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP
consistently applied (it being understood that quarterly financial statements
are not required to have footnote disclosures or reflect year end
adjustments).  Borrower will deliver or cause to be delivered each of the
financial statements and other reports described below to Administrative Agent.
 
(A)          Quarterly Financials; Other Quarterly Reports. As soon as available
and in any event no later than the earlier to occur of (i) 10 days after the
date that Borrower is or would be required to file Borrower's quarterly report
with the Securities and Exchange Commission (the "SEC") as part of Borrower's
periodic reporting (whether or not Borrower is subject to such reporting
requirements) and (ii) 55 days after the end of the first three (3) fiscal
quarters of each fiscal year of Borrower, Borrower will deliver (1) consolidated
balance sheets of Borrower and its Subsidiaries, as at the end of such fiscal
quarter and the then elapsed portion of the applicable fiscal year, and the
related consolidated statements of income, shareholders' equity and cash flows
for such fiscal quarter and for the period from the beginning of the then
current fiscal year of Borrower to the end of such quarter (which requirement
shall be deemed satisfied by the delivery of Borrower's quarterly report on Form
10-Q (or any successor form) for such quarter) and (2) consolidating balance
sheets of Borrower and its Subsidiaries, as at the end of such fiscal quarter
and the then elapsed portion of the applicable fiscal year, and the related
consolidating statements of income for such fiscal quarter and for the period
from the beginning of the then current fiscal year of Borrower to the end of
such quarter.


(B)          Year-End Financials. As soon as available and in any event no later
than the earlier to occur of (i) 10 days after the date that Borrower is or
would be required to file Borrower's annual report with the SEC as part of
Borrower's periodic reporting (whether or not Borrower is subject to such
reporting requirements), and (ii) 100 days after the end of each fiscal year of
Borrower, Borrower will deliver (1) consolidated balance sheets of Borrower and
its Subsidiaries, as at the end of such year, and the related consolidated
statements of income, shareholders' equity and cash flows for such fiscal year
(which requirement shall be deemed satisfied by the delivery of Borrower's
Annual Report on Form 10-K (or any successor form) for such year), (2)
consolidating balance sheets of Borrower and its Subsidiaries, as at the end of
such year, and the related consolidating statements of income for such fiscal
year and (3) a report with respect to the financial statements received pursuant
to this Subsection 4.6(B) from KPMG LLP or another firm of independent certified
public accountants of recognized national standing selected by Borrower and
reasonably acceptable to Administrative Agent, which report shall be prepared in
accordance with Statement of Auditing Standards No. 58 (the "Statement"), as
amended, entitled "Reports on Audited Financial Statements" and such report
shall be without any material qualification or exception as to the scope of such
audit or any "going concern" qualification.

 
-35-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(C)           Compliance Certificates. Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Subsections 4.6(A) and
(B), Borrower will deliver or cause to be delivered a fully and properly
completed compliance certificate in substantially the same form as Exhibit
4.6(C) (each, a "Compliance Certificate") signed by either the chief executive
officer or the chief financial officer of Borrower.
 
(D)          Annual Officer's Certificate. Together with each delivery of
financial statements of Borrower and its Subsidiaries pursuant to Subsection
4.6(B), Borrower will deliver to Administrative Agent an annual officer's
certificate in substantially the same form as Exhibit 4.6(D) (each, an "Annual
Officer's Certificate") signed by either the chief executive officer or the
chief financial officer (i) either confirming the Annexes to the Pledge and
Security Agreement and Schedules 5.3(A), 5.3(C), 5.13(A), and 5.19 of the Credit
Agreement delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Subsection 4.6(D) are true, complete and
correct in all material respects as of such date or attaching thereto Annexes to
the Pledge and Security Agreement and Schedules 5.3(A), 5.3(C), 5.13(A), and
5.19 of the Credit Agreement (including any changes of which Borrower has
provided notice to Administrative Agent pursuant to the terms of the Pledge and
Security Agreement but which have not been identified in a certificate delivered
pursuant to this Subsection 4.6(D)) that are true, correct and complete as of
such date, (ii) certifying that Borrower has provided or caused to be provided
or will provide or cause to be provided promptly (and no later than thirty 30
days from such request by the Administrative Agent or such later date as the
Administrative Agent specifies in writing in its reasonable discretion) to the
Administrative Agent, for the benefit of the Secured Parties, executed account
control agreements with respect to any Material Account specified by the
Administrative Agent, all in form and substance reasonably satisfactory to
Administrative Agent, from the appropriate depository institutions, securities
intermediaries or other entities holding such deposit, investment or other
accounts; and such account control agreements are in full force and effect as of
the date hereof, and (iii) certifying that Borrower has provided or caused to be
provided or will provide or cause to be provided promptly (and no later than
thirty 30 days from such request by the Administrative Agent or such later date
as the Administrative Agent specifies in writing in its reasonable discretion)
to the Administrative Agent, for the benefit of the Secured Parties, executed
mortgages or equivalent under Applicable Law, title commitments, environmental
questionnaires, further Phase I or Phase II reports, fixture filings, legal
opinions, landlord consents and flood insurance, and such other documents or
instruments specified by the Administrative Agent with respect to any of the
Material Owned Property and Material Leased Property of any Grantor, as
specified by Administrative Agent, all in form and substance reasonably
satisfactory to Administrative Agent; and the same are in full force and effect
as of the date hereof.
 
 
-36-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(E)           Accountants' Reports. Promptly upon receipt thereof, Borrower will
deliver or cause to be delivered copies of all significant reports submitted by
Borrower's firm of certified public accountants in connection with each annual,
interim or special audit or review of any type of financial statements or
related internal control systems of Borrower made by such accountants, including
any comment letter submitted by such accountants to management in connection
with their services.
 
(F)           Management Report. If Borrower is no longer subject to reporting
requirements of the Act, together with each delivery of financial statements of
Borrower and its Subsidiaries pursuant to Subsections 4.6(A) and 4.6(B),
Borrower will deliver or cause to be delivered reports in scope and content
substantively similar to its present SEC reporting. The information above shall
be presented in reasonable detail and shall be certified by the chief financial
officer or chief operating officer of Borrower, respectively, to the effect
that, to his or her knowledge after reasonable diligence, such information
fairly presents the results of operations and financial condition of Borrower
and its Subsidiaries as at the dates and for the periods indicated.
 
(G)           Budget. (i) As soon as reasonably available, but in any event
within 30 days after the first day of each fiscal year of Borrower occurring
during the term hereof, Borrower shall deliver or cause to be delivered
operating and capital spending budgets (the "Budgets") of Borrower and its
Subsidiaries for such fiscal year, quarter by quarter and (ii) promptly after
becoming aware thereof, Borrower will deliver or cause to be delivered any
material amendment to or deviation from such Budgets.
 
(H)           Events of Default, Etc. Promptly upon any officer of any Loan
Party obtaining knowledge of any of the following events or conditions, Borrower
shall deliver copies of all notices given or received by any Loan Party or any
of their respective Subsidiaries with respect to any such event or condition and
a certificate of Borrower's chief executive officer or chief financial officer
specifying the nature and period of existence of such event or condition and
what action, if any, such Loan Party or such Subsidiary has taken, is taking and
proposes to take with respect thereto:  (i) any Event of Default or Default; or
(ii) any notice that any Person has given to any Loan Party or any of their
respective Subsidiaries or any other action taken with respect to a claimed
default or event or condition of the type referred to in Subsection 6.1(B).
 
(I)            Litigation. Promptly upon any officer of any Loan Party obtaining
knowledge of (i) the institution of any action, suit, proceeding, governmental
investigation or arbitration against or affecting any Loan Party or any of its
respective Subsidiaries not previously disclosed by Borrower to Administrative
Agent or (ii) any development in any action, suit, proceeding, governmental
investigation or arbitration at any time pending against or affecting any Loan
Party or any of its respective Subsidiaries which, in each case, could
reasonably be expected to have a Material Adverse Effect, Borrower will promptly
give notice thereof to Administrative Agent and provide such other information
as may be requested by Administrative Agent and reasonably available to any Loan
Party or its respective Subsidiaries to enable Administrative Agent and its
counsel to evaluate such matter.
 
(J)            Regulatory and Other Notices. Promptly after filing, receipt or
becoming aware thereof, Borrower will deliver or cause to be delivered copies of
any filings or communications sent to, or notices and other communications
received by, any Loan Party or any of its respective Subsidiaries from any
Governmental Authority, including the FCC, any applicable PUC (including any
cable franchising authority) and the SEC, relating to any noncompliance by any
Loan Party or any of its respective Subsidiaries with any law or with respect to
any matter or proceeding the effect of which could reasonably be expected to
have a Material Adverse Effect.

 
-37-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(K)           Material Adverse Effect. Promptly after becoming aware thereof,
Borrower will give written notice to Administrative Agent and Lenders of any
change in events or changes in facts or circumstances affecting any Loan Party
or any of their respective Subsidiaries which individually or in the aggregate
have had or could reasonably be expected to have a Material Adverse Effect.
 
(L)           Environmental Notices. Promptly after becoming aware of any
material violation by any Loan Party or any of its respective Subsidiaries of
Environmental Laws or promptly upon receipt of any notice that a Governmental
Authority has asserted that any Loan Party or any of its respective Subsidiaries
is not in compliance with Environmental Laws or that its compliance is being
investigated, and, in either case, the same could reasonably be expected to have
a Material Adverse Effect, Borrower will give notice to Administrative Agent and
Lenders thereof and provide such other information as may be reasonably
available to any Loan Party or any of its respective Subsidiaries to enable
Administrative Agent and Lenders to reasonably evaluate such matter.
 
(M)          ERISA Events. Immediately after becoming aware of any ERISA Event,
accompanied by any materials required to be filed with the PBGC with respect
thereto; immediately after any Loan Party's or any of its respective
Subsidiaries' receipt of any notice concerning the institution of proceedings by
the PBGC pursuant to Section 4042 of ERISA to involuntarily terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; immediately
upon the establishment of any Pension Plan not existing at the Closing Date or
the commencement of contributions by any Loan Party or any of its respective
Subsidiaries to any Pension Plan to which any Loan Party or any of its
respective Subsidiaries was not contributing at the Closing Date; and
immediately upon becoming aware of any other event or condition regarding a Plan
or any Loan Party's or any of its respective Subsidiaries' or an ERISA
Affiliate's compliance with ERISA which could reasonably be expected to have a
Material Adverse Effect, Borrower will give notice to Administrative Agent and
Lenders thereof and provide such other information as may be reasonably
available to any Loan Party or any such Subsidiary to enable Administrative
Agent and Lenders to reasonably evaluate such matter.
 
(N)           Other Information. With reasonable promptness, Borrower will
deliver such other information and data with respect to any Loan Party or any of
its respective Subsidiaries as from time to time may be reasonably requested by
Administrative Agent or any Lender.
 
 
-38-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

4.7           Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement. For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP.  Except as otherwise expressly provided, financial
statements and other information furnished to Administrative Agent pursuant to
this Agreement shall be prepared in accordance with GAAP as in effect at the
time of such preparation.  In the event of an Accounting Change (as defined
below) that results in a change in any calculations required by Section 4 of
this Agreement that would not have resulted had such Accounting Change not
occurred, the parties hereto agree to enter into negotiations in good faith in
order to amend such provisions so as to equitably reflect such Accounting Change
such that the criteria for evaluating compliance with such covenants shall be
the same after such Accounting Change as if such Accounting Change had not been
made; provided, however, that no change in GAAP that would affect a calculation
that measures compliance with Subsections 3.1 and 3.4 and Section 4 of this
Agreement shall be given effect until such provisions are amended to reflect
such change in GAAP.  "Accounting Change" means any change in accounting
principles that is required or permitted hereafter by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or successors thereto) and
such change is adopted by Borrower and the other Loan Parties and their
respective Subsidiaries with the agreement of their accountants.

SECTION 5
REPRESENTATIONS AND WARRANTIES
 
In order to induce Administrative Agent and Lenders to enter into this Agreement
and to make Loans, each of the Loan Parties hereby represents and warrants to
Administrative Agent and each Lender on the date hereof, on the Closing Date
(taking into account the consummation of the JetBroadband Acquisition on the
Closing Date), on the date of each request for a Loan, and on each Funding Date,
that the following statements are true, correct and complete:
 
5.1           Disclosure. The written information furnished by or on behalf of
the Loan Parties or any of their respective Subsidiaries contained in this
Agreement, the financial statements referred to in Subsection 5.8 and any other
document, certificate or written statement furnished to Administrative Agent or
any Lender pursuant to this Agreement or any other Loan Document (other than
projections or information regarding general industry or economic conditions),
taken as a whole, does not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained herein or therein not materially misleading in light of the
circumstances in which the same was made.  Any projections and any information
regarding general industry or economic conditions provided by or on behalf of
the Loan Parties or any of their respective Subsidiaries have been prepared by
management in good faith and based upon assumptions believed by management to be
reasonable at the time the projections were prepared.
 
5.2           No Material Adverse Effect. Since December 31, 2009, there has
been no event or change in facts or circumstances affecting the Loan Parties or
any of their respective Subsidiaries which individually or in the aggregate have
had or could reasonably be expected to have a Material Adverse Effect and that
have not been disclosed herein or in the attached Schedules.

 
-39-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

5.3           Organization, Powers, Authorization and Good Standing.
 
(A)          Organization and Powers. Each of the Loan Parties and their
respective Subsidiaries is a limited liability company, corporation or
partnership duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization or incorporation (which jurisdiction is set
forth on Schedule 5.3(A) as of the date hereof or as of the most recent Annual
Officer's Certificate).  Except as disclosed on Schedule 5.3(A), each of the
Loan Parties and their respective Subsidiaries has all requisite legal power and
authority to own and operate its properties, to carry on its business as now
conducted and proposed to be conducted, to enter into each Loan Document to
which it is a party and to carry out its respective obligations with respect
thereto.
 
(B)           Authorization; Binding Obligation. Each of the Loan Parties and
their respective Subsidiaries has taken all necessary limited liability company,
partnership, corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party. This Agreement is, and the other Loan Documents when executed and
delivered will be, the legally valid and binding obligations of the applicable
parties thereto (other than Administrative Agent and Lenders), each enforceable
against each of such parties, as applicable, in accordance with their respective
terms, except as such enforcement may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debt or relief laws from
time to time in effect which affect the enforcement of creditors' rights in
general and (ii) general principles of equity.
 
(C)           Qualification. Each of the Loan Parties and their respective
Subsidiaries is duly qualified and authorized to do business and in good
standing in each jurisdiction where the nature of its business and operations
requires such qualification and authorization, except where the failure to be so
qualified, authorized and in good standing could not reasonably be expected to
have a Material Adverse Effect. As of the date hereof or as of the most recent
Annual Officer's Certificate, all jurisdictions in which each Loan Party and its
respective Subsidiaries is qualified and authorized to do business are set forth
on Schedule 5.3(C).


5.4           Compliance of Loan Documents and Borrowings. Except as set forth
on Schedule 5.4(A), the consummation of the JetBroadband Acquisition, the
execution, delivery and performance by the Loan Parties and their respective
Subsidiaries of the Loan Documents to which each such Person is a party, the
borrowings hereunder and the transactions contemplated hereby and thereby do not
and will not, by the passage of time, the giving of notice or otherwise, (A)
require any Governmental Approval or violate any Applicable Law relating to the
Loan Parties or any of their respective Subsidiaries, (B) conflict with, result
in a breach of or constitute a default under the articles of incorporation,
bylaws or other organizational documents of the Loan Parties or any of their
respective Subsidiaries or any Material Contract to which such Person is a party
or by which any of its properties may be bound or any Governmental Approval
relating to such Person or (C) except as required or permitted under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any property now owned or hereafter acquired by such Person.
 
5.5           Compliance with Applicable Law; Governmental Approvals. Each of
the Loan Parties and their respective Subsidiaries (A) has, or has the right to
use, all material Governmental Approvals, including the Licenses, required by
any Applicable Law for it to conduct its business, to execute, deliver and
perform each of the Loan Documents and to consummate the Jet Broadband
Acquisition, and (B) is in material compliance with each Governmental Approval,
including the Licenses, applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties the violation
of which could reasonably be expected to have a Material Adverse Effect.  Except
as set forth in Schedule 5.4(A), each such Governmental Approval is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or threatened attack by direct or collateral proceeding.

 
-40-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

5.6           Tax Returns and Payments. Each of the Loan Parties and their
respective Subsidiaries have duly filed or caused to be filed all federal and
all material state, local and other tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all federal
and all material state, local and other taxes, assessments and governmental
charges or levies upon it and its property, income, profits and assets which are
due and payable, except where the payment of such tax is being diligently
contested in good faith and adequate reserves therefor have been established in
compliance with GAAP.  The charges, accruals and reserves on the books of the
Loan Parties and their respective Subsidiaries in respect of federal, state,
local and other taxes for all fiscal years and portions thereof are, in the
judgment of the Loan Parties, adequate, and neither the Loan Parties nor any of
their respective Subsidiaries anticipate any additional material taxes or
assessments for any of such years.
 
5.7           Environmental Matters. Each of the Loan Parties and their
respective Subsidiaries is in compliance in all material respects with all
applicable Environmental Laws, and there is no contamination or material
violation of applicable Environmental Laws at, under or about such properties or
such operations of the Loan Parties and their respective Subsidiaries which
would interfere in any material respect with the continued operation of such
properties or impair in any material respect the fair saleable value thereof or
with such operations, except for any such violations or contamination as could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
5.8           Financial Statements.
 
(A)          All financial statements concerning the Loan Parties and their
respective Subsidiaries which have been furnished to Administrative Agent and
Lenders pursuant to this Agreement have been prepared in accordance with GAAP
consistently applied (except as disclosed therein and, in the case of unaudited
financial statements, except for the absence of notes and for year-end
adjustments) and present fairly in all material respects the financial condition
of the Persons covered thereby as of the date thereof and the results of their
operations for the periods covered thereby and do and will disclose all material
liabilities and Contingent Obligations of any of the Loan Parties or their
respective Subsidiaries as at the dates thereof.
 
(B)           All Budgets concerning the Loan Parties and their respective
Subsidiaries which have been furnished to Administrative Agent or Lenders were
prepared in good faith by or on behalf of such Loan Party and such Subsidiaries.

 
-41-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

5.9           Intellectual Property. Each of the Loan Parties and their
respective Subsidiaries owns, or possesses through valid licensing arrangements,
the right to use all patents, copyrights, trademarks, trade names, service
marks, technology know-how and processes necessary for the conduct of its
business as currently or anticipated to be conducted (collectively, the
"Intellectual Property Rights") without infringing upon any validly asserted
rights of others, except for any Intellectual Property Rights the absence of
which could not reasonably be expected to have a Material Adverse Effect. No
event has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights except to the extent
the same would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Loan Parties nor any of their
respective Subsidiaries has been threatened in writing with any litigation
regarding Intellectual Property Rights that would present a material impediment
to the business of any such Person.
 
5.10         Litigation, Investigations, Audits, Etc. There is no action, suit,
proceeding or investigation pending against, or, to the knowledge of the Loan
Parties, threatened against the Loan Parties or any of their respective
Subsidiaries or any of their respective properties, including the Licenses, in
any court or before any arbitrator of any kind or before or by any Governmental
Authority (including the FCC or any PUC), except such as (A) affect the
telecommunications industry generally, (B) do not call into question the
validity or enforceability of this Agreement or any other Loan Document or any
lien or security interest created hereunder, or (C) individually or collectively
would not reasonably be expected to have a Material Adverse Effect. To the Loan
Parties' knowledge, none of the Loan Parties or any of their respective
Subsidiaries are the subject of any review or audit by the Internal Revenue
Service or any investigation by any Governmental Authority concerning the
violation or possible violation of any law (other than routine audits by the
Internal Revenue Service or other Governmental Authority).
 
5.11         Employee Labor Matters. (A) None of the Loan Parties, their
respective Subsidiaries or their respective employees are subject to any
collective bargaining agreement,
(B) no petition for certification or union election is pending with respect to
the employees of any such Person and no union or collective bargaining unit has
sought such certification or recognition with respect to the employees of any
such Person and (C) there are no strikes, slowdowns, unfair labor practice
complaints, work stoppages or controversies pending or, to the knowledge of the
Loan Parties after due inquiry, threatened between any such Person and its
respective employees, other than employee grievances arising in the ordinary
course of business that would not (in the case of each of clauses (A), (B) or
(C) above) reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
 
5.12         ERISA Compliance.
 
(A)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the IRC and other federal or state law except
for any noncompliance that would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Each Plan, other
than a Multi-employer Plan, which is intended to qualify under Section 401(a) of
the IRC has received a favorable determination letter from the Internal Revenue
Service or is adopted by means of a master or prototype plan that has received a
favorable opinion letter upon which the Loan Parties and any ERISA Affiliates
are entitled to rely and to the best knowledge of the Loan Parties, nothing has
occurred that would cause the loss of such qualification.  The Loan Parties and
each ERISA Affiliate have made all required contributions to any Plan subject to
Section 412 of the IRC, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the IRC has been made with
respect to any Plan.
 
 
-42-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(B)           There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
have a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to have a Material Adverse Effect.


(C)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any unfunded liability; (iii) neither the Loan
Parties nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Loan Parties nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multi-employer Plan; and (v) neither the Loan
Parties nor any ERISA Affiliate has engaged in a transaction that could subject
any Person to Section 4069 or 4212(c) of ERISA.
 
5.13         Communications Regulatory Matters.
 
(A)          As of the date hereof or as of the most recent Annual Officer's
Certificate, Schedule 5.13(A) sets forth a true, correct and complete list of
the following information for each License issued to, assigned or transferred
to, or utilized by any Loan Party or its respective Subsidiaries:  the name of
the licensee or franchisee, the type of service, the expiration date and the
geographic area covered by such License.  Other than as set forth in Schedule
5.13(A), each License is held by a Loan Party or a wholly-owned Subsidiary of a
Loan Party whose equity interests are subject to a valid and perfected first
priority Lien in favor of the Secured Parties pursuant to the Pledge and
Security Agreement.


(B)          The Licenses are valid and in full force and effect without
conditions except for such conditions as are generally applicable to holders of
such Licenses.  Each Loan Party or Subsidiary of a Loan Party holding a License
has all requisite power and authority required under any Applicable Law
(including, without limitation, the Communications Act and PUC Laws) to hold the
Licenses and to own and operate the Communications Systems.  The Licenses
constitute in all material respects all of the Licenses necessary for the
operation of the Communications Systems in the same manner as they are presently
operated.  No event has occurred and is continuing which could reasonably be
expected to (i) result in the imposition of a material forfeiture or the
suspension, revocation, termination or adverse modification of any such License
or (ii) materially and adversely affect any rights of the Loan Parties or their
respective Subsidiaries thereunder. Neither the Loan Parties nor any of their
Subsidiaries have reason to believe or have knowledge that any License will not
be renewed in the ordinary course.  Neither the Loan Parties nor any of their
respective Subsidiaries are a party to any investigation, notice of apparent
liability, notice of violation, order or complaint issued by or before the FCC,
PUC or any applicable Governmental Authority, and there are no proceedings
pending by or before the FCC, PUC or any applicable Governmental Authority which
could in any manner threaten or adversely affect the validity of any License,
other than, in each case, such matters as individually or collectively would not
reasonably be expected to have a Material Adverse Effect.

 
-43-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(C)           All of the material properties, equipment and systems owned,
leased, subleased or managed by the Loan Parties or their respective
Subsidiaries are, and all such property, equipment and systems to be acquired or
added in connection with any contemplated system expansion or construction will
be, in good repair, working order and condition (reasonable wear and tear and
casualty events excepted) and are and will be in compliance with all terms and
conditions of the Licenses and all standards or rules imposed by any
Governmental Authority or as imposed under any agreements with
telecommunications companies and customers.
 
(D)           Each of the Loan Parties and their respective Subsidiaries has
made all material filings which are required to be filed by it, paid all
material franchise, license or other fees and charges related to the Licenses or
which have become due pursuant to any Governmental Approval in respect of its
business and has made appropriate provision as is required by GAAP for any such
fees and charges which have accrued.
 
(E)           The consummation of the JetBroadband Acquisition will not result
in a violation of the FCC's "Cable-Telco Buyout" Rule (47 CFR Section 76.505).

5.14         Perfection. Each of the Security Documents is effective to create
in favor of Administrative Agent for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in and Lien on the Collateral
covered thereby (the "Security Agreement Collateral") and, when (A) financing
statements and other filings in appropriate form are filed in the appropriate
offices and (B) upon the taking of possession or control by Administrative Agent
of the Security Agreement Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to Administrative Agent to the extent possession or control by
Administrative Agent is required by each Security Document), the Lien created by
such Security Document shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in the
Security Agreement Collateral (other than such Security Agreement Collateral in
which a security interest cannot be perfected under the Uniform Commercial Code
as in effect at the relevant time in the relevant jurisdiction or as to which
the steps to effect such perfection are not required to be taken under the
Security Documents), in each case subject to no Liens other than Liens permitted
hereunder.
 
5.15         Solvency. Each of the Loan Parties, the Excluded Subsidiaries, and
their respective Subsidiaries:  (A) owns and will own assets the present fair
saleable value of which are (i) greater than the total amount of liabilities
(including contingent liabilities) of such Loan Party or Excluded Subsidiary
and, in each case, its respective Subsidiaries, and (ii) greater than the amount
that will be required to pay the probable liabilities of its then existing debts
and liabilities as they become absolute and matured considering all financing
alternatives and potential asset sales reasonably available to such Loan Party,
such Excluded Subsidiary, or such Subsidiary of a Loan Party or an Excluded
Subsidiary; (B) has capital that is not unreasonably small in relation to its
business as presently conducted or after giving effect to any contemplated
transaction; and (C) does not intend to incur and does not believe that it will
incur debts and liabilities beyond its ability to pay such debts and liabilities
as they become due.

 
-44-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

5.16         Investment Company Act. None of the Loan Parties or any of their
respective Subsidiaries is an "investment company" as that term is defined in
the Investment Company Act of 1940, as amended.
 
5.17         Certain Agreements and Material Contracts. Borrower has performed
all of its material obligations under the Material Contracts required to be
performed by it as of the date of this Agreement.  Each Material Contract is in
full force and effect in accordance with the terms thereof and to the extent
provided therein, except for such defaults under any Material Contract that
would not reasonably be expected to result in a Material Adverse Effect.  Other
than the Loan Documents and any documents executed in connection with
Indebtedness permitted under Subsection 3.1, Borrower is not a party to any loan
agreement, indenture, guaranty, Capital Lease or other similar credit or
reimbursement agreement.
 
5.18         Title to Properties. The Loan Parties and their respective
Subsidiaries have such title or leasehold interest in and to the real property
or interests therein, and easements, licenses and similar rights in real estate,
owned or leased by them as is necessary to the conduct of their business and
valid and legal title or leasehold interest in and to all of their personal
property, including those reflected on the balance sheets of the Loan Parties
and their respective Subsidiaries delivered as described in Subsection 5.8,
except those which have been disposed of by the Loan Parties and their
respective Subsidiaries subsequent to such date pursuant to transactions
permitted hereunder.
 
5.19         Subsidiaries. Schedule 5.19 sets forth a complete and accurate list
of all direct or indirect Subsidiaries of the Loan Parties as of the Closing
Date or as of the most recent Annual Officer's Certificate, including for each
such Subsidiary whether such Subsidiary is wholly owned by the applicable Loan
Party, and if not, the percentage ownership of such Loan Party or its Subsidiary
in such Subsidiary.
 
5.20         Transactions with Affiliates. No Affiliate of any Loan Party or any
Subsidiary of any Loan Party is a party to any agreement, contract, commitment
or transaction with such Loan Party or Subsidiary or has any material interest
in any material property used by such Loan Party or Subsidiary, except as
permitted by Subsections 3.8 and 3.9.
 
5.21         Patriot Act.  Each of the Loan Parties and their respective
Subsidiaries is in compliance, in all material respects, with the (A) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (B) Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 
-45-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

SECTION 6
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES
 
6.1            Event of Default. "Event of Default" shall mean the occurrence or
existence of any one or more of the following:
 
(A)          Payment. Failure to repay any outstanding principal amount of the
Loans at the time required pursuant to this Agreement, or failure of any Loan
Party to pay when due any interest on any Loan, any other amount due under this
Agreement or any of the other Loan Documents, or any other Secured Obligation;
or
 
(B)          Default in Other Agreements. (i) Failure of any Loan Party or any
of its respective Subsidiaries to pay when due or within any applicable grace
period any principal or interest on Indebtedness (other than the Loans) or any
Contingent Obligation; (ii) any other breach or default of any Loan Party or any
of its respective Subsidiaries with respect to any Indebtedness (other than the
Loans), the effect of such breach or default (either individually or in the
aggregate with any other breaches or defaults under this clause (ii)) is to
cause or to permit the holder or holders then to cause any Indebtedness having a
principal amount in excess of $500,000 individually or $1,000,000 in the
aggregate to become or be declared due prior to its stated maturity; or (iii) an
Event of Termination (as such term is defined in the Sprint Nextel Agreements)
under the Sprint Nextel Agreements; or
 
(C)          Breach of Certain Provisions. Failure of any Loan Party or any of
its respective Subsidiaries to perform or comply with any term or condition
contained in that portion of Subsection 2.2 relating to such Loan Party's or its
respective Subsidiaries' obligation to maintain insurance, Subsections 2.4 or
2.5, Section 3, or Subsections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6(A), 4.6(B), 4.6(C),
or 4.6(H); or
 
(D)          Breach of Warranty. Any representation, warranty, certification or
other statement made by any Loan Party or any of its respective Subsidiaries in
any Loan Document or in any statement or certificate at any time given by any
Loan Party or any of its respective Subsidiaries in writing pursuant to any Loan
Document is false on the date made or deemed made (i) as stated if such
representation or warranty contains an express material qualification or (ii) in
any material respect if such representation or warranty does not contain such
qualification; or
 
(E)           Other Defaults Under Loan Documents. (i) Failure of any Loan Party
or any of its respective Subsidiaries to perform or comply with any term or
condition contained in Subsection 4.6 other than those portions of Subsection
4.6 addressed in Subsection 6.1(C) and such failure is not remedied or waived
within 15 days; or (ii) any Loan Party or any of its respective Subsidiaries
breaches or defaults in the performance of or compliance with any term contained
in this Agreement or the other Loan Documents not specifically covered in
Subsections 6.1(A), (B), (C), (D) or (E)(i) and such default is not remedied or
waived within 30 days after the earlier of (i) the date any Loan Party or any
such Subsidiary knows or reasonably should have known of such breach or default
or (ii) the date of receipt by any Loan Party or such other party of notice from
Administrative Agent or Requisite Lenders of such breach or default (other than
occurrences described in other provisions of this Subsection 6.1 for which a
different grace or cure period is specified or which constitute immediate Events
of Default); or

 
-46-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(F)           Involuntary Bankruptcy; Appointment of Receiver; Etc. (i) A court
enters a decree or order for relief with respect to any Loan Party or any of its
respective Subsidiaries in an involuntary case under the Bankruptcy Code, which
decree or order is not stayed or other similar relief is not granted under any
applicable federal or state law within 60 days; or (ii) the continuance of any
of the following events for 60 days unless dismissed, bonded or discharged: (1)
an involuntary case is commenced against any Loan Party or any of its respective
Subsidiaries under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect; or (2) a decree or order of a court for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Loan Party or any of its respective
Subsidiaries or over all or a substantial part of its property, is entered; or
(3) an interim receiver, trustee or other custodian is appointed without the
consent of any Loan Party or any of its respective Subsidiaries, for all or a
substantial part of the property of any Loan Party or any of its respective
Subsidiaries; or


(G)           Voluntary Bankruptcy; Appointment of Receiver; Etc. Any Loan Party
or any of its respective Subsidiaries (i) commences a voluntary case under the
Bankruptcy Code, files a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding up or composition
for adjustment of debts of any Loan Party or any of its respective Subsidiaries,
or consents to, or fails to contest in a timely and appropriate manner, the
entry of an order for relief in an involuntary case, the conversion of an
involuntary case to a voluntary case under any such law, or the appointment of
or taking possession by a receiver, trustee or other custodian of all or a
substantial part of the property; or (ii) makes any assignment for the benefit
of creditors; or (iii) the Board of Directors of any Loan Party or any of its
respective Subsidiaries adopts any resolution or otherwise authorizes action to
approve any of the actions referred to in this Subsection 6.1(G); or


(H)           Governmental Liens. Any Lien, levy or assessment (other than
Permitted Encumbrances) is filed or recorded with respect to or otherwise
imposed upon all or any part of the Collateral or the other assets of any Loan
Party or any of its respective Subsidiaries by the United States or any other
country or any department or instrumentality thereof or by any state, county,
municipality or other Governmental Authority and remains undischarged,
unvacated, unbonded or unstayed for a period of 30 days or in any event later
than five (5) Business Days prior to the date of any proposed sale thereunder;
or


(I)            Judgment and Attachments. Any money judgment, writ or warrant of
attachment or similar process (other than those described in Subsection 6.1(H))
involving an amount in any individual case or in the aggregate for or against
one or more of the Loan Parties or their respective Subsidiaries in excess of
$500,000 (not adequately covered by insurance as to which the insurance company
has not denied coverage) is entered or filed against any Loan Party or any of
its respective Subsidiaries and/or any of its respective assets and remains
undischarged, unvacated, unbonded or unstayed for a period of 60 days or in any
event later than five (5) Business Days prior to the date of any proposed sale
thereunder; or

 
-47-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(J)            Dissolution. Any order, judgment or decree is entered against any
Loan Party or any of its respective Subsidiaries decreeing the dissolution or
split up of any Loan Party or any of its respective Subsidiaries and such order
remains undischarged or unstayed for a period in excess of 30 days; or


(K)           Solvency. Any Loan Party, any Excluded Subsidiary, or, in each
case, any of its respective Subsidiaries ceases to be solvent or any Loan Party,
any Excluded Subsidiary, or any of its respective Subsidiaries admits in writing
its present or prospective inability to pay its debts as they become due; or
(L)            Injunction. Any Loan Party or any of its respective Subsidiaries
are enjoined, restrained or in any way prevented by the order of any court or
any Governmental Authority from conducting all or any substantial part of the
business of the Loan Parties and their Subsidiaries, taken as a whole, and such
order continues for more than 15 days; or


(M)          ERISA; Pension Plans. (i) Any Loan Party or any of its respective
Subsidiaries fails to make full payment when due of all amounts which, under the
provisions of any Plans or any applicable provisions of the IRC, any such Person
is required to pay as contributions thereto and such failure results in or could
reasonably be expected to have a Material Adverse Effect; or (ii) an accumulated
funding deficiency occurs or exists, whether or not waived, with respect to any
such Plans; or (iii) any Plan of any Loan Party or any of its respective
Subsidiaries loses its status as a qualified plan under the IRC and such loss
results in or could reasonably be expected to have a Material Adverse Effect; or


(N)          Environmental Matters. Any Loan Party or any of its respective
Subsidiaries fails to: (i) obtain or maintain any operating licenses or permits
required by environmental authorities; (ii) begin, continue or complete any
remediation activities as required by any environmental authorities; (iii) store
or dispose of any hazardous materials in accordance with applicable
Environmental Laws; or (iv) comply with any other Environmental Laws, if in any
such case such failure could reasonably be expected to have a Material Adverse
Effect; or


(O)           Invalidity of Loan Documents. Any of the Loan Documents for any
reason, other than a partial or full release in accordance with the terms
thereof, ceases to be in full force and effect or is declared to be null and
void, or any Loan Party or any of its respective Subsidiaries denies that it has
any further liability under any Loan Documents to which it is party, or gives
notice to such effect; or


(P)           Failure of Security. Administrative Agent, for the benefit of
itself, and Lenders, does not have or ceases to have a valid and perfected first
priority security interest (subject to Permitted Encumbrances) in the Collateral
to the extent required by the Pledge and Security Agreement or by any other Loan
Documents or any substantial portion thereof, or any Loan Party denies the
validity, perfection or first priority of such security interest or gives notice
to such effect; or
 
(Q)           Change in Control. A Change of Control occurs; or
 
 
-48-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(R)           Expropriation. Any federal, state or local Governmental Authority
takes any action to expropriate or condemn all or any material portion of the
assets of Borrower, any Loan Party, or any Subsidiary; or
 
(S)           FCC, PUC Cable Matters. Any License necessary for the ownership or
operation of the Communications Systems shall be cancelled, expired, revoked,
terminated, rescinded, annulled, suspended, or modified or shall no longer be in
full force and effect and the result of such action has, or would reasonably be
expected to have, a Material Adverse Effect; or
 
(T)           Material Adverse Change. Any event, change or condition not
referred to elsewhere in this Section 6 should occur that results in a Material
Adverse Effect on the Loan Parties or any of their respective Subsidiaries.

6.2           Termination of Loan Commitments. Upon the occurrence and during
the continuation of any Event of Default, and without limiting any other right
or remedy hereunder, Administrative Agent, upon the request of the Requisite
Lenders (subject to the first sentence of Subsection 6.3 below), shall declare
that all or any portion of the Loan Commitments be terminated, whereupon the
obligations of each Lender to make any Loan shall immediately terminate.
 
6.3           Acceleration. Upon the occurrence of any Event of Default
described in the foregoing Subsections 6.1(F) or 6.1(G), the unpaid principal
amount of and all Breakage Fees, if any, and accrued interest and fees on the
Loans and all other Obligations shall automatically become immediately due and
payable, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other requirements of any kind, all of which are
hereby expressly waived by Borrower, and the obligations of Lenders to make
Loans shall thereupon terminate.  Upon the occurrence and during the continuance
of any other Event of Default, Administrative Agent may, with the consent of
Requisite Lenders, and, upon written demand by Requisite Lenders, shall, by
written notice to Borrower, declare all or any portion of the Loans and all or
some of the other Obligations to be, and the same shall forthwith become,
immediately due and payable together with any Breakage fees applicable thereto,
if any, and all accrued interest thereon, and upon such acceleration the
obligations of Administrative Agent and Lenders to make Loans shall thereupon
terminate.
 
6.4           Rights of Collection. Upon the occurrence and during the
continuation of any Event of Default and at any time thereafter, unless and
until such Event of Default is cured, or waived or removed in writing by
Requisite Lenders, Administrative Agent may exercise on behalf of the Secured
Parties all of their other rights and remedies under this Agreement, the other
Loan Documents and Applicable Law, in order to satisfy all of the Secured
Obligations.
 
6.5           Consents. Borrower acknowledges that certain transactions
contemplated by this Agreement and the other Loan Documents and certain actions
which may be taken by Administrative Agent or Lenders in the exercise of their
respective rights under this Agreement and the other Loan Documents may require
the consent of a Governmental Authority.  If Administrative Agent reasonably
determines that the consent of a Governmental Authority is required in
connection with the execution, delivery and performance of any of the aforesaid
Loan Documents or any Loan Documents delivered to Administrative Agent or
Lenders in connection therewith or as a result of any action which may be taken
pursuant thereto, then Borrower, at Borrower's cost and expense, agrees to use
reasonable best efforts, and to cause its Subsidiaries to use their best
efforts, to secure such consent and to cooperate with Administrative Agent and
Lenders in any action commenced by Administrative Agent or any Lender to secure
such consent.
 
 
-49-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

6.6           Performance by Administrative Agent. If any Loan Party or any
Subsidiary of a Loan Party shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, Administrative Agent may perform or
attempt to perform such covenant, duty or agreement on behalf of such Loan Party
or Subsidiary after the expiration of any cure or grace periods set forth
herein. In such event, Borrower shall be obligated, promptly upon the request of
Administrative Agent, to pay to Administrative Agent any amount reasonably
expended by Administrative Agent in such performance or attempted performance,
together with interest thereon at the highest rate of interest in effect upon
the occurrence of an Event of Default as specified in Subsection 1.2(E) from the
date of such expenditure until paid.  Notwithstanding the foregoing, it is
expressly agreed that neither Administrative Agent nor any Lender shall have any
liability or duty for the performance of any obligation of any Loan Party or any
Subsidiary of a Loan Party under this Agreement or any other Loan Document.
 
6.7           Set Off and Sharing of Payments. In addition to any rights now or
hereafter granted under Applicable Law and not by way of limitation of any such
rights, during the continuance of any Event of Default, each Lender is hereby
authorized by each Loan Party at any time or from time to time, with reasonably
prompt subsequent notice to such Loan Party (any prior or contemporaneous notice
being hereby expressly waived) to set off and to appropriate and to apply any
and all (A) balances held by such Lender at any of its offices for the account
of such Loan Party or any of its Subsidiaries (regardless of whether such
balances are then due to such Loan Party), and (B) except as provided in
Subsection 8.2(J), other property at any time held or owing by such Lender to or
for the credit or for the account of such Loan Party or any of its Subsidiaries,
against and on account of any of the Obligations; provided, that no Lender shall
exercise any such right without the prior written consent of Administrative
Agent.  Any Lender exercising a right to set off shall, to the extent the amount
of any such set off exceeds its Pro Rata Share of the amount set off, purchase
for cash (and the other Lenders shall sell) interests in each such other
Lender's Pro Rata Share of the Obligations as would be necessary to cause such
Lender to share such excess with each other Lender in accordance with their
respective Pro Rata Shares. Each Loan Party agrees, to the fullest extent
permitted by law, that any Lender may exercise its right to set off with respect
to amounts in excess of its Pro Rata Share of the Obligations and upon doing so
shall deliver such excess to Administrative Agent for the benefit of all Lenders
in accordance with their Pro Rata Shares; provided, that CoBank may exercise its
rights against any equity of CoBank held by Borrower without complying with this
Subsection 6.7.
 
6.8           Application of Payments. Subsequent to the acceleration of the
Loans pursuant to Subsection 6.3, all payments received by the Secured Parties
on the Secured Obligations and on the proceeds from the enforcement of the
Secured Obligations shall be applied among Administrative Agent and the other
Secured Parties as follows:  first, pro rata to all Administrative Agent's, and
the other Secured Parties' fees and expenses then due and payable; second, pro
rata to all other expenses then due and payable by the Loan Parties under the
Loan Documents; third, pro rata to all indemnitee obligations then due and
payable by the Loan Parties under the Loan Documents; fourth, to all commitment
and other fees and commissions then due and payable by the Loan Parties under
the Loan Documents; fifth, pro rata to (A) accrued and unpaid interest on the
Loans (pro rata) in accordance with all such amounts due on the Loans and
(B) any scheduled payments (excluding termination, unwind and similar payments)
due to a Secured Party on any Related Secured Hedge Agreement (pro rata with all
such amounts due); sixth pro rata to (i) the principal amount of the Loans (pro
rata among all Loans) and (ii) any termination, unwind and similar payments due
to a Secured Party under a Related Secured Hedge Agreement (pro rata with all
such amounts due); seventh pro rata to any scheduled payments (excluding
termination, unwind and similar payments) due to a Secured Party on any Secured
Hedge Agreement other than a Related Secured Hedge Agreement (pro rata with all
such amounts due); eighth pro rata to any termination, unwind and similar
payments due to a Secured Party under a Secured Hedge Agreement other than a
Related Secured Hedge Agreement (pro rata with all such amounts due); and ninth
to any remaining amounts due under the Secured Obligations, in that order.  Any
remaining monies not applied as provided in this Subsection 6.8 shall be paid to
Borrower or any Person lawfully entitled thereto.
 
 
-50-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

6.9           Adjustments. If any Lender (a "Benefited Lender") shall at any
time receive any payment of all or part of its Loans, or interest thereon in a
greater proportion than any such payment received by any other Lender (other
than pursuant to Subsection 1.12(B)), if any, in respect of such other Lender's
Loans, or interest thereon, such Benefited Lender shall, to the extent permitted
by Applicable Law, purchase for cash from the other Lenders such portion of each
such other Lender's Loans as shall be necessary to cause such Benefited Lender
to share the excess payment or benefits ratably with each Lender; provided, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned to the extent of such recovery, but without
interest. Each Loan Party agrees that each Lender so purchasing a portion of
another Lender's Loans may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.  This Subsection 6.9 shall not apply to any action taken
by CoBank with respect to equity in it held by Borrower.
 
SECTION 7
CONDITIONS TO LOANS
 
The effectiveness of this Agreement and the obligations of Lenders to make Loans
are subject to satisfaction of all of the applicable conditions set forth below.
 
7.1           Conditions to Initial Loans. The effectiveness hereof is subject
to the satisfaction of each of the following conditions:
 
(A)          Executed Loan Documents. (i) This Agreement, (ii) the Notes, (iii)
the Pledge and Security Agreement, (iv) the Negative Pledge Agreements, and (v)
all other documents, financing statements and instruments required by such
agreements to be executed and delivered by the Loan Parties or any other Person
on the Closing Date shall have been duly authorized and executed by the Loan
Parties or other Persons party thereto, as applicable, in form and substance
satisfactory to Administrative Agent, and the Loan Parties or such other
Persons, as applicable, shall have delivered sufficient original counterparts
thereof to Administrative Agent for delivery to Lenders.

 
-51-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(B)           Control Agreements. Administrative Agent shall have received
executed account control agreements with respect to the Material Accounts as
Administrative Agent has specified, in form and substance satisfactory to
Administrative Agent, from the appropriate depository institutions or other
entities holding such Material Accounts.
 
(C)           Closing Certificates; Opinions.
 
(i)            Officer's Certificate. Administrative Agent shall have received a
certificate from the president, the chief executive officer or chief financial
officer of Borrower on behalf of Borrower and in form and substance reasonably
satisfactory to Administrative Agent, certifying, as of the Closing Date, that
(u) all representations and warranties of the Loan Parties and their respective
Subsidiaries contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects; (v) there has not occurred since
December 31, 2009 any event, change, circumstance, effect or state of facts that
is materially adverse to the business, financial condition, operations, assets,
liabilities or results of operations of any of the Loan Parties or any of their
Subsidiaries, individually or in the aggregate; (w) no Loan Party nor any
Subsidiary of any Loan Party is in violation of any of the covenants contained
in this Agreement or in any of the other Loan Documents; (x) the JetBroadband
Acquisition has been fully consummated on the terms and conditions set forth in
the JetBroadband Asset Purchase Agreement, as originally executed, other than as
modified or waived as consented to by the Lenders; (y) after giving effect to
the JetBroadband Acquisition and the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing; and
(z) the Loan Parties and their respective Subsidiaries have satisfied each of
the closing conditions to be satisfied by them hereby.
 
(ii)           Certificates of Secretaries of the Loan Parties and the Excluded
Subsidiaries. Administrative Agent shall have received a certificate of the
secretary or assistant secretary of each Loan Party and each Excluded
Subsidiary, dated as of the Closing Date, on behalf of such Loan Party or
Excluded Subsidiary and in form and substance reasonably satisfactory to
Administrative Agent, certifying (w) that attached thereto is a true and
complete copy of the articles of incorporation or organization, as the case may
be, of such Person and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation or
organization; (x) that attached thereto is a true and complete copy of the
bylaws, partnership agreement or operating agreement, as the case may be, of
such Person as in effect on the date of such certification; (y) that attached
thereto is a true and complete copy of resolutions or consents duly adopted by
the board of directors, members or managers of such Person, as applicable,
authorizing the borrowings, pledges or guarantees contemplated hereunder, the
execution, delivery and performance of this Agreement, the Pledge and Security
Agreement and the other Loan Documents, the granting of the Security Interest,
and the consummation of the JetBroadband Acquisition, as applicable; and (z) as
to the incumbency and genuineness of the signature of each officer of such
Person executing Loan Documents.

 
-52-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(iii)           Certificates of Good Standing. Administrative Agent shall have
received certificates as of a recent date of the good standing of each Loan
Party and each Excluded Subsidiary under the laws of its respective jurisdiction
of incorporation or organization, and such other jurisdictions as are requested
by Administrative Agent.


(iv)           Opinions of Counsel. Administrative Agent shall have received
favorable opinions of counsel to the Loan Parties and the Excluded Subsidiaries
addressed to Administrative Agent and Lenders, dated as of the Closing Date,
with respect to the Loan Parties and the Excluded Subsidiaries, covering such
matters as may be reasonably requested by Administrative Agent, including, the
Loan Documents, the Security Interest, the JetBroadband Acquisition due
authorization and other corporate matters and regulatory matters (including the
Licenses) and which are reasonably satisfactory in form and substance to
Administrative Agent.


(v)           Solvency Certificates.   Administrative Agent shall have received
a certificate from the chief executive officer or the chief financial officer of
each Loan Party and Excluded Subsidiary and in form and substance reasonably
satisfactory to Administrative Agent, certifying, as of the Closing Date, that
such Loan Parties, Excluded Subsidiaries, and their respective
Subsidiaries:  (A) owns and will own assets the present fair saleable value of
which are (i) greater than the total amount of liabilities (including contingent
liabilities) of such Loan Party, such Excluded Subsidiary, and, in each case,
its respective Subsidiaries, and (ii) greater than the amount that will be
required to pay the probable liabilities of its then existing debts and
liabilities as they become absolute and matured considering all financing
alternatives and potential asset sales reasonably available to such Loan Party,
such Excluded Subsidiary, or such Subsidiary of a Loan Party or an Excluded
Subsidiary; (B) has capital that is not unreasonably small in relation to its
business as presently conducted or after giving effect to any contemplated
transaction; and (C) does not intend to incur and does not believe that it will
incur debts and liabilities beyond its ability to pay such debts and liabilities
as they become due.
 
(D)           Collateral.
 
(i)            Collateral Pledge. The Loan Parties shall have effectively and
validly pledged and perfected the Collateral contemplated by the Security
Documents.
 
(ii)           Filings and Recordings. All filings and recordings (including,
all mortgages, fixture filings and transmitting utility filings) that are
necessary to perfect the Security Interest in the Collateral described in the
Security Documents shall have been filed or recorded in all appropriate
locations and Administrative Agent shall have received evidence satisfactory to
Administrative Agent that such Security Interest constitutes a valid and
perfected first priority Lien therein.

 
-53-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(iii)           Lien Searches Against Loan Parties. The Loan Parties shall have
delivered to Administrative Agent the results of a Lien search of all filings
made against each of the Loan Parties and the excluded Subsidiaries under the
applicable Uniform Commercial Code (and local tax, fixture and judgment filing
offices) (1) for each Loan Party and each Excluded Subsidiary, in the state in
which it is organized, (2) for each Loan Party and each Excluded Subsidiary, in
each county (or independent city or town) in which it has a central office, (3)
for Shenandoah Personal Communications Company and Shenandoah Mobile Company, in
each county (or independent city or town) in which business is conducted by
either party under the Sprint Nextel Agreements, (4) for Shenandoah Cable
Television Company and Shentel Cable Company, in each county (or independent
city or town) in which it regularly has gross cable billings in excess of
$65,000 per month, (5) for each Loan Party and each Excluded Subsidiary that is
a transmitting utility (as defined in the applicable Uniform Commercial Code),
in each state in which real or personal property of such Loan Party or Excluded
Subsidiary is located, and (6) for each Loan Party and each Excluded Subsidiary,
in any county (or independent city or town) in which the loss of such Loan
Party's or such Excluded Subsidiary's assets located in such county could
reasonably be expected to have a Material Adverse Effect on the Loan Parties and
their respective Subsidiaries taken as a whole after giving effect to the
JetBroadband Acquisition, such Lien search to indicate, among other things, that
the Loan Parties' and the Excluded Subsidiaries' assets and the ownership
interests of the Loan Parties and the Excluded Subsidiaries are free and clear
of any Lien, except for Permitted Encumbrances.


(iv)           Lien Searches Against Targets. The Loan Parties shall have
delivered to Administrative Agent the results of a Lien search of all filings
made against the Targets under the applicable Uniform Commercial Code (and local
tax, fixture and judgment filing offices) (1) in the state in which such Target
is organized, (2) in each county (or independent city or town) in which such
Target has a central office, (3) in each county (or independent city or town) in
which such Target has more than 4,000 revenue generating units, (4) if such
Target is a transmitting utility (as defined in the applicable Uniform
Commercial Code), in each state in which real or personal property of such
Target is located, and (5) in any county (or independent city or town) in which
the loss of such Target's assets located in such county could reasonably be
expected to have a Material Adverse Effect on the Loan Parties and their
respective Subsidiaries taken as a whole after giving effect to the JetBroadband
Acquisition, such Lien search to indicate, among other things, that after giving
effect to the JetBroadband Acquisition, the Loan Parties' and the Excluded
Subsidiaries' assets and the ownership interests of the Loan Parties and the
Excluded Subsidiaries are free and clear of any Lien, except for Permitted
Encumbrances.


(v)            Insurance. Administrative Agent shall have received certificates
of insurance in the form required under Subsection 2.2 and the Security
Documents and otherwise in form and substance reasonably satisfactory to
Administrative Agent.

 
-54-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(E)           Consents.


(i)            Governmental and Third Party Approvals. Other than as provided in
Schedule 5.4(A), the Loan Parties shall have delivered to Administrative Agent
all necessary approvals, authorizations and consents, if any, of all Persons,
Governmental Authorities (including the FCC and all applicable PUCs (including
all applicable cable franchise authorities)) and courts having jurisdiction with
respect to the execution and delivery of this Agreement and the other Loan
Documents, the granting of the Security Interest and the consummation of the
JetBroadband Acquisition, and all such approvals shall be in form and substance
reasonably satisfactory to Administrative Agent.
 
(ii)            Permits and Licenses. Administrative Agent shall have received
copies of all material permits and licenses, including the Licenses required
under Applicable Laws, for the conduct of the Loan Parties' and their respective
Subsidiaries' businesses as conducted on such date.
(iii)           No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before, nor any adverse ruling received from, any Governmental Authority to
enjoin, restrain or prohibit, or to obtain substantial damages in respect of, or
which is related to or arises out of this Agreement or the other Loan Documents
or the consummation of the transactions contemplated hereby or thereby or of the
JetBroadband Acquisition, or which, as determined by Administrative Agent in its
reasonable discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement and such other Loan Documents or the JetBroadband
Acquisition.


(F)           Fees, Expenses, Taxes, Etc. There shall have been paid by Borrower
to Administrative Agent the fees set forth or referenced in Subsection 1.4 and
any other invoiced and unpaid fees or commissions due hereunder (including legal
fees and expenses), and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents to the extent effected on or prior
to such date.

(G)           Miscellaneous.


(i)            Proceedings and Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be reasonably satisfactory in form and substance to
Administrative Agent. Administrative Agent shall have received copies of all
other instruments and other evidence as Administrative Agent may request, in
form and substance reasonably satisfactory to Administrative Agent, with respect
to the transactions contemplated by this Agreement and the taking of all actions
in connection therewith.
 
(ii)           Litigation, Investigations, Audits, Etc.  There shall be no
action, suit, proceeding or investigation pending against, or, to the knowledge
of any Loan Party, threatened against any Loan Party, any of its respective
Subsidiaries or any of its respective properties, including the Licenses, in any
court or before any arbitrator of any kind or before or by any Governmental
Authority (including the FCC and any applicable PUC), except such as affect the
telecommunications industry generally, that could reasonably be expected to have
a Material Adverse Effect.

 
-55-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(iii)           Consummation of JetBroadband Acquisition.  Administrative Agent
shall have received evidence, in form and substance reasonably satisfactory to
Administrative Agent, that the JetBroadband Acquisition has been consummated on
the terms and conditions of the JetBroadband Asset Purchase Agreement, as
originally executed, other than as modified or waived as consented to by the
Lenders.
 
(iv)           No Material Adverse Effect. Since December 31, 2009, there shall
not have occurred any event or condition affecting the Loan Parties or any of
their respective Subsidiaries, which individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect.  Since December
31, 2009, there shall not have occurred any event or condition materially
adversely affecting the assets, taken as a whole, to be acquired pursuant to the
JetBroadband Acquisition.
 
7.2           Conditions to All Loans. The several obligations of Lenders to
make Loans, including the initial Loan, on any date (each such date, a "Funding
Date") are subject to the further conditions precedent set forth below:
 
(A)          Administrative Agent shall have received, in accordance with the
provisions of Subsection 1.3, a Notice of Borrowing requesting an advance of a
Loan.
 
(B)           The representations and warranties contained in Section 5 of this
Agreement and elsewhere herein and in the Loan Documents shall be (and each
request by Borrower for a Loan shall constitute a representation and warranty by
the Loan Parties that such representations and warranties are) true, correct and
complete in all material respects (other than any representations or warranties
qualified pursuant to their terms by materiality qualifiers, which
representations and warranties shall be true, correct and complete in all
respects as written) on and as of such Funding Date to the same extent as though
made on and as of that date, except for any representation or warranty limited
by its terms to a specific date.
 
(C)           No event shall have occurred and be continuing or would result
from the consummation of the borrowing contemplated that would constitute an
Event of Default or a Default.
 
(D)           No order, judgment or decree of any court, arbitrator or
Governmental Authority shall purport to enjoin or restrain any Lender from
making any Loan.
 
(E)           All Loan Documents shall be in full force and effect.
 
(F)           Since the Closing Date, there shall not have occurred any event or
condition that has had or could reasonably be expected to have a Material
Adverse Effect.

 
-56-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

SECTION 8
ASSIGNMENT AND PARTICIPATION
 
8.1           Assignments and Participations in Loans and Notes.
 
(A)          General. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither Borrower nor any other Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Subsection 8.1(B), (ii) by way of participation in accordance with the
provisions of Subsection 8.1(D), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Subsection 8.1(E) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Subsection 8.1(D) and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent and Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.  In the event of an
assignment pursuant to this Subsection 8.1, if a new Note is requested by the
Person to which interests are to be assigned, Borrower shall, upon surrender of
the assigning Lender's Note, issue a new Note to reflect the interests of the
assigning Lender and the Person to which interests are to be assigned.
Notwithstanding anything contained in this Agreement to the contrary, so long as
the Requisite Lenders shall remain capable of making LIBOR Loans, no Person
shall become a "Lender" hereunder unless such Person shall also be capable of
making LIBOR Loans.
 
(B)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loan Commitments and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)            Minimum Amounts.
 
(1)            in the case of an assignment of the entire remaining amount of
the assigning Lender's Loan Commitment and the Loans at the time owing to it or
in the case of an assignment to another Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned, and
 
(2)            in any case not described in Subsection 8.1(B)(i)(1), the
aggregate amount of the Loan Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Loan Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to Administrative Agent
or, if an "Effective Date" is specified in the Assignment and Assumption, as of
the Effective Date) shall not be less than $3,000,000.

 
-57-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(ii)            Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all of the assigning Lender's rights
and obligations under this Agreement with respect to the Loan or the Loan
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
 
(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by Subsection 8.1(B)(i)(2) and, in
addition:
 
(1)            the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (a) an Event of Default has
occurred and is continuing at the time of such assignment or (b) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and


(2)            the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Facility if such assignment is to a Person that is not a Lender with a Loan
Commitment or a Loan in respect of such Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.


(iv)           Assignment and Assumption. The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.
 
(v)            No Assignment to Borrower. No such assignment shall be made to
Borrower or any of Borrower's Affiliates or Subsidiaries.
 
(vi)           No Assignment to Natural Persons. No such assignment shall be
made to a natural person.


Subject to acceptance and recording thereof by Administrative Agent pursuant to
Subsection 8.1(C), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Subsections 1.4(D), 1.11, 1.13, 1.14, 9.1, 9.14 and 9.15 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Subsection 8.1(B) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Subsection
8.1(D).
 
 
-58-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(C)           Register. Administrative Agent, acting solely for this purpose as
an agent of Borrower, shall maintain at one of its offices in Denver, Colorado a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Loan Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent and Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement absent
manifest error, notwithstanding notice to the contrary.  The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
 
(D)           Participations. Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person or Borrower or any of Borrower's Affiliates
or Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Loan Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this
Agreement.  CoBank reserves the right to assign or sell participations in all or
any part of its Pro Rata Share of each Loan Commitment and/or Loans on a
non-patronage basis.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Subsection 9.2 relating to
amendments requiring unanimous consent of Lenders that affects such
Participant.  Borrower agrees that each Participant shall be entitled to the
benefits of Subsections 1.11 and 1.13 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Subsection 8.1(B). To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Subsection 6.7 as though it were a Lender, provided such Participant
agrees to be subject to Subsection 6.7 as though it were a Lender.
 
Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $3,000,000,
(ii) has been designated as a voting Participant (a "Voting Participant") in a
notice (a "Voting Participant Notice") sent by the relevant Lender (including
any existing Voting Participant) to Administrative Agent and (iii) receives,
prior to becoming a Voting Participant, the consent of Administrative Agent and
Borrower (each such consent to be required only to the extent and under the
circumstances it would be required if such Voting Participant were to become a
Lender pursuant to an assignment in accordance with Subsection 8.1(B) and such
consent is not required for an assignment to an existing Voting Participant),
shall be entitled to vote as if such Voting Participant were a Lender on all
matters subject to a vote by Lenders and the voting rights of the selling Lender
(including any existing Voting Participant) shall be correspondingly reduced, on
a dollar-for-dollar basis.  Each Voting Participant Notice shall include, with
respect to each Voting Participant, the information that would be included by a
prospective Lender in an Assignment and Assumption. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant in
Schedule 8.1(D) shall be a Voting Participant without delivery of a Voting
Participation Notification and without the prior written consent of Borrower and
Administrative Agent. The selling Lender (including any existing Voting
Participant) and the purchasing Voting Participant shall notify Administrative
Agent and Borrower within three (3) Business Days of any termination, reduction
or increase of the amount of, such participation.  Borrower and Administrative
Agent shall be entitled to conclusively rely on information contained in Voting
Participant Notices and all other notices delivered pursuant hereto.  The voting
rights of each Voting Participant are solely for the benefit of such Voting
Participant and shall not inure to any assignee or participant of such Voting
Participant that is not a Farm Credit Lender.
 
 
-59-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(E)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
8.2           Administrative Agent.
 
(A)          Appointment. Each Lender hereby irrevocably appoints and authorizes
CoBank, as Administrative Agent and as Lead Arranger; to act as Administrative
Agent or Lead Arranger hereunder and under any other Loan Document with such
powers as are specifically delegated to such Person by the terms of this
Agreement and any other Loan Document, together with such other powers as are
reasonably incidental thereto. Administrative Agent is authorized and empowered
to amend, modify or waive any provisions of this Agreement or the other Loan
Documents on behalf of Lenders, subject to the requirement that the consent of
certain Lenders or all Lenders, as appropriate, be obtained in certain instances
as provided in Subsections 8.3 and 9.2. CoBank hereby agrees to act as
Administrative Agent on the express conditions contained in this Subsection 8.2.
Other than the applicable provisions of Subsections 8.2(E), 8.2(H) and
8.2(I)(i), the provisions of this Subsection 8.2 are solely for the benefit of
Administrative Agent and Lenders, and neither the Loan Parties nor any other
Person shall have rights as a third party beneficiary of any of the provisions
hereof. In performing its functions and duties under this Agreement,
Administrative Agent shall act solely as Administrative Agent or Lead Arranger,
as applicable, of Lenders and Administrative Agent shall assume or be deemed to
have assumed no obligation toward or relationship of agency or trust with or for
any Loan Party or its respective Affiliates or any other Person.  Administrative
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact that it
selects with reasonable care.

 
-60-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(B)           Nature of Duties. The duties of Administrative Agent shall be
mechanical and administrative in nature.  Administrative Agent shall not have by
reason of this Agreement a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any of the Loan Documents, express or implied, is
intended to or shall be construed to impose upon Administrative Agent any
obligations in respect of this Agreement or any of the Loan Documents except as
expressly set forth herein or therein.  Each Lender expressly acknowledges that
none of Administrative Agent, its Affiliates, or Administrative Agent's or its
Affiliates' respective officers, directors, employees, agents or
attorneys-in-fact have made any representation or warranty to it and that no act
by Administrative Agent or any such Person hereafter taken, including any review
of the affairs of the Loan Parties or any other Person, shall be deemed to
constitute any representation or warranty by Administrative Agent to any Lender.
Each Lender represents to Administrative Agent that (i) it has, independently
and without reliance upon Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
properties, financial and other conditions and creditworthiness of the Loan
Parties and the Targets and made its own decision to enter into this Agreement
and extend credit to Borrower hereunder, and (ii) it will, independently and
without reliance upon Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action hereunder and under the other Loan Documents and to make such
investigation as it deems necessary to inform itself as to the business,
prospects, operations, properties, financial and other conditions and
creditworthiness of the Loan Parties and the Targets. Administrative Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than as expressly required herein).  If Administrative Agent seeks the
consent or approval of any Lenders to the taking or refraining from taking of
any action hereunder, then Administrative Agent shall send notice thereof to
each Lender.  Administrative Agent shall promptly notify each Lender any time
that Requisite Lenders have instructed Administrative Agent to act or refrain
from acting pursuant hereto.


(C)           Rights, Exculpation, Etc. Each of Administrative Agent, its
respective Affiliates and any of its or its Affiliates' respective officers,
directors, employees, agents or attorneys-in-fact shall not be liable to any
Lender for any action taken or omitted by them hereunder or under any of the
Loan Documents, or in connection herewith or therewith, except that each such
entity shall be liable with respect to its own gross negligence or willful
misconduct, as determined by a final, nonappealable judgment by a court of
competent jurisdiction. Administrative Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error, the sole recourse of any Lender to whom payment was due but not made
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by
them).  Administrative Agent shall not be responsible to any Lender for any
recitals, statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any of the Loan Documents or the transactions
contemplated thereby, or for the financial condition of the Loan Parties or any
other Person.  Administrative Agent may at any time request instructions from
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the Loan Documents Administrative Agent is permitted or
required to take or to grant, and if such instructions are promptly requested,
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Loan Documents (i) if such action or omission would,
in the reasonable opinion of Administrative Agent, violate any Applicable Law or
any provision of this Agreement or any other Loan Document, or (ii) until it
shall have received such instructions from Requisite Lenders or all of Lenders,
as applicable.  Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting under this Agreement, the Notes, or any
of the other Loan Documents in accordance with the instructions of Requisite
Lenders, except in connection with its own gross negligence or willful
misconduct, as determined by a final, nonappealable judgment by a court of
competent jurisdiction.

 
-61-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(D)           Reliance.  Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any written or oral notices,
statements, certificates, orders or other documents or any telephone message or
other communication (including any writing, electronic mail, telex, telecopy or
telegram) believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it in connection
with the preparation, negotiation, execution, delivery, administration,
amendment, modification, waiver or enforcement (whether through negotiations,
legal proceedings or otherwise) of, or legal advice with respect to rights or
responsibilities under, this Agreement or any of the other Loan Documents.


(E)           Indemnification. Lenders will reimburse and indemnify
Administrative Agent and its Affiliates and its and its Affiliates' officers,
directors, employees, agents, and attorneys-in-fact (collectively,
"Representatives"), on demand (to the extent not actually reimbursed by the Loan
Parties, but without limiting the obligations of the Loan Parties under this
Agreement) for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including,
reasonable attorneys' fees and expenses), advances or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by, or asserted against
Administrative Agent or its Representatives (i) in any way relating to or
arising out of this Agreement or any of the Loan Documents or any action taken
or omitted by Administrative Agent or its Representatives under this Agreement
or any of the Loan Documents, and (ii) in connection with the preparation,
negotiation, execution, delivery, administration, amendment, modification,
waiver or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any of the other Loan Documents in proportion to each Lender's
Pro Rata Share; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements resulting from Administrative Agent's
or its Representatives' gross negligence or willful misconduct, as determined by
a final, nonappealable judgment by a court of competent jurisdiction.  If any
indemnity furnished to Administrative Agent or its Representatives for any
purpose shall, in the opinion of Administrative Agent, be insufficient or become
impaired, Administrative Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished.  The obligations of Lenders under this Subsection 8.2(E) shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 
-62-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(F)           Administrative Agent, Syndication Agent and Documentation Agent
Individually. With respect to its obligations under the Loan Commitments, the
Loans made by it, and the Notes issued to it, each of Administrative Agent, any
syndication agent, and any documentation agent shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms "Lenders" or "Requisite Lenders" or any similar terms shall, unless the
context clearly otherwise indicates, include each of Administrative Agent, any
syndication agent and any documentation agent in its individual capacity as a
Lender or as one of the Requisite Lenders. Each of Administrative Agent, any
syndication agent and any documentation agent may lend money to, and generally
engage in any kind of banking, trust or other business with, Loan Parties or any
other Person as if it were not acting as Administrative Agent, syndication agent
or documentation agent pursuant hereto.


(G)           Notice of Default. Administrative Agent shall not be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or any of the Loan Documents
or the financial condition of the Loan Parties or any of their respective
Subsidiaries or any other Person, or the existence or possible existence of any
Default or Event of Default.  Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Administrative Agent shall have received written notice from a Loan Party or a
Lender referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a "notice of default."  In the event that
Administrative Agent receives such a notice, Administrative Agent will give
prompt notice thereof to Lenders; provided, that if any such notice has also
been furnished to Lenders, Administrative Agent shall have no obligation to
notify Lenders with respect thereto.  Administrative Agent  shall (subject to
this Subsection 8.2) take such action with respect to such Default or Event of
Default as shall reasonably be directed by Requisite Lenders; provided, further,
that, unless and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable and in the best interests of Lenders.
 
(H)           Successor Administrative Agent.
 
(i)             Resignation. Administrative Agent may resign from the
performance of all of its agency functions and duties hereunder at any time by
giving at least 30 Business Days' prior written notice to Borrower and
Lenders.  Such resignation shall take effect upon the acceptance by a successor
Administrative Agent of appointment pursuant to clause (ii) below or as
otherwise provided below.
 
(ii)            Appointment of Successor. Upon any such notice of resignation
pursuant to clause (i) above, Requisite Lenders shall (and if no Event of
Default shall have occurred and be continuing, upon receipt of Borrower's prior
consent, which shall not be unreasonably withheld), appoint a successor
Administrative Agent from among Lenders or another financial institution.  If a
successor Administrative Agent shall not have been so appointed within the 30
Business Day period referred to in Subsection 8.2(H)(i) above, the retiring
Administrative Agent, upon notice to (and, so long as no Event of Default then
exists and is continuing, the consent of) Borrower, shall then appoint a
successor Administrative Agent from among Lenders who shall serve as
Administrative Agent until such time, if any, as Requisite Lenders, upon receipt
of Borrower's prior written consent (if required under the first sentence of
this paragraph), which shall not be unreasonably withheld, appoint a successor
Administrative Agent as provided above.

 
-63-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(iii)           Successor Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent under the Loan Documents by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under the Loan
Documents.  After any retiring Administrative Agent's resignation as
Administrative Agent under the Loan Documents, the provisions of this Subsection
8.2 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent under the Loan Documents.


(I)            Collateral Matters.


(i)            Release of Collateral. Lenders hereby irrevocably authorize
Administrative Agent, at its option and in its discretion, and Administrative
Agent shall, upon the request of Borrower which request shall be written and
reasonable, release any Lien granted to or held by Administrative Agent upon any
property covered by the Security Documents (1) upon termination of the Loan
Commitments and indefeasible payment in cash and satisfaction of all Obligations
(other than indemnification or expense reimbursement Obligations not then due
and payable); (2) constituting property being sold or disposed of in compliance
with the provisions of this Agreement if Borrower certifies to Administrative
Agent in writing that the sale or disposition is made in compliance with the
provisions of this Agreement and the other Loan Documents (and Administrative
Agent may rely in good faith conclusively on any such certificate, without
further inquiry); (3) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
such Loan Party to be, renewed or extended; or (4) owned by a Guarantor upon
release of such Guarantor from its obligations under any Loan Document if such
Person ceases to be a Guarantor as a result of a transaction permitted
hereunder.  In addition, Administrative Agent, with the consent of Requisite
Lenders, may release or compromise any Collateral and the proceeds thereof
constituting less than all or substantially all of the Collateral.
 
(ii)            Confirmation of Authority; Execution of Releases. Without in any
manner limiting Administrative Agent's authority to act without any specific or
further authorization or consent by Lenders (as set forth in Subsection
8.2(I)(i)), each Lender agrees to confirm in writing, upon request by
Administrative Agent or Borrower, the authority to release any property covered
by the Security Documents conferred upon Administrative Agent under clauses (2)
through (4) of the first sentence of Subsection 8.2(I)(i). Upon receipt by
Administrative Agent of confirmation from each Lender of its authority to
release or compromise any particular item or types of property covered by the
Security Documents under Subsection 8.2(I)(i), and upon at least 10 Business
Days' prior written request by Borrower, Administrative Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release or compromise of the Liens granted to
Administrative Agent, for the benefit of Administrative Agent and Lenders, upon
such Collateral, provided that (1) Administrative Agent shall not be required to
execute any such document on terms which, in Administrative Agent's opinion,
would expose Administrative Agent to liability or create any obligation or
entail any consequence other than the release or compromise of such Liens
without recourse or warranty, (2) such release or compromise shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Loan Parties, in respect of) all interests retained by the
Loan Parties in the Collateral, including proceeds of any sale or other
disposition of any Collateral, all of which shall continue to constitute part of
the property covered by the Security Documents, and (3) nothing in this
Subsection 8.2(I)(ii) shall limit Administrative Agent's authorization to
release Liens in accordance with Subsection 8.2(I)(i).

 
-64-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(iii)           Absence of Duty. Administrative Agent shall have no obligation
whatsoever to any Lender or any other Person to assure that the property covered
by the Security Documents exists or is owned by the Loan Parties, or is cared
for, protected or insured or has been encumbered or that the Liens granted to
Administrative Agent have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Administrative Agent in this
Agreement or in any other Loan Document, it being understood and agreed that
with respect to the property covered by the Security Documents or any act,
omission or event related thereto, Administrative Agent may act in any manner it
may deem appropriate, in its discretion, given Administrative Agent's own
interest in property covered by the Security Documents, as one of Lenders and as
Administrative Agent, provided that Administrative Agent shall act in
conformance with Subsection 8.2 and shall be liable for its and its
Representatives' gross negligence or willful misconduct, as determined by a
final, nonappealable judgment by a court of competent jurisdiction.


(J)            Agency for Perfection; Enforcement of Security by Administrative
Agent. Administrative Agent and each Lender hereby appoint the Administrative
Agent and each other Lender as agent for the purpose of perfecting
Administrative Agent's security interest in assets which, in accordance with
Article 9 of the Uniform Commercial Code in any applicable jurisdiction, can be
perfected only by possession or control.  Should any Lender (other than
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify Administrative Agent thereof, and, promptly upon Administrative
Agent's request therefor, shall deliver such Collateral (or control thereof) to
Administrative Agent or in accordance with Administrative Agent's instructions
without affecting any Lender's rights of set-off.  Each Lender agrees that it
will not have any right individually to enforce or seek to enforce any Security
Document or to realize upon any collateral security for the Loans, it being
understood and agreed that such rights and remedies may be exercised only by
Administrative Agent.

 
-65-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(K)           Dissemination of Information. Administrative Agent will use its
best efforts (except where otherwise provided herein) to provide Lenders with
any information received by Administrative Agent from the Loan Parties which is
required to be provided to a Lender hereunder or which is otherwise requested by
any Lender, provided that Administrative Agent shall not be liable to Lenders
for any failure to do so, except to the extent that such failure is attributable
to Administrative Agent's or its Representatives' gross negligence or willful
misconduct, as determined by a final, nonappealable judgment by a court of
competent jurisdiction.

8.3           Amendments, Consents and Waivers for Certain Actions. Except as
otherwise provided in this Agreement (including this Subsection 8.3 and
Subsection 9.2), any Assignment and Assumption or any other Loan Document, the
consent of Requisite Lenders and Borrower will be required to amend, modify,
terminate, or waive any provision of this Agreement or any of the other Loan
Documents (other than any Secured Hedge Agreement, which may only be amended,
modified or terminated, or any provision thereof waived, in accordance with the
terms thereof).
 
8.4           Disbursement of Funds. Administrative Agent shall advise each
Lender by telephone or telecopy of the amount of such Lender's Pro Rata Share of
any Loan requested by Borrower no later than 11:00 a.m. (Denver, Colorado time)
at least two (2) Business Days immediately preceding the Funding Date applicable
thereto (in the case of LIBOR Loans), otherwise no later than 4:00 p.m. (Denver,
Colorado time) on the Business Day immediately preceding the Funding Date
applicable thereto, and each such Lender shall pay Administrative Agent such
Lender's Pro Rata Share of such requested Loan, in same day funds, by wire
transfer to Administrative Agent's account by no later than 11:00 a.m. (Denver,
Colorado time) on such Funding Date. If any Lender fails to pay the amount of
its Pro Rata Share forthwith upon Administrative Agent's demand, Administrative
Agent shall promptly notify Borrower, and Administrative Agent shall disburse to
Borrower, by wire transfer of immediately available funds, that portion of such
Loan as to which Administrative Agent has received funds.  In such event,
Administrative Agent may, on behalf of any Lender not timely paying
Administrative Agent, disburse funds to Borrower for Loans requested, subject to
the provisions of Subsection 8.5(B). Each such Lender shall reimburse
Administrative Agent on demand for all funds disbursed on its behalf by
Administrative Agent. Nothing in this Subsection 8.4 or elsewhere in this
Agreement or the other Loan Documents, including the provisions of Subsection
8.5, shall be deemed to require Administrative Agent (or any other Lender) to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
Administrative Agent or Borrower may have against any Lender as a result of any
default by such Lender hereunder.
 
8.5            Disbursements of Advances; Payments.
 
(A)           Pro Rata Treatment; Application. Upon receipt by Administrative
Agent of each payment from Borrower hereunder, other than as described in the
succeeding sentence, Administrative Agent shall promptly credit each Lender's
account with its Pro Rata Share of such payment in accordance with such Lender's
Pro Rata Share and shall promptly wire advice of the amount of such credit to
each Lender.  Each payment to any Person (including Administrative Agent) of
fees under or in connection with any Loan Document shall be made in like manner,
but for the account of such Person (including Administrative Agent).
 
 
-66-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

Notwithstanding anything in this Agreement to the contrary, in the event that
any Lender fails to fund its Pro Rata Share of any Loan in accordance with this
Agreement (each such failing Lender, a "Non-Funding Lender"; the portion of such
Loan funded by other Lenders, a "Non Pro Rata Loan"), until such Non-Funding
Lender's cure of such failure the proceeds of all amounts thereafter repaid or
prepaid to Administrative Agent by or on behalf of Borrower and otherwise
required to be applied to such Non-Funding Lender's share of any of the
Obligations pursuant to the terms of this Agreement shall be advanced to
Borrower by Administrative Agent on behalf of such Non-Funding Lender to cure,
in full or in part, such failure by such Non-Funding Lender, but shall
nevertheless be deemed to have been paid to such Non-Funding Lender in
satisfaction of such other Obligations; provided, however, that (i) the
foregoing shall apply only with respect to the proceeds of payments of
Obligations and shall not affect the conversion or continuation of Loans
pursuant to Subsections 1.2(G) and 1.3; (ii) any such Non-Funding Lender shall
be deemed to have cured its failure to fund its Pro Rata Share of any Loan at
such time as an amount equal to such Non-Funding Lender's original Pro Rata
Share of the requested principal portion of such Loan is fully funded to
Borrower, whether made by such Non-Funding Lender itself or by operation of the
terms of the foregoing, and whether or not the Non Pro Rata Loan with respect
thereto has been repaid; (iii) amounts advanced to Borrower to cure, in full or
in part, any such Non-Funding Lender's failure to fund its Pro Rata Share of any
Loan ("Cure Loans") shall bear interest at the rate applicable to Base Rate
Loans in effect from time to time, and for all other purposes of this Agreement
shall be treated as if they were Base Rate Loans; and (iv) regardless of whether
or not a Default has occurred or is continuing, and notwithstanding the
instructions of Borrower as to its desired application, all repayments or
prepayments of principal which, in accordance with the other terms of this
Agreement, would be applied to the outstanding Base Rate Loans shall be applied
first, ratably to all Base Rate Loans constituting Non Pro Rata Loans, second,
ratably to Base Rate Loans other than those constituting Non Pro Rata Loans or
Cure Loans and, third, ratably to Base Rate Loans constituting Cure Loans.
 
(B)           Availability of Lender's Pro Rata Share.
 
(i)            Unless Administrative Agent has been notified by a Lender prior
to a Funding Date of such Lender's intention not to fund its Pro Rata Share of
the Loan amount requested by Borrower, and Administrative Agent has given notice
pursuant to Subsection 8.4, Administrative Agent may assume that such Lender
will make such amount available to Administrative Agent on the Funding Date.  If
such amount is not, in fact, made available to Administrative Agent by such
Lender when due, and Administrative Agent disburses funds to Borrower on behalf
of such Lender, Administrative Agent will be entitled to recover such amount on
demand from Borrower, without set-off, counterclaim or deduction of any kind,
with interest thereon at the rate per annum then applicable to such Loan.

 
-67-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(ii)            Nothing contained in this Subsection 8.5(B) will be deemed to
relieve a Lender of its obligation to fulfill its commitments or to prejudice
any rights Administrative Agent or Borrower may have against such Lender as a
result of a default by such Lender under this Agreement.
 
(C)           Return of Payments.
 
(i)            If Administrative Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Administrative Agent from Borrower and such related payment is
not received by Administrative Agent, then Administrative Agent will be entitled
to recover such amount from such Lender without set-off, counterclaim or
deduction of any kind.
 
(ii)           If Administrative Agent determines at any time that any amount
received by Administrative Agent under this Agreement must be returned to
Borrower or paid to any other Person pursuant to any solvency law or otherwise,
then, notwithstanding any other term or condition of this Agreement,
Administrative Agent will not be required to distribute any portion thereof to
any Lender.  In addition, each Lender will repay to Administrative Agent on
demand any portion of such amount that Administrative Agent has distributed to
such Lender, together with interest at such rate, if any, as Administrative
Agent is required to pay to Borrower or such other Person, without set-off,
counterclaim or deduction of any kind.

SECTION 9

MISCELLANEOUS
 
9.1           Indemnities.  Each Loan Party agrees to indemnify, pay, and hold
Administrative Agent and each Lender and their respective Affiliates and the
respective partners, officers, directors, employees, agents, and attorneys of
Administrative Agent, each Lender and their respective Affiliates (the
"Indemnitees") harmless from and against any and all liabilities, obligations,
losses (including reasonable fees of attorneys and consultants), damages,
penalties, actions, judgments, suits and claims of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against the Indemnitee as a
result of Administrative Agent and each Lender being a party to this Agreement
or otherwise in connection with this Agreement, any of the other Loan Documents
or any of the transactions contemplated hereby or thereby; provided, that the
Loan Parties shall have no obligation to an Indemnitee hereunder with respect to
liabilities arising from the gross negligence, willful misconduct of, or breach
of any Loan Document by, that Indemnitee, in each such case as determined by a
final non appealable judgment of a court of competent jurisdiction.  This
Subsection 9.1 and all indemnification provisions contained within any other
Loan Document shall survive the termination of this Agreement.
 
 
-68-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

9.2           Amendments and Waivers. Except as otherwise provided herein or
therein, no amendment, modification, termination or waiver of any provision of
this Agreement, the Notes or any of the other Loan Documents, or consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrower and Requisite Lenders (or
Administrative Agent, if expressly set forth herein, in any Note or in any other
Loan Document); provided that, Borrower shall provide the Administrative Agent
with updated Schedules 5.3(A), 5.3(C), 5.13(A) and 5.19 from time to time as
required by Subsection 4.6(D) of this Agreement, which shall upon delivery by
Borrower be deemed to replace such then existing Schedules, and each such
delivery shall constitute a representation by Borrower of the accuracy and
completeness of such updated Schedules, but provided, however, that delivery of
such updated Schedules shall not be deemed to waive any Default or Event of
Default relating thereto (if any); provided further, that, notwithstanding any
other provision of this Agreement to the contrary and except, with respect to an
assignee or assignor hereunder, to the extent permitted by any applicable
Assignment and Assumption, no amendment, modification, termination or waiver
shall, unless in writing and signed by all Lenders (including Voting
Participants) affected thereby (which in the cases of clauses (D), (E), (F), (G)
and (H) shall be all Lenders), do any of the following: (A) increase any Loan
Commitment of any Lender, increase any Lender's Pro Rata Share of any Loan
Commitment, change a pro rata payment of any Lender; (B) reduce the principal
of, rate of interest on or fees payable with respect to any Loan (other than
indirectly by reason of an amendment to a defined term); (C) extend the Revolver
Expiration Date or the Term Loan Maturity Date or extend any other scheduled
date on which any Obligation is to be paid (other than the date of any
prepayment, voluntary or mandatory); (D) change the definition of "Requisite
Lenders" or change the percentage of Lenders which shall be required for Lenders
or any of them to take any action hereunder; (E) release Administrative Agent's
Lien on all or substantially all of the Collateral (except if the release of
such Collateral is permitted under and effected in accordance with this
Agreement or any other Loan Document) or any material guaranty of the
Obligations (except to the extent expressly contemplated thereby); (F) amend or
waive this Subsection 9.2 or the definitions of the terms used in this
Subsection 9.2 insofar as the definitions affect the substance of this
Subsection 9.2; (G) amend or waive Subsection 6.2 or the priority of payments
set forth in Subsection 6.8; (H) consent to the assignment, delegation or other
transfer by any Loan Party or any Subsidiary of a Loan Party of any of its
rights and obligations under any Loan Document; or (I) amend or waive Subsection
1.1(A)(iii) or the definition of "Consent Condition"; and provided, further,
that no amendment, modification, termination or waiver affecting the rights or
duties of Administrative Agent under any Loan Document shall in any event be
effective, unless in writing and signed by Administrative Agent, in addition to
Lenders required hereinabove to take such action.  Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given.  No amendment, modification,
termination or waiver shall be required for Administrative Agent to take
additional Collateral pursuant to any Loan Document.  No notice to or demand on
any Loan Party or any other Person in any case shall entitle such Loan Party or
such Person to any other or further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in accordance with this Subsection 9.2 shall be binding upon each
holder of the Notes at the time outstanding, each future holder of the Notes,
and, if signed by Borrower, upon all the Loan Parties and their respective
Subsidiaries.


In connection with any proposed amendment, modification, waiver or termination
(a "Proposed Change") requiring the consent of all Lenders (including Voting
Participant) or each affected Lender (including each affected Voting
Participant), if the consent of Requisite Lenders is obtained, but the consent
of other Lenders (including other Voting Participants) whose consent is required
is not obtained (any such Lender (but not any such Voting Participants) whose
consent is required but not obtained being referred to as a "Non-Consenting
Lender"), then so long as Administrative Agent is not a Non-Consenting Lender,
at Borrower's request (and at Borrower's sole cost and expense) Administrative
Agent, or a Person reasonably acceptable to Administrative Agent (the
"Substitute Lender"), shall have the right with Administrative Agent's consent
and in Administrative Agent's sole discretion (but shall have no obligation) to
purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders agree
that they shall, upon Administrative Agent's request, sell and assign to
Administrative Agent or such Person, all of the Loan Commitments and/or Loans of
such Non-Consenting Lenders for an amount equal to the principal balance of all
Loans held by the Non-Consenting Lenders, together with the Breakage Fee, if
any, and all accrued interest and fees and other amounts due or outstanding to
such Non-Consenting Lender through the date of sale, such purchase and sale to
be consummated pursuant to an executed Assignment and Assumption; provided,
that, such Substitute Lender must agree in writing to consent to the proposed
amendment, modification, waiver or termination to which the Non-Consenting
Lender did not consent.  Upon execution of any Assignment and Assumption
Agreement pursuant to this Subsection 9.2, the Substitute Lender shall be
entitled to vote on any pending waiver, amendment or consent in lieu of the
Non-Consenting Lender replaced by such Substitute Lender.
 
 
-69-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Loan Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Loan
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of Lenders hereunder requiring any consent of Lenders).
 
9.3            Notices. Any required notice or other communication shall be in
writing addressed to the respective party as set forth below and may be
personally delivered, telecopied, or sent by overnight courier service and shall
be deemed to have been given: (A) if delivered in person, when delivered; (B) if
delivered by telecopy, on the date of transmission if transmitted on a Business
Day before 2:00 p.m. (Denver, Colorado time) and otherwise on the Business Day
next succeeding the date of transmission; (C) if delivered by overnight courier,
two (2) Business Days after delivery to the courier properly addressed.
 
Notices shall be addressed as follows or to such other address as a party shall
designate in a written notice in accordance with this Subsection 9.3:

 
-70-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

If to Borrower,
any other Loan Party or
any Subsidiary of a Loan Party:
 
Shenandoah Telecommunications Company
500 Shentel Way
P.O. Box 459
Edinburg, VA 22824
Attn: Vice President Finance and Chief Financial Officer
Fax No.: 540.984.8192


If to a Lender or Administrative Agent: To the address set forth on Schedule 9.3
or in the applicable Assignment and Assumption.


9.4           Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of Administrative Agent or any Lender to exercise, nor any
partial exercise of, any power, right or privilege hereunder or under any other
Loan Documents shall impair such power, right, or privilege or be construed to
be a waiver of any Default or Event of Default.  All rights and remedies
existing hereunder or under any other Loan Document are cumulative to and not
exclusive of any rights or remedies otherwise available.
 
9.5           Marshaling; Payments Set Aside. Neither Administrative Agent nor
any Lender shall be under any obligation to marshal any assets in payment of any
or all of the Secured Obligations. To the extent that Borrower or any other
Person makes payment(s) or Administrative Agent enforces its Liens or
Administrative Agent or any Lender exercises its right of set-off, and such
payment(s) or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone (whether by demand, litigation, settlement or otherwise),
then to the extent of such recovery, the Secured Obligations or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or set-off had not occurred.
 
9.6           Severability.  The invalidity, illegality, or unenforceability of
any provision under the Loan Documents in any jurisdiction shall not affect or
impair the remaining provisions in the Loan Documents or any such invalid,
unenforceable or illegal provision in any jurisdiction in which it is not
invalid, unenforceable or illegal.
 
9.7           Lenders' Obligations Several; Independent Nature of Lenders'
Rights. The obligation of each Lender hereunder is several and not joint and no
Lender shall be responsible for the obligation or commitment of any other Lender
hereunder.  In the event that any Lender at any time should fail to make a Loan
as herein provided, Lenders, or any of them, at their sole option, may make the
Loan that was to have been made by Lender so failing to make such Loan. Nothing
contained in any Loan Document and no action taken by Administrative Agent or
any Lender pursuant hereto or thereto shall be deemed to constitute Lenders to
be a partnership, an association, a joint venture or any other kind of entity.
The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt.

 
-71-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

9.8           Headings. Section and Subsection headings are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes or be given substantive effect.
 
9.9           Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
COLORADO, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT REQUIRE OR PERMIT
APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION.
 
9.10         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that none of the Loan Parties may assign their
respective rights or obligations hereunder without the written consent of all
Lenders.
 
9.11         No Fiduciary Relationship. No provision in the Loan Documents and
no course of dealing between the parties shall be deemed to create any fiduciary
duty owing to the Loan Parties or their respective Subsidiaries or Affiliates by
Administrative Agent or any Lender.
 
9.12         Construction. Administrative Agent, each Lender and Borrower
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be constructed as if jointly
drafted by Administrative Agent, each Lender and Borrower.
 
9.13        Confidentiality. Administrative Agent and Lenders agree to hold any
confidential information sufficiently identified as being confidential or
proprietary that they may receive from or on behalf of the Loan Parties or any
of their respective Subsidiaries pursuant to this Agreement in confidence,
except for disclosure: (A) on a confidential basis to directors, officers,
employees, Administrative Agent or legal counsel, independent public accountants
and other professional advisors of Administrative Agent or Lenders or their
respective Affiliates; (B) to regulatory officials having jurisdiction over
Administrative Agent or Lenders or their Affiliates; (C) as required by
Applicable Law or legal process; or (D) in connection with any legal proceeding
between or among Administrative Agent or Lenders or their Affiliates and the
Loan Parties, their respective Subsidiaries or their respective Affiliates
(provided that, in the event Administrative Agent or Lenders or their Affiliates
are so required to disclose such confidential information pursuant to clause (C)
of this Subsection 9.13, Administrative Agent or Lenders shall promptly notify
Borrower (unless legally prohibited from so doing), so that Borrower or any of
its Subsidiaries may seek, at its sole cost and expense, a protective order or
other appropriate remedy); and (E) to another Person in connection with a
disposition or proposed disposition to that Person of all or part of that
Lender's interests hereunder or a participation interest in its Pro Rata Share,
provided that such disclosure is made subject to an appropriate confidentiality
agreement on terms substantially similar to this Subsection 9.13. For purposes
of the foregoing, "confidential information" shall mean all information
respecting the Loan Parties, their respective Subsidiaries or their respective
Affiliates, other than (i) information previously filed by Borrower or its
Affiliates or Subsidiaries with any Governmental Authority and available to the
public or otherwise made available to third parties on a non-confidential basis,
(ii) information previously published in any public medium from a source other
than, directly or indirectly, Administrative Agent or Lenders in violation of
this Subsection 9.13 and (iii) information obtained by Administrative Agent or
Lenders from a source independent of Borrower or its Subsidiaries.

 
-72-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

9.14         Consent to Jurisdiction and Service of Process. EACH OF THE LOAN
PARTIES, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL COURT OR STATE COURT IN
THE STATE OF COLORADO, HAVING SUBJECT MATTER JURISDICTION OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS.  EACH OF THE LOAN
PARTIES, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT, PERSONAL JURISDICTION OF ANY SUCH COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO
BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER
JURISDICTION.
 
(A)          EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS HEREBY
AGREES THAT SERVICE OF THE SUMMONS AND COMPLAINT AND ALL OTHER PROCESS WHICH MAY
BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING BY
REGISTERED MAIL, RETURN RECEIPT REQUESTED, A COPY OF SUCH PROCESS TO A LOAN
PARTY, ADMINISTRATIVE AGENT OR A LENDER AT THE ADDRESS TO WHICH NOTICES TO SUCH
LOAN PARTY, ADMINISTRATIVE AGENT OR SUCH LENDERS ARE THEN TO BE SENT PURSUANT TO
SUBSECTION 9.3 AND THAT PERSONAL SERVICE OF PROCESS SHALL NOT BE
REQUIRED.  NOTHING HEREIN SHALL BE CONSTRUED TO PROHIBIT SERVICE OF PROCESS BY
ANY OTHER METHOD PERMITTED BY LAW.
 
9.15         Waiver of Jury Trial. EACH OF THE LOAN PARTIES, ADMINISTRATIVE
AGENT AND LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION AND ANY RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG ANY OF THEM. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL­ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE
DEALINGS.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE LOAN
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS ALSO
WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS
WAIVER, BE REQUIRED OF ADMINISTRATIVE AGENT AND EACH LENDER.
 
 
-73-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

9.16         Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans and the execution and
delivery of the Notes.  Notwithstanding anything in this Agreement or implied by
law to the contrary, the agreements of the Loan Parties set forth in Subsections
1.4(D), 1.11, 1.14, 9.1, 9.9, 9.14 and 9.15 and the agreements of Lenders set
forth in Subsection 8.2(E) (together with any other Sections and Subsections
stated herein to so survive) shall survive the payment of the Loans and the
termination of this Agreement.
 
9.17         Entire Agreement. This Agreement, the Notes and the other Loan
Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, understandings, whether oral or written, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto.
 
9.18         Counterparts; Effectiveness. This Agreement and any amendments,
waivers, consents or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.
 
9.19         Patriot Act. Lenders notify the Loan Parties and their respective
Subsidiaries that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Patriot Act"), they
are required to obtain, verify and record information that identifies each of
Borrower and its Subsidiaries, which information includes the name and address
of such entity and other information that will allow Lenders to identify such in
accordance with the Patriot Act.  Each of the Loan Parties and their respective
Subsidiaries shall provide to the extent commercially reasonable, such
information and take such other actions as are reasonably requested by Lenders
in order to assist Lenders in maintaining compliance with the Patriot Act.

 
-74-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

9.20         Guaranty of Secured Obligations by Guarantors.
 
(A)           The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by the Guarantors from the extensions of credit
hereunder, subject to the provisions of this Subsection 9.20, each Guarantor
hereby agrees with Administrative Agent and the Secured Parties as follows: each
Guarantor jointly and severally hereby irrevocably and unconditionally
guarantees to Administrative Agent for the ratable benefit of the Secured
Parties the due and punctual payment in full of all Secured Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (collectively, the "Guaranteed
Obligations").
 
(B)           Limitation of Guaranty. Notwithstanding any term or provision
hereof or of any other Loan Document to the contrary, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering the
provisions hereof or of any other Loan Document, as such provisions relate to
such Guarantor, subject to avoidance under applicable requirements of law
relating to fraudulent conveyance or fraudulent transfer.  Any analysis of the
provisions hereof for purposes of laws relating to fraudulent conveyance or
fraudulent transfer shall take into account the contribution agreement
established in Subsection 9.20(C).
 
(C)           Contribution by Guarantors. To the extent that any Guarantor shall
be required hereunder to pay any portion of any Guaranteed Obligation exceeding
the greater of (i) the amount of the value actually received by such Guarantor
and its Subsidiaries from the Loans and other Guaranteed Obligations and (ii)
the amount such Guarantor would otherwise have paid if such Guarantor had paid
the aggregate amount of the Guaranteed Obligations (excluding the amount thereof
repaid by Borrower) in the same proportion as such Guarantor's net worth on the
date enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date of enforcement.  The contribution
agreement in this Subsection 9.20(C) is intended only to define the relative
rights of the Guarantors and nothing set forth in this Subsection 9.20(C) is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms hereof.


(D)           Payment by Guarantors. The Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Secured Party may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise, the
Guarantors will upon demand pay, or cause to be paid, in cash, to Administrative
Agent for the ratable benefit of the Secured Parties, an amount equal to the sum
of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for Borrower's becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to the Secured
Parties as aforesaid.

 
-75-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(E)           Liability of Guarantors Absolute. Each Guarantor agrees that
except as expressly provided in Subsection 9.20(B), its obligations hereunder
are irrevocable, absolute, independent and unconditional and shall not be
affected by any circumstance which constitutes a legal or equitable discharge of
a guarantor or surety other than payment in full of the Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof and subject to Subsection 9.20(B), each Guarantor agrees as
follows:


(i)             this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(ii)            Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between Borrower and any Secured Party with respect to the existence of such
Event of Default;

(iii)           the obligations of each Guarantor hereunder are independent of
the obligations of Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of Borrower, and a separate
action or actions may be brought and prosecuted against such Guarantor whether
or not any action is brought against Borrower or any of such other guarantors
and whether or not Borrower is joined in any such action or actions;


(iv)           payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor's liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor's covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor's liability hereunder in
respect of the Guaranteed Obligations;


(v)           any Secured Party, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor's liability hereunder, from time to time may (1)
renew, extend, accelerate, increase the rate of interest on, or otherwise change
the time, place, manner or terms of payment of the Guaranteed Obligations; (2)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (3) request and accept other guaranties of the
Guaranteed Obligations and take and hold security for the payment hereof or the
Guaranteed Obligations; (4) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (5) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith or the applicable Secured Hedge Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against Borrower or any security for the Guaranteed
Obligations; and (6) exercise any other rights available to it under the Loan
Documents or Secured Hedge Agreements; and

 
-76-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(vi)           this Guaranty and the obligations of the Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them:  (1) any failure or omission to assert or enforce, or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents or any Secured Hedge Agreement, at law, in equity or otherwise)
with respect to the Guaranteed Obligations or any agreement relating thereto, or
with respect to any other guaranty of or security for the payment of the
Guaranteed Obligations; (2) any rescission, waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Loan
Documents, any of the Secured Hedge Agreements or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document, such Secured Hedge Agreement or any agreement
relating to such other guaranty or security; (3) the Guaranteed Obligations, or
any agreement relating thereto, at any time being found to be illegal, invalid
or unenforceable in any respect; (4) the application of payments received from
any source (other than payments received pursuant to the other Loan Documents or
any of the Secured Hedge Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for Indebtedness other than the Guaranteed Obligations) to the
payment of Indebtedness other than the Guaranteed Obligations, even though any
Secured Party might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (5) any Secured Party's consent to the change,
reorganization or termination of the corporate structure or existence of
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (6) any failure to perfect or continue perfection of
a security interest in any collateral which secures any of the Guaranteed
Obligations; (7) any defenses, set-offs or counterclaims which Borrower may
allege or assert against any Secured Party in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (8) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 
-77-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(F)           Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Secured Parties: (i) any right to require any Secured Party, as a
condition of payment or performance by such Guarantor, to (1) proceed against
Borrower, (2) proceed against or exhaust any security held from Borrower, (3)
proceed against or have resort to any balance of any deposit, investment or
other account or credit on the books of any Secured Party in favor of Borrower
or any other Person, or (4) pursue any other remedy in the power of any Secured
Party whatsoever; (ii) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Borrower or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrower or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (iii) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (iv) any defense
based upon any Secured Party's errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to gross negligence or
willful misconduct, as determined by a final, nonappealable judgment by a court
of competent jurisdiction; (v) (1) other than as expressly set forth in
Subsection 9.20(B), any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor's obligations hereunder, (2) the benefit
of any statute of limitations affecting such Guarantor's liability hereunder or
the enforcement hereof, (3) any rights to set-offs, recoupments and
counterclaims, and (4) promptness, diligence and any requirement that any
Secured Party protect, secure, perfect or insure any security interest or lien
or any property subject thereto; (vi) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Secured Hedge
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and
notices of any of the matters referred to in this Subsection 9.20 and any right
to consent to any thereof; and (vii) other than as expressly set forth in
Subsection 9.20(B), any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.


(G)           Guarantors' Right of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly and irrevocably paid and
satisfied in full in cash and no commitments of Administrative Agent or any
Lender which would give rise to any Obligation are outstanding, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Borrower or any other Guarantor
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including (i) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower with respect to the Guaranteed Obligations, (ii) any right to enforce,
or to participate in, any claim, right or remedy that any Secured Party now has
or may hereafter have against Borrower, and (iii) any benefit of, and any right
to participate in, any collateral or security now or hereafter held by any
Secured Party.  In addition, until the Guaranteed Obligations shall have been
indefeasibly and irrevocably paid and satisfied in full in cash and no
commitments of the Administrative Agent or any Lender which would give rise to
any Obligations are outstanding each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including any
such right of contribution as contemplated by Subsection 9.20(C).  Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Secured Party may have against Borrower, to all right, title and interest
any Secured Party may have in any such collateral or security, and to any right
any Secured Party may have against such other guarantor.  If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been indefeasibly and irrevocably paid and satisfied
in full in cash and no commitments of the Administrative Agent or any Lender
which would give rise to any Obligations are outstanding, such amount shall be
held in trust for Administrative Agent on behalf of Secured Parties and shall
forthwith be paid over to Administrative Agent for the benefit of Secured
Parties to be credited and applied against the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms hereof.

 
-78-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(H)           Subrogation of Other Obligations. Any Indebtedness of Borrower or
any Guarantor now or hereafter held by any Guarantor (the "Obligee Guarantor")
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such Indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Secured Parties and shall forthwith be paid
over to Administrative Agent for the benefit of Secured Parties to be credited
and applied against the Guaranteed Obligations but without affecting, impairing
or limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
 
(I)            Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly and irrevocably paid and satisfied in full in cash and no
commitments of the Administrative Agent or any Lender which would give rise to
any Obligations are outstanding.  Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.
 
(J)            Authority of Guarantors or Borrower. It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
 
 
-79-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

(K)           Financial Condition of Borrower. Any Loan and any other extension
of credit may be made to Borrower or converted or continued from time to time,
and any Secured Hedge Agreements may be entered into from time to time, in each
case without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Secured Hedge Agreement is entered into, as the
case may be.  No Secured Party shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor's assessment, of the
financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the Loan
Documents and the Secured Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Secured Party to disclose any matter, fact or thing relating
to the business, operations or conditions of Borrower now known or hereafter
known by any Secured Party.
 
(L)           Bankruptcy, Etc. (i) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor.  The obligations of the Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of Borrower
or any other Guarantor or by any defense which Borrower or any other Guarantor
may have by reason of the order, decree or decision of any Governmental
Authority resulting from any such proceeding.

Each Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in Subsection 9.20(L)(i) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of the Guarantors and Secured Parties
that the Guaranteed Obligations which are guaranteed by the Guarantors pursuant
hereto should be determined without regard to any rule of law or order which may
relieve Borrower of any portion of such Guaranteed Obligations.  The Guarantors
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar person to pay Administrative Agent, or
allow the claim of Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.
 
In the event that all or any portion of the Guaranteed Obligations are paid by
Borrower, the obligations of the Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Secured Party as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 
-80-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

9.21         Governmental Authority Compliance. Notwithstanding anything to the
contrary in this Agreement and the other Loan Documents, no party hereto or
thereto shall take any action under this Agreement or the other Loan Documents
that would constitute or result in an assignment of any License, or a change of
control of any Loan Party or Subsidiary of any Loan Party directly or indirectly
holding a License, to the extent that such assignment or change of control would
require the prior approval by any Governmental Authority under any Applicable
Law without first obtaining such required approval.
 
SECTION 10
DEFINITIONS
 
10.1         Certain Defined Terms. The terms defined below are used in this
Agreement as so defined. Terms defined in the preamble and recitals to this
Agreement are used in this Agreement as so defined.
 
"Accounting Change" has the meaning assigned to such term in Subsection 4.7.
 
"Acquisition" means the acquisition, in a single transaction or in a series of
related transactions, of all or any substantial portion of the assets of another
Person, or at least a majority of the equity interests of another person, in
each case whether involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.
 
"Act" means the Securities Exchange Act of 1934, as amended.
 
"Adjustment Date" means each date which is the fifth Business Day after the
receipt by Administrative Agent of each Compliance Certificate and related
financial statements delivered by Borrower pursuant to Subsection 4.6(C) and, in
the case a decrease in an applicable margin is warranted, a written notice from
Borrower to decrease such margin.
 
"Administrative Agent" means CoBank in its capacity as Administrative Agent for
Lenders under this Agreement and each of the other Loan Documents and any
successor in such capacity appointed pursuant to Subsection 8.2.
 
"Affiliate" means, (A) with respect to Borrower or any of its Subsidiaries, any
Person: (i) directly or indirectly controlling, controlled by, or under common
control with such Person; (ii) directly or indirectly owning or holding 10% or
more of any equity interest in Borrower or any Subsidiary of Borrower; or (iii)
10% or more of whose voting stock or other equity interest is directly or
indirectly owned or held by Borrower or any Subsidiary of Borrower, excluding
for purposes of this clause (A) Affiliates which are also Borrower, (B) with
respect to Administrative Agent and Lenders hereunder, any Person which controls
or is controlled by or is under common control with such Person and (C) with
respect to Affiliates of Administrative Agent, any Person which controls or is
controlled by or is under common control with such Person. For purposes of this
definition, "control" (including with correlative meanings, the terms
"controlling," "controlled by" and "under common control with") means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.

 
-81-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Agreement" means this Credit Agreement (including all schedules and exhibits
hereto), as amended, modified, supplemented, extended and restated from time to
time as permitted herein.
 
"Annual Officer's Certificate" has the meaning assigned to such term in
Subsection 4.6(D).
 
"Applicable Law" means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act, PUC Laws and all Environmental Laws, and all orders,
decisions, judgments and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.
 
"Approved Fund" means any Fund that is administered or managed by (A) a Lender,
(B) an Affiliate of a Lender or (C) an entity or an Affiliate of an entity that
administers or manages a Lender.


"Asset Disposition" means the disposition, whether by sale, lease, transfer,
loss, redemption, dissolution, liquidation, damage, destruction, condemnation or
otherwise, by any Loan Party or any Subsidiary of any Loan Party of any of the
following:  (A) any of the capital stock or other equity interest of any of its
Subsidiaries, or (B) any or all of its assets, other than (i) bona fide sales of
inventory to customers for fair value in the ordinary course of business, (ii)
dispositions of obsolete equipment not used or useful in the business of any
Loan Party or any of its Subsidiaries, and (iii) sales of Cash Equivalents for
fair value.
 
"Assignment and Assumption" means an agreement among Administrative Agent, a
Lender and such Lender's assignee regarding their respective rights and
obligations with respect to assignments of the Loans, the Loan Commitments, the
Facilities and other interests under this Agreement and the other Loan Documents
in the form attached hereto as Exhibit 10.1(A).
 
"Available Revolver Loan Commitment" means, at any time, the Revolver Loan
Commitment, as it may have been reduced pursuant to this Agreement, multiplied
by .60 (unless Administrative Agent has given Borrower written notice that the
Consent Condition has been satisfied), and minus the aggregate principal balance
of all Revolver Loans then outstanding hereunder.
 
"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as amended from time to time, or any applicable bankruptcy,
insolvency or other similar federal or state law now or hereafter in effect and
all rules and regulations promulgated thereunder.
 
"Base Rate" means a variable rate of interest per annum equal, on any day, to
the rate established by CoBank on the first Business Day of each week as the
higher of (i) 1.50% plus the higher of (x) one-week LIBOR and one-month LIBOR;
and (ii) the Prime Rate.  For the purpose of this definition of "Base Rate",
"LIBOR" shall mean the one week and/or one (1) month rate (rounded upward to the
nearest thousandth), as quoted by the British Bankers Association at 11:00 a.m.
London time and published by Bloomberg, on the first Business Day of the week
applicable to Borrower's election of the Base Rate.
 
 
-82-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Base Rate Loans" means Loans (or portions thereof as permitted hereunder)
accruing interest at a rate determined by reference to the Base Rate.
 
"Base Rate Margin" means the applicable percent per annum determined in
accordance with Subsection 1.2(B).
 
"Benefited Lender" has the meaning assigned to such term in Subsection 6.9.
 
"Borrower" has the meaning assigned to such term in the Preamble.
 
"Business Day" means (A) for all purposes other than as covered by clause (B)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the States of Colorado or Virginia or is a day on which
banking institutions located in such jurisdictions are closed or which the
Federal Reserve Banks are closed, and (B) with respect to all notices,
determinations, fundings and payments in connection with LIBOR Loans, any day
that is a Business Day described in clause (A) above and that is also a day for
trading by and between banks in U.S. dollar deposits in the applicable interbank
LIBOR market.
 
"Breakage Fee" has the meaning assigned to such term in Subsection 1.4(C).
 
"Budgets" has the meaning assigned to such term in Subsection 4.6(G).
 
"Calculation Period" means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.
 
"Capital Lease" means any lease of real or personal property which is required
to be capitalized under GAAP or which is treated as an operating lease under
regulations applicable to Borrower and its Subsidiaries but which otherwise
would be required to be capitalized under GAAP.
 
"Cash Equivalents" means:  (A) marketable direct obligations issued or
unconditionally guarantied by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States or
if not so backed, then having a rating of at least A+ from Standard & Poor's
Rating Service and at least A1 from Moody's Investors Service, Inc., in each
case maturing within two (2) years from the date of acquisition thereof; (B)
with the written consent of the Requisite Lenders which is hereby given, until
such time as such consent is revoked, commercial paper maturing no more than 270
days from the date issued and, at the time of acquisition, having a rating of at
least A-1 from Standard & Poor's Rating Service or at least P-1 from Moody's
Investors Service, Inc.; (C) certificates of deposit or bankers' acceptances
maturing within one (1) year from the date of issuance thereof issued by, or
overnight reverse repurchase agreements from, any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia having combined capital and surplus of not less than
$500,000,000; (D) time deposits maturing no more than 30 days from the date of
creation thereof with commercial banks having membership in the Federal Deposit
Insurance Corporation in amounts at any one such institution not exceeding the
lesser of $250,000 or the maximum amount of insurance applicable to the
aggregate amount of the Loan Party's deposits at such institution; and (E)
Investments in CoBank or other Investments satisfactory to Administrative Agent.

 
-83-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Certificate of Exemption" has the meaning assigned to such term in Subsection
1.13(B).
 
"Change of Control" means: (A) a report on Schedule 13D shall be filed with the
Securities and Exchange Commission pursuant to Section 13(d) of the Act
disclosing that any person other than Borrower or any employee benefit plan
sponsored by Borrower, is the beneficial owner (as the term is defined in Rule
13d-3 under the Act) directly or indirectly, of 30% or more of the total voting
power represented by Borrower's then outstanding voting securities (calculated
as provided in paragraph (d) of Rule 13d-3 under the Act in the case of rights
to acquire voting securities); or (B) any person, other than Borrower or any
employee benefit plan sponsored by Borrower, shall purchase shares pursuant to a
tender offer or exchange offer to acquire any voting securities of Borrower (or
securities convertible into such voting securities) for cash, securities or any
other consideration, provided that after consummation of the offer, the person
in question is the beneficial owner directly or indirectly, of 30% or more of
the total voting power represented by Borrower's then outstanding voting
securities (all as calculated under clause (A)); or (C) the occurrence of (i)
any consolidation or merger of Borrower in which Borrower is not the continuing
or surviving corporation, or pursuant to which common shares of Borrower will be
converted into cash, securities or other property, or (ii) any sale, lease
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of Borrower; or (D) any
Loan Party shall cease to own 100% of the outstanding equity interests or voting
power of any of its respective Subsidiaries, excluding Shentel Converged
Services, Inc., that are wholly owned as of the Closing Date; or (E) there shall
have been a change in the composition of the Board of Directors of Borrower at
any time during any consecutive 24 month period such that "continuing directors"
cease for any reason to constitute at least a majority of the Board.  For
purposes of this clause, "continuing directors" means those members of the Board
who either were directors at the beginning of such consecutive 24 month period
or were elected by or on the nomination or recommendation of at least a majority
of the then-existing "continuing directors."
 
"Closing Date" means the date of this Agreement.
 
"CoBank" has the meaning assigned to such term in the Preamble.
 
"Collateral" means, collectively:  (A) all "Collateral" as defined in the
Security Documents; (B) all real property and interests in real property
mortgaged pursuant to the Security Documents; and (C) any property or interest
provided in addition to or in substitution for any of the foregoing.
 
"Collateral Contract Assignments" means, collectively, all collateral
assignments of Material Contracts, in form and content approved by
Administrative Agent, executed by a Loan Party or any of its Subsidiaries in
favor of Administrative Agent, for the benefit of itself and Lenders, as
required pursuant to Subsection 2.8, as amended, modified, supplemented,
extended and restated from time to time.

 
-84-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Communications Act" means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.
 
"Communications System" means a system or business providing (or capable of
providing) voice, data or video transport, connection, monitoring services or
other communications and/or information services (including cable television),
through any means or medium, and the provision of facilities, marketing,
management, technical and financial (including call rating) or other services to
companies providing such transport, connection, monitoring services or other
communications and/or information services, or constructing, creating,
developing or marketing communications-related network equipment, software and
other devices for use in the business described above.
 
"Compliance Certificate" has the meaning assigned to such term in Subsection
4.6(C).
 
"Consent Condition" means that Borrower shall have delivered to Administrative
Agent a fully executed agreement pursuant to which each of Sprint Spectrum L.P.,
Sprint Communications Company, L.P., WirelessCo, L.P., APC PCS, LLC, PhillieCo,
L.P., and any other applicable party expressly consents to the collateral
assignment of the Sprint Nextel Agreements to Administrative Agent, for the
benefit of the Secured Parties, and to the exercise of associated remedies by
Administrative Agent (and any successors, assignees, transferees, or designees),
in form and substance satisfactory to the Requisite Lenders in their sole
discretion.
 
"Contingent Obligation," as applied to any Person, means any direct or indirect
liability of that Person: (A) with respect to any Indebtedness, lease, dividend
or other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid,
performed or discharged, or that any agreements relating thereto will be
complied with, or that the holders of such liability will be protected (in whole
or in part) against loss with respect thereto; (B) with respect to any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; or (C) under any foreign
exchange contract, currency swap agreement, interest rate swap agreement or
other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest
rates.  Contingent Obligations shall also include (i) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another, (ii) the obligation to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, and (iii) any liability of such Person
for the obligations of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another.  The amount of any Contingent Obligation shall be equal to
the amount of the obligation so guaranteed or otherwise supported or, if not a
fixed and determined amount, the maximum amount so guaranteed.
 
"Cure Loans" has the meaning assigned to such term in Subsection 8.5(A).

 
-85-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Debt Service Coverage Ratio" means the ratio derived by dividing (A) EBITDA by
(B) the sum of (i) all scheduled principal payments on the Term Loans and
regularly scheduled principal payment on other Indebtedness and (ii) cash
interest expense, in each case for the most recently completed four fiscal
quarters.
 
"Default" means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.
 
"Defaulting Lender" means, at any time, (A) a Lender that has failed to fund any
portion of the Loans required to be funded by it hereunder within one (1)
Business Day of the date required to be funded by it hereunder or has otherwise
failed to pay over to Administrative Agent or any other Lender any other amount
(other than a de minimis amount) required to be paid by it hereunder within one
(1) Business Day of the date when due, unless the subject of a good faith
dispute (each a "funding obligation"), or (B) a Lender that has notified
Administrative Agent in writing, or has stated publicly, that it will not comply
with any such funding obligation hereunder or has defaulted on its funding
obligations under any other loan agreement, credit agreement or other financing
agreement (in each case, unless the subject of a good faith dispute), (C) upon
the agreement of Administrative Agent and Borrower, each made in its sole
discretion, a Lender that has, for a period of three (3) or more Business Days
commencing on the date on which Administrative Agent confirms that such Lender
has received a written request from Administrative Agent, failed to confirm in
writing to Administrative Agent that it will comply with its funding obligations
hereunder unless the subject of a good faith dispute (it being agreed that such
written request from Administrative Agent shall include the name and date of
this Agreement, the names of Borrower and Administrative Agent, the reply
deadline, and the contact details (including phone number) for the Person to
whom the reply must be sent), or (D) a Lender with respect to which a Lender
Insolvency Event has occurred and is continuing.
 
"Disqualified Stock" means any capital stock or other equity interest of
Borrower that is or, upon the passage of time or the occurrence of any event may
become, an obligation of Borrower to redeem, purchase, retire, defease or
otherwise make any payment in respect of such capital stock or other equity
interest in consideration other than additional capital stock or other equity
interest (other than Disqualified Stock), if such obligation matures or has the
potential to mature sooner than one year after the indefeasible and irrevocable
repayment and satisfaction in full in cash of all Obligations and the
termination of all commitments of Administrative Agent and any Lender which
could give rise to any Obligations.
 
"EBITDA" means, at any date of determination, on a consolidated basis, (A) the
result of (i) the sum, without duplication, of (1) net income or deficit, as the
case may be, (2) total interest expense (including non-cash interest), (3)
depreciation and amortization expense, (4) income taxes, (5) one-time cash
expenses directly related to freezing and terminating the defined benefit
pension plan (6) certain one-time items and/or adjustments associated with the
JetBroadband Acquisition and any other Acquisition to be agreed upon by
Administrative Agent in its reasonable discretion, (7) losses from the disposal
or impairment of property and equipment and other long-term assets, including
goodwill, intangibles and spectrum, (8) losses on sales of assets (excluding
sales in the ordinary course of business), and (9) any other non-cash expenses,
charges (including the amount of any compensation deduction as the result of any
grant of capital stock or other equity interest in Borrower to employees,
directors or officers of Borrower or any of its Subsidiaries), losses, or
infrequent, unusual or extraordinary items reducing net income for such period
to the extent such non-cash items do not represent a cash item in any future
period; provided however that the items specified above in clauses (2) through
(9) shall only be included to the extent such items reduce net income of
Borrower; minus (ii) to the extent included in calculating net income or
deficit, the sum of (1) interest income, (2) non-cash dividends and patronage
income, (3) equity in earnings from unconsolidated subsidiaries and joint
ventures, (4) gains from the disposal of property and equipment and other
long-term assets, including goodwill, intangibles and spectrum, (5) gains on
sales of assets (excluding sales in the ordinary course of business), and (6)
any other non-cash gains, non-cash income or extraordinary items increasing net
income, and (B) will be measured for the then most recently completed four (4)
fiscal quarters, adjusted to give effect to any acquisition, sale or other
disposition, directly or through a subsidiary, of any business (or any portion
thereof) during the period of calculation as if such acquisition, sale or other
disposition occurred on the first day of such period of calculation. For the
purposes of calculating EBITDA for any period in connection with any
determination of the Total Leverage Ratio or any other financial ratio, if at
any time during such period Borrower or any Subsidiary shall have made any
Material Acquisition or Material Disposition, the EBITDA for such period shall
be calculated on a Pro forma Basis to give effect to such Material Acquisition
or Material Disposition.  As used in this definition, "Material Acquisition"
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by Borrower and its
Subsidiaries in excess of $1,000,000; and "Material Disposition" means any
disposition of property or series of related dispositions of property that
yields gross proceeds to Borrower and its Subsidiaries in excess of $1,000,000.

 
-86-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Environmental Laws" means all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including those relating to
releases, discharges, emissions, spills, leaching, or disposals of hazardous
substances (including petroleum, crude oil or any fraction or derivative
thereof, or other hydrocarbons) to air, water, land or ground water, to the
withdrawal or use of ground water, to the use, handling or disposal of
polychlorinated biphenyls, asbestos or urea formaldehyde, to the treatment,
storage, disposal or management of hazardous substances (including petroleum,
crude oil or any fraction or derivative thereof, or other hydrocarbons),
pollutants or contaminants, to exposure to toxic, hazardous or other controlled,
prohibited, or regulated substances, including, any such provisions under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Sec. 9601 et seq.), and the Resource Conservation and
Recovery Act of 1976, as amended (42 U.S.C. Sec. 6901 et seq.).
 
"Equity" means the result of consolidated total assets minus consolidated total
liabilities.
 
"Equity to Assets Ratio" means the ratio derived by dividing (A) Equity by (B)
consolidated total assets.

 
-87-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Equity Interest" has the meaning assigned to such term in the Pledge and
Security Agreement.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with any Loan
Party or any Subsidiary of a Loan Party within the meaning of Sections 414(b) or
(c) of the IRC (and Sections 414(m) and (o) of the IRC for purposes of
provisions relating to Section 412 of the IRC).
 
"ERISA Event" means, with respect to any Loan Party, any ERISA Affiliate or any
Pension Plan, the occurrence of any of the following: (A) a Reportable Event;
(B) a withdrawal by a substantial employer (as defined in Section 4001(a)(12) of
ERISA) subject to Section 4063 of ERISA; (C) a cessation of operations which is
treated as a withdrawal under Section 4062(e) of ERISA; (D) a complete or
partial withdrawal under Section 4203 or 4205 of ERISA from a Multi-employer
Plan; (E) a notification that a Multi-employer Plan is in reorganization under
Section 4242 of ERISA; (F) the filing of a notice of intent to terminate a
Pension Plan under 4041 of ERISA; (G) the treatment of an amendment of a Pension
Plan as a termination under 4041 of ERISA; (H) the termination of a
Multi-employer Plan under Section 4041A of ERISA; (I) the commencement of
proceedings by the PBGC to terminate a Pension Plan under 4042 of ERISA; (J) an
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan; or (K) the imposition of any liability
under Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA.
 
"Event of Default" has the meaning assigned to such term in Subsection 6.1.
 
"Excluded Subsidiary" means (a) Shenandoah Telephone Company; (b) Shentel
Converged Services, Inc.; provided, that if at any time Borrower is no longer
actively seeking to sell all of the outstanding equity interests or
substantially all of the assets of Shentel Converged Services, Inc., then
Shentel Converged Services, Inc. will no longer be an Excluded Subsidiary and
will be deemed to be a new Subsidiary of Borrower subject to the terms of
Subsection 2.12 as if acquired by Borrower on the date that Borrower is no
longer actively seeking such sale; and (c) any other Subsidiary with respect to
which Administrative Agent, in its sole discretion, in consultation with
Borrower, determines the burden, cost or other tax or regulatory consequences of
such Subsidiary becoming a Guarantor shall be excessive in view of the benefits
obtained by Lenders therefrom.
 
"Excluded Taxes" means (A) any taxes imposed on (or measured by) net income
(including branch profits taxes) of a Lender or Administrative Agent, or any
franchise or similar taxes imposed in lieu thereof, by any Governmental
Authority or taxing authority by the jurisdiction under the laws of which such
Lender or Administrative Agent is organized or any jurisdiction in which such
Lender or Administrative Agent is a resident, has an office, conducts business
or has another connection and (B) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender (i)
under law in effect at the time such Foreign Lender becomes a party to this
Agreement (or designates a new office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new office (or assignment), to receive additional amounts from Borrower with
respect to such withholding tax pursuant to Subsection 1.13(A) or (ii) that is
attributable to such Foreign Lender's failure to comply with Subsection 1.13(B).
 
 
-88-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Facility" or "Facilities" means one or more of the Revolver Facility and the
Term Loan Facilities.
 
"Farm Credit Lender" means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.
 
"FCC" means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.
 
"FDPA" has the meaning assigned to such term in Subsection 2.2.
 
"Fixed Charges" means the sum of (A) cash interest expense, (B) scheduled
principal payments to be made on Indebtedness, (C) capital expenditures
(excluding (i) capital expenditures acquired pursuant to any Capital Lease, (ii)
capital expenditures constituting any reinvestment of the Net Proceeds of any
permitted Asset Disposition to the extent such investment is permitted, and
(iii) capital expenditures constituting the reinvestment of the net cash
proceeds received from the sale of the stock or assets of Shentel Converged
Services, Inc.),
(D) cash income taxes, and (E) any cash dividends and distributions (other than
those paid to any Loan Party or any Subsidiary of any Loan Party), in each case,
measured for the then most recently completed four fiscal quarters.
 
"Fixed Charge Coverage Ratio" means, as of the date of calculation, the ratio
derived by dividing (A) EBITDA by (B) Fixed Charges.
 
"Fixed Interest Rate" has the meaning assigned to such term in Subsection
1.2(A).
 
"Fixed Term Loan" means the existing Loan incorporated into this Agreement
pursuant to Subsection 1.1(B)(ii) in an outstanding principal amount as of the
date hereof of $7,957,578.88.
 
"Fixed Term Loan Facility" means the existing term loan credit facility
incorporated into this Agreement pursuant to Subsection 1.1(B)(ii).
 
"Fixed Term Loan Lender" means CoBank and/or any other Lender that has purchased
a portion of the Fixed Term Loan in accordance with the terms hereof in the
principal amount set forth in the Assignment and Assumption pursuant to which
such Lender became a party hereto, as applicable.
 
"Fixed Term Loan Maturity Date" means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) August 20, 2013.

 
-89-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Fixed Term Loan Note" or "Fixed Term Loan Notes" means one or more of the notes
of Borrower substantially in the form of Exhibit 10.1(D), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.
 
"Fixed Term Loan Termination Date" has the meaning assigned to such term in
Subsection 1.2(A).
 
"Foreign Lender" has the meaning assigned to such term in Subsection 1.13(B).
 
"Foreign Subsidiary" means any Subsidiary of Borrower that is a "controlled
foreign corporation" under Section 956 of the IRC.
 
"Foreign Subsidiary Holding Company" means any direct or indirect Domestic
Subsidiary that is treated as a disregarded entity for federal income tax
purposes and substantially all of the assets of which include the Equity
Interests of one or more Foreign Subsidiaries.
 
"Funding Date" has the meaning assigned to such term in Subsection 7.2.
 
"GAAP" means generally accepted accounting principles as set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.
 
"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including all Licenses.
 
"Governmental Authority" means any nation, province, or state or any political
subdivision of any of the foregoing, and any government or any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity exercising such
functions owned or controlled, through stock or capital ownership or otherwise,
by any of the foregoing, including the FCC and any PUC.
 
"Guaranteed Obligations" has the meaning assigned to such term in Subsection
9.20(A).
 
"Guarantor(s)" has the meaning assigned to such term in the Preamble.
 
"Hedge Agreements" means interest rate, currency or cross-currency rate swap
agreements, and other similar agreements entered into by Borrower or any other
Loan Party in the ordinary course of business (and not for speculative purposes)
for the principal purpose of protecting Borrower or any other Loan Party against
fluctuations in interest rates or currency exchange rates.

 
-90-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"IBBS Agreement" means, collectively, any services agreements between Integrated
Broadband Services, LLC, and Borrower or any other Loan Party, in form and
substance reasonably acceptable to Administrative Agent.
 
"Incremental Term Loan(s)" has the meaning assigned to such term in Subsection
1.1(C)
 
"Incremental Term Loan Commitment(s)" has the meaning assigned to such term in
Subsection 1.1(C).
 
"Incremental Term Loan Facility(ies)" has the meaning assigned to such term in
Subsection1.1(C).
 
"Indebtedness" as applied to any Person, means without duplication:  (A) all
indebtedness for borrowed money; (B) that portion of obligations with respect to
Capital Leases or other capitalized agreements that is properly classified as a
liability on a balance sheet in conformity with GAAP; (C) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (D) any obligation owed for all or any part of
the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business and outstanding not more than 90 days
after such obligation is due; (E) all obligations created or arising under any
conditional sale or other title retention agreement; (F) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person, but only to the
extent of the fair value of such property or asset; (G) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements; (H) the net termination obligations of such Person under any Hedge
Agreement, calculated as of any date as if such agreement or arrangement were
terminated as of such date; (I) the maximum amount of all standby letters of
credit issued or bankers' acceptance facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed); (J) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product; (K) with respect to the Indebtedness of any partnership
or unincorporated joint venture in which such Person is a general partner or
joint venturer, the least of (i) such Indebtedness and (ii) such Person's actual
liability for such Indebtedness; (L) obligations with respect to principal under
Contingent Obligations with respect to the repayment of money or the deferred
purchase price of property, whether or not then due and payable (calculated as
the maximum amount of such principal); and (M) obligations under partnership,
organizational or other agreements to fund capital contributions or other equity
calls with respect to any Person or investment, or to redeem, repurchase or
otherwise make payments in respect to capital stock or other equity interest of
such Person.
 
"Indemnitees" has the meaning assigned to such term in Subsection 9.1.
 
"Intellectual Property Rights" has the meaning assigned to such term in
Subsection 5.9.
 
"Investment" means (A) any direct or indirect purchase or other acquisition by
any Loan Party or any of their respective Subsidiaries of any beneficial
interest in, including stock, partnership interest or other equity securities
of, any other Person; and (B) any direct or indirect loan, advance, transfer,
guarantee, assumption of liability or other obligation or liability, or capital
contribution by any Loan Party or any of their respective Subsidiaries to any
other Person, including all Indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. Investments which are capital
contributions or purchases of capital stock or other equity interest which have
a right to participate in the profits of the issuer thereof shall be valued at
the amount (or, in the case of any Investment made with property other than
cash, the book value of such property) actually contributed or paid (including
cash and non cash consideration and any assumption of Indebtedness) to purchase
such equity interest as of the date of such contribution or payment,, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment.  Investments which are loans,
advances, extensions of credit or guarantees shall be valued at the principal
amount of such loan, advance or extension of credit outstanding as of the date
of determination or, as applicable, the principal amount of the loan or advance
outstanding as of the date of determination actually guaranteed by such
guarantees.

 
-91-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"IRC" means the Internal Revenue Code of 1986, as amended from time to time, and
all rules and regulations promulgated thereunder.
 
"JetBroadband Acquisition" means the acquisition of the cable television systems
and other assets subject to the JetBroadband Asset Purchase Agreement by Shentel
Cable Company.
 
"JetBroadband Asset Purchase Agreement" means that certain Asset Purchase
Agreement, dated as of April 16, 2010, between Borrower, Shentel Cable Company
and the Targets, as such agreement may be amended, modified, supplemented,
extended or restated from time to time in accordance with its terms and as
permitted by this Agreement.
 
"Joinder Agreement" means a Joinder Agreement substantially in the form of
Exhibit
2.12 and delivered by an additional Subsidiary of any Loan Party in accordance
with the provisions of Subsection 2.12.
 
"Lead Arranger" means CoBank in its capacity as Arranger for Lenders under this
Agreement and each of the other Loan Documents and any successor in such
capacity appointed pursuant to Subsection 8.2.
 
"Lender" or "Lenders" means one or more of the banks or other financial
institutions party hereto from time to time and their successors and permitted
assigns pursuant to Subsection
8.1.
 
"Lender Insolvency Event" means that (A) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (B) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.  A Lender Insolvency Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any equity
interest in any Lender or any Parent Company by a Governmental Authority or any
instrumentality thereof.

 
-92-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Letter of Non-Exemption" has the meaning assigned to such term in Subsection
1.13(B).
 
"LIBOR" means for each applicable LIBOR Interest Period, a fixed annual rate
equal to:
(A) the rate of interest determined by Administrative Agent at which deposits in
U.S. dollars for the relevant LIBOR Interest Period are offered based on
information presented by the Reuters Screen LIBOR01 page as quoted by the
British Bankers Association as of 11:00 a.m. (London time) on the day which is
two (2) Business Days prior to the first day of such LIBOR Interest Period,
provided, that in the event British Bankers Association ceases to provide such
quotations (as determined by Administrative Agent), then Administrative Agent
will notify Borrower and Administrative Agent and Borrower will agree upon a
substitute basis for obtaining such quotations, divided by (B) a number equal to
1.0 minus the aggregate (but without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements in effect on the day which is two (2)
Business Days prior to the beginning of such LIBOR Interest Period for
Eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of such Board) which are required to be maintained by a member bank
of the Federal Reserve System (including, basic, supplemental, marginal and
emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other Governmental Authority having jurisdiction with
respect thereto, as now and from time to time in effect); such rate to be
rounded upward to the next whole multiple of 0.01 percent.
 
"LIBOR Interest Period" has the meaning assigned to such term in Subsection
1.2(C)(i).
 
"LIBOR Loans" means Loans (or portions thereof as permitted hereunder) accruing
interest at rates determined by reference to the LIBOR.
 
"LIBOR Margin" means the applicable percent per annum determined in accordance
with Subsection 1.2(B).
 
"Licenses" means any landline telephone, cellular telephone, microwave, personal
communications, commercial mobile radio service or other telecommunications or
similar license, authorization, registration, certificate, waiver, certificate
of compliance, franchise (including cable television franchise), approval,
material filing, exemption, order, or permit, whether for the acquisition,
construction or operation of any Communications System, or to otherwise provide
the services related to any Communications System, granted or issued by the FCC,
any applicable PUC or any other Governmental Authority.
 
"Lien" means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement and any lease in the nature
thereof), and any agreement to give any lien, mortgage, pledge, security
interest, charge or encumbrance.

 
-93-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Loan" or "Loans" means an advance or advances under any of the Facilities.
 
"Loan Commitment" or "Loan Commitments" means one or more of the Revolver Loan
Commitment and any Incremental Term Loan Commitments, if and when applicable, as
any such commitment is reduced from time to time as provided in this Agreement,
and, in the case of any Incremental Term Loan Commitment, as provided in the
amendment or supplement to this Agreement establishing such Incremental Term
Loan Facility.
 
"Loan Documents" means, collectively, this Agreement, the Revolver Notes, the
Term Loan Notes, the Security Documents, any guaranty and all other instruments,
documents and agreements executed and delivered concurrently herewith or at any
time hereafter to or for the benefit of Administrative Agent or Lenders in
connection with the Loans and other transactions contemplated by this Agreement,
all as amended, modified, supplemented, extended or restated from time to time.
 
"Loan Party(ies)" has the meaning assigned to such term in the Preamble.
 
"Material Accounts" means (A) all deposit, securities or other investment
accounts in the name of the Loan Parties and their respective Subsidiaries
(other than Excluded Subsidiaries) at Branch Banking and Trust Company (or such
other financial institution with which Borrower maintains its primary banking
relationship) and (B) all other deposit accounts in the name of the Loan Parties
and their respective Subsidiaries (other than Excluded Subsidiaries) to the
extent the average daily balance of such accounts for the most recently
completed six calendar months exceeds $1,000,000.
 
"Material Acquisition" has the meaning assigned to such term in the definition
of "EBITDA" in this Subsection 10.1.
 
"Material Adverse Effect" means (A) a material adverse effect upon the business,
result of operations, properties, assets or financial condition of the Loan
Parties or their respective Subsidiaries, taken as a whole, or (B) the
impairment of any Liens in favor of Administrative Agent, of the ability of the
Loan Parties and their respective Subsidiaries to perform their obligations
under the Loan Documents or of Administrative Agent or any Lender to enforce any
material provision of any Loan Document or collect any of the Obligations.  In
determining whether any individual event could reasonably be expected to have a
Material Adverse Effect, notwithstanding that such event does not of itself have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events could
reasonably be expected to have a Material Adverse Effect.
 
"Material Contracts" means (A) the Sprint Nextel Agreements, (B) any contract or
any other agreement, written or oral, of any Loan Party or any Subsidiary of a
Loan Party involving monetary liability of or to any such Person in an aggregate
amount in excess of $1,000,000 per annum and (C) any other contract or
agreement, written or oral, of any Loan Party or any of its respective
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.

 
-94-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Material Disposition" has the meaning assigned to such term in the definition
of "EBITDA" in this Subsection 10.1.
 
"Material Leased Property" means any real property leased or licensed by any
Loan Party that (A) is not a tower site and (B)(i) is the headquarters or
principle place of business of any Loan Party or (ii) is a headend site, switch
site or such other location, in each case with respect to this clause (ii), the
loss of which would have a Material Adverse Effect.
 
"Material Owned Property" means any real property owned by any Loan Party in fee
simple with a book value in excess of $1,500,000, that is the headquarters or
principle place of business of any Loan Party, or as to which the loss thereof
would have a Material Adverse Effect.
 
"Minimum Liquidity Balance" means as of any date (a) provided that as of such
date Borrower may borrow Revolver Loans under this Agreement, the Available
Revolver Loan Commitment plus (b) the sum of all unrestricted cash and
unrestricted Cash Equivalents on deposit as of such date in deposit accounts in
the name of a Loan Party and for which such Loan Party has delivered to
Administrative Agent, for the benefit of itself and the other Secured Parties, a
deposit account control agreement in form and substance satisfactory to
Administrative Agent in its sole discretion.
 
"Multi-employer Plan" means a Multi-employer plan as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate makes, is
making, made, or was at any time during the current year or the immediately
preceding six (6) years obligated to make contributions.
 
"Negative Pledge Agreement" means a negative pledge agreement, executed in favor
of Administrative Agent, for the benefit of itself and the other Secured
Parties, in form and content approved by Administrative Agent, pursuant to which
the executing party agrees not to grant a Lien with respect to any of its
property, real and personal, except to the extent such Lien constitutes a
Permitted Encumbrance, as such agreement may be amended, modified, supplemented,
extended and restated from time to time.
 
"Net Proceeds" means cash proceeds received by any Loan Party or any Subsidiary
of any Loan Party from any Asset Disposition, debt or equity issuance (including
insurance proceeds, awards of condemnation, and payments under notes or other
debt securities received in connection with any Asset Disposition), net of (A)
the reasonable costs of such sale, lease, transfer, issuance or other
disposition (including taxes attributable to such sale, lease, transfer or
issuance), (B) amounts applied to repayment of permitted Indebtedness (other
than the Obligations) secured by a Lien on the asset or property disposed , and
(C) for Subsidiaries not wholly-owned by a Loan Party, the percentage equal to
the ownership interests of Persons other than such Loan Party (by way of
example, if a Loan Party owns a Subsidiary 95%, who in turn owns another
Subsidiary 80%, and an Asset Disposition occurs at the other Subsidiary, only
76% (95% of 80%) of the proceeds thereof that would otherwise have constituted
Net Proceeds will constitute Net Proceeds).

 
-95-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"NCTC Agreement" means that certain Membership Agreement, dated as of June 21,
2000, by and between National Cable Television Cooperative, Inc. and Shenandoah
Cable Television Company.
 
"Non-Consenting Lender" has the meaning assigned to such term in Subsection 9.2.
 
"Non-Funding Lender" has the meaning assigned to such term in Subsection 8.5(A).
 
"Non Pro Rata Loan" has the meaning assigned to such term in Subsection 8.5(A).
 
"Note" or "Notes" means one or more of the Revolver Notes, the Term Loan Notes
and any notes evidencing any Incremental Term Loan Facility as provided in the
amendment or supplement to this Agreement establishing such Incremental Term
Loan Facility.
 
"Notice of Borrowing/Conversion/Continuation" has the meaning assigned to such
term in Subsection 1.3.
 
"Obligations" means all obligations, liabilities and Indebtedness of every
nature of Borrower and all other Loan Parties under the Loan Documents from time
to time owed to Administrative Agent, any Lender or any Indemnitee, including,
the principal amount of all debts, claims and Indebtedness, accrued and unpaid
interest and all indemnities, fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now or from time
to time hereafter owing, due or payable, or any combination thereof, whether
before or after the filing of a proceeding under the Bankruptcy Code or any
Other Debtor Relief Law (whether or not allowed in such proceeding) by or
against any Loan Party or any of its respective Subsidiaries.
 
"Obligee Guarantor" has the meaning assigned to such term in Subsection 9.20(H).
 
"Parent Company" means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board of Governors of the Federal Reserve System,
as in effect from time to time), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.
 
"Participant" has the meaning assigned to such term in Subsection 8.1(D).
 
"Patriot Act" has the meaning assigned to such term in Subsection 9.19.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.
 
"Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Loan Party or an ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions or, in the case of a Multi-employer Plan, has made contributions
at any time during the current year or the immediately preceding six (6) plan
years.

 
-96-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Permitted Encumbrances" means the following:
 
(A)           Liens for taxes, assessments or other governmental charges not yet
due and payable or Liens for taxes, assessments or other governmental charges
due and payable if the same are being diligently contested in good faith and by
appropriate proceedings and then only if and to the extent that adequate
reserves therefor are maintained on the books of the Loan Parties and their
respective Subsidiaries, as applicable, in accordance with GAAP;
 
(B)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other similar liens imposed by law, which are incurred in the
ordinary course of business for sums not more than 60 days delinquent or which
are being diligently contested in good faith; provided that a reserve or other
appropriate provision shall have been made therefor;
 
(C)           Liens incurred or deposits made in the ordinary course of business
in connection with workers' compensation, unemployment insurance and other types
of social security (other than any Lien imposed by the Employee Retirement
Income Security Act of 1974 or any rule or regulation promulgated thereunder),
or to secure the performance of tenders, statutory obligations, surety, stay,
customs and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) in the amount and to the
extent permitted by Subsection 3.4;
 
(D)           deposits, in an aggregate amount not to exceed $100,000, made in
the ordinary course of business to secure liability to insurance carriers;
 
(E)           any attachment or judgment Lien which, individually or when
aggregated, does not constitute an Event of Default under Subsection 6.1(I)
(whether individually or when aggregated with other such Liens);
 
(F)           easements, rights of way, restrictions and other similar charges
or encumbrances not interfering in any material respect with the ordinary
conduct of the business of any Loan Party or any of their respective
Subsidiaries or materially adversely affecting the value of any Collateral;


(G)           Liens in favor of Administrative Agent, for the benefit of itself
and Lenders;


(H)           Liens in favor of CoBank as set forth in Subsection 2.7;
 
(I)            Liens securing purchase money security agreements and Capital
Leases permitted under Subsection 3.1(G), provided that such Liens do not
encumber any property other than the items purchased with the proceeds of such
Indebtedness or leased pursuant to such Indebtedness (and the proceeds of such
property), such Liens do not secure any amounts other than amounts necessary to
purchase or lease such items; and
 
(J)            Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)

 
-97-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Permitted Investments" means any Investment (or commitment to make any
Investment including an earnest money deposit prior to consummation of such
Investment), other than the JetBroadband Acquisition, including by means of an
Acquisition, by a Loan Party in another Person, provided that:
 
(A)           such Investment and all transactions related thereto shall be
consummated in accordance with Applicable Law in all material respects;


(B)           after giving effect to such Investment, no Default or Event of
Default shall have occurred and be continuing;
 
(C)           the Investment is related to the telecommunications industry;
 
(D)           the consideration (including in the calculation thereof the amount
of any assumed Indebtedness and the amount of any extensions of Indebtedness by
a Loan Party pursuant to clause (F) of this definition) paid for Permitted
Investments shall not exceed $25,000,000 for any single Permitted Investment or
$50,000,000 in the aggregate for all Permitted Investments during the term
hereof;
 
(E)           Borrower shall be in compliance on a Pro forma Basis after giving
effect to such Permitted Investments (including any assumed Indebtedness) with
the covenants set forth in Subsections 4.1 through 4.5 for the most recently
ended test period under such Subsections as if such Permitted Investment had
occurred on the first day of such test period; and
 
(F)           if such Investment constitutes the extension of Indebtedness by a
Loan Party to any Person who is not a Loan Party, such Investment is evidenced
by a written promissory note in form and substance reasonably acceptable to
Administrative Agent, and such promissory note is collaterally assigned and
delivered to Administrative Agent, provided, however, that such collateral
assignment and delivery shall only be required if the aggregate amount of all
such unassigned and undelivered promissory notes together with the other
instruments described in Section 4.5 of the Pledge and Security Agreement
exceeds $1,500,000 in the aggregate at any one time.


"Person" means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).
 
"Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Loan Party or any of their ERISA Affiliates sponsor or maintain or to
which any Loan Party or any of their ERISA Affiliates make, is making, or is
obligated to make contributions and includes any Pension Plan.

 
-98-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Pledge and Security Agreement" means that certain Pledge and Security
Agreement, dated as of even date herewith, executed by the Loan Parties in favor
of Administrative Agent, for the benefit of itself and the other Secured
Parties, in form and content approved by Administrative Agent, pursuant to which
Loan Parties have pledged, as security for the Secured Obligations, on a first
priority basis, substantially all personal property of the Loan Parties
including, stock in their respective Subsidiaries, that they now own or may
hereafter acquire, as such agreement may be amended, modified, supplemented,
extended and restated from time to time.
 
"Portfolio Interest Exemption Certificate" has the meaning assigned to such term
in Subsection 1.13(B).
 
"Prime Rate" means, a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 75% of the United States'
30 largest commercial banks, or if the Eastern Edition of The Wall Street
Journal or such rate is not published on such day, such rate as last published
in the Eastern Edition of The Wall Street Journal. In the event the Eastern
Edition of The Wall Street Journal ceases to publish such rate or an equivalent
on a regular basis, the term "Prime Rate" shall be determined on any day by
reference to such other regularly published average prime rate for such date
applicable to such commercial banks as is acceptable to Administrative Agent in
its sole discretion.  Any change in Prime Rate shall be automatic, without the
necessity of notice provided to Borrower or any other Loan Party.
 
"Pro forma Basis" means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, that the JetBroadband
Acquisition or the applicable Permitted Investment or Asset Disposition (and all
other Permitted Investments or Asset Dispositions that have been consummated
during the applicable period), or the applicable Material Acquisition or
Material Disposition, and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant:  (a) income statement items (whether
positive or negative) attributable to the property or Person subject to the
JetBroadband Acquisition or such Permitted Investment, Asset Disposition,
Material Acquisition or Material Disposition, (i) in the case of an Asset
Disposition or Material Disposition shall be excluded, and (ii) in the case of
the JetBroadband Acquisition, a Permitted Investment or a Material Acquisition,
shall be included, (b) any retirement of Indebtedness, and (c) any Indebtedness
incurred or assumed by Borrower or any of its Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that the foregoing pro forma adjustments may be applied to any such test or
financial covenant solely to the extent that such adjustments are consistent
with the definition of EBITDA and give effect to events (including operating
expense reductions) that are (x) attributable to such transaction, (y) expected
to have a continuing impact on Borrower and its Subsidiaries and (z) factually
supportable in a manner reasonably satisfactory to Administrative Agent
(provided, further, that pro forma effect shall only be given to operating
expense reductions or similar anticipated benefits from the JetBroadband
Acquisition or any Permitted Investment, Asset Disposition, Material Acquisition
or Material Disposition to the extent that such adjustments and the bases
therefor are set forth in reasonable detail in a certificate of the chief
financial officer of Borrower delivered to Administrative Agent and dated the
relevant date of determination and which certifies that all necessary steps for
the realization thereof have been taken or Borrower reasonably anticipates that
all necessary steps for the realization thereof will be taken within one (1)
year following such date of determination).

 
-99-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Pro Rata Share" means (A) with respect to matters relating to a particular Loan
Commitment, the percentage obtained by dividing (i) the commitment of a Lender
under such Loan Commitment by (ii)  such Loan Commitment and (B) with respect to
all other matters, the percentage obtained by dividing (i) the Total Lender Loan
Commitments of Lender by (ii) the aggregate Total Lender Loan Commitments, in
either case as such percentage may be adjusted by assignments permitted pursuant
to Subsection 8.1; provided, however, if any Loan Commitment is terminated
pursuant to the terms hereof, in lieu of commitments, the calculation of clauses
(A) and (B) above, as they relate to or include such Loan Commitment, shall be
based on the aggregate amount of Lender's outstanding loans related to such Loan
Commitment and the aggregate amount of all outstanding loans related to such
Loan Commitment.
 
"Proposed Change" has the meaning assigned to such term in Subsection 9.2.
 
"PUC" means any state, provincial or other local public utility commission,
local franchising authority or similar regulatory agency or body that exercises
jurisdiction over the rates or services or the ownership, construction or
operation of any Communications System (and its related facilities) or over
Persons who own, construct or operate a Communications System, in each case by
reason of the nature or type of the business subject to regulation and not
pursuant to laws and regulations of general applicability to Persons conducting
business in any such jurisdiction.
 
"PUC Laws" means all relevant rules, regulations, and published policies of, and
all laws administered by, any PUC asserting jurisdiction over any Loan Party or
its Subsidiaries.
 
"Register" has the meaning assigned to such term in Subsection 8.1(C).
 
"Replacement Lender" has the meaning assigned to such term in Subsection
1.12(A).
 
"Related Parties" means with respect to any Person, such Person's Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person's Affiliates.
 
"Related Secured Hedge Agreement" means a Secured Hedge Agreement entered into
by any Loan Party to hedge the interest rate exposure applicable to any portions
of the Loans.
 
"Reportable Event" means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30 day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
 
"Representatives" has the meaning assigned to such term in Subsection 8.2(E).

 
-100-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Requisite Lenders" means, to the extent more than one (1) Lender holds any Loan
Commitment or Loan, two (2) or more Lenders (including Voting Participants)
(provided that for purposes hereof, such two (2) or more Lenders (including
Voting Participants) may not consist solely of Voting Participants who purchased
their participations from the same Lender or of Voting Participants and the
Lender who sold such participations to such Voting Participant) who are not
Defaulting Lenders and who have in the aggregate Pro Rata Shares greater than
50% (calculated without giving effect to any Loans or Loan Commitments held or
deemed to be held by a Defaulting Lender).
 
"Restricted Junior Payment" means:  (A) any dividend or other distribution,
direct or indirect, on account of any capital stock or other equity interest in
any Loan Party or any of its respective Subsidiaries, including any ownership
interest and any shares of any class of stock or other equity interest of any
Loan Party or any of its respective Subsidiaries now or hereafter outstanding;
(B) any redemption, repurchase, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any capital stock or other equity interest in any Loan Party or any of its
respective Subsidiaries, including any ownership interest and any shares of any
class of stock or other equity interest of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding; (C) any payment or
prepayment of interest on, principal of, premium, if any, redemption,
conversion, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, any Indebtedness subject to subordination provisions
for the benefit of Administrative Agent and Lenders; and (D) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any equity interest in any Loan Party or any of its
respective Subsidiaries, including any ownership interest and shares of any
class of stock of any Loan Party or any of its respective Subsidiaries now or
hereafter outstanding.
 
"Revolver Commitment Fee" has the meaning assigned to such term in Subsection
1.4(A).
 
"Revolver Expiration Date" means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) December 31, 2015.
 
"Revolver Facility" means the revolver loan facility extended to Borrower
pursuant to Subsection 1.1(A).
 
"Revolver Lender" means any Lender that has a portion of the Revolver Loan
Commitment in accordance with the terms hereof.
 
"Revolver Loan Commitment" means, when used as to each Revolver Lender, its
obligation to make Revolver Loans to Borrower pursuant to Subsection 1.1(A) in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender's name on Schedule 1.1 or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement and, otherwise, the aggregate of such commitments of all
Revolver Lenders. The Revolver Loan Commitment of all Revolver Lenders as of the
Closing Date is $50,000,000.

 
-101-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Revolver Loans" means an advance or advances under the Revolver Loan
Commitment.
 
"Revolver Note" or "Revolver Notes" means one or more of the Notes of Borrower
substantially in the form of Exhibit 10.1(B), or any combination thereof, and
any replacements, reinstatements, renewals or extension of any such notes, in
whole or in part.
 
"RUS" means the United States Department of Agriculture (including the Rural
Utilities Service or Rural Development Utility Program) or other department or
agency of the United Stated of America succeeding to it powers.
 
"SEC" has the meaning assigned to such term in Subsection 4.6(A).
 
"Secured Hedge Agreement" means any Hedge Agreement between Borrower or any
other Loan Party and any Lender or Affiliate of any Lender.
 
"Secured Obligation" means (i) the Obligations and (ii) all obligations of
Borrower or any other Loan Party under any Secured Hedge Agreement.
 
"Secured Party" means Administrative Agent, any Lender, any Affiliate of a
Lender that is a party to a Secured Hedge Agreement that executes and delivers
to Administrative Agent a letter agreement in form and substance reasonably
acceptable to Administrative Agent pursuant to which such Affiliate appoints
Administrative Agent as its agent under the applicable Security Documents, and
any Indemnitee.
 
"Security Documents" means, collectively, all instruments, documents and
agreements executed by or on behalf of the Loan Parties to provide collateral
security with respect to the Secured Obligations, including, the Pledge and
Security Agreement, any Collateral Contract Assignments, any Negative Pledge
Agreement, mortgages, account control agreements, and all instruments, documents
and agreements executed pursuant to the terms of the foregoing, in such case, as
amended, modified, supplemented, extended and restated from time to time.
 
"Security Interest" means all Liens in favor of Administrative Agent, for the
benefit of itself, and the other Secured Parties, created hereunder or under any
of the Security Documents to secure the Secured Obligations.
 
"Sprint Nextel Agreements" means the Sprint PCS Management Agreement, dated as
of November 5, 1999, by and among Sprint Spectrum, L.P., WirelessCo, L.P., APC
PCS, LLC, PhillieCo, L.P., Spring Communications Company L.P. and Shenandoah
Personal Communications Company, and all related services, trademark, service
mark and other agreements related thereto, as the same haves been and may be
further amended, supplemented, modified, extended or replaced from time to time
in accordance with the terms thereof and as permitted hereby.
 
"Sprint Nextel Proceeds" means proceeds received by any Loan Party or any
Subsidiary of any Loan Party in connection with a purchase of the Operating
Assets (as such term is defined in the Sprint Nextel Agreements) by Sprint PCS
(as such term is defined in the Sprint Nextel Agreements), any other subsidiary
of Sprint Nextel Corporation or any of their respective successors and assigns.
 
 
-102-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Statement" has the meaning assigned to such term in Subsection 4.6(B).
 
"Subsidiary" means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than 50% of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.
 
"Substitute Lender" has the meaning assigned to such term in Subsection 9.2.
 
"Targets" means, collectively, JetBroadband VA, LLC, Helicon Cable
Communications, LLC, JetBroadband WV, LLC, JetBroadband Holdings, LLC, and
Helicon Cable Holdings, LLC.
 
"Tax Liabilities" has the meaning assigned to such term in Subsection 1.13(A).
 
"Term Loan A" means the Loan made pursuant to Subsection 1.1(B)(i) in an initial
outstanding principal amount of $189,800,000.00.
 
"Term Loan A Facility" means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(B)(i).
 
"Term Loan A Lender" means any Lender that has funded a portion of the Term Loan
A and/or purchased a portion of the Term Loan A in accordance with the terms
hereof in the principal amount set forth opposite such Lender's Name on Schedule
1.1 or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as applicable.
 
"Term Loan A Maturity Date" means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) December 31, 2015.
 
"Term Loan A Note" or "Term Loan A Notes" means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(C), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.
 
"Term Loan Facilities" means the Term Loan A Facility, the Fixed Term Loan
Facility and, if and when applicable, any Incremental Term Loan Facility.
 
"Term Loan Maturity Date" means the Term Loan A Maturity Date, when used with
reference to the Term Loan A, and the Fixed Term Loan Maturity Date, when used
with reference to the Fixed Term Loan, and, if applicable, the maturity date of
any Incremental Term Loan Facility, when used with reference to any such
Incremental Term Loan.
 
"Term Loan Notes" means the Term Loan A Notes and the Fixed Term Loan Notes.

 
-103-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

"Total Lender Loan Commitment" means the aggregate commitments of any Lender
with respect to the Loan Commitments.
 
"Total Leverage Ratio" means, as of the date of calculation, the ratio derived
by dividing (A) Indebtedness (other than as described in clause (H) of the
definition of Indebtedness and, to the extent related to or supporting the
Indebtedness described in clause (H) of such definition, as described in clauses
(K), (L), (M), and (N) of the definition of Indebtedness) by (B) EBITDA.
 
"Voting Participant" has the meaning assigned to such term in Subsection 8.1(D).
 
"Voting Participant Notice" has the meaning assigned to such term in Subsection
8.1(D).
 
10.2          Other Definitional Provisions. References to "Sections,"
"Subsections," "Exhibits" and "Schedules" shall be to Sections, Subsections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided.  Any of the terms defined in Subsection 10.1 may, unless
the context otherwise requires, be used in the singular or the plural depending
on the reference. In this Agreement, "hereof," "herein," "hereto," "hereunder"
and the like mean and refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which the respective word appears;
words importing any gender include the other gender; references to "writing"
include printing, typing, lithography and other means of reproducing words in a
tangible visible form; the words "including," "includes" and "include" shall be
deemed to be followed by the words "without limitation"; references to
agreements and other contractual instruments shall be deemed to include
subsequent amendments, assignments, extensions, renewals and other modifications
thereto, but only to the extent such amendments, assignments, extensions,
renewals and other modifications are not prohibited by the terms of this
Agreement or any other Loan Document; references to Persons include their
respective permitted successors and assigns or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons; and all
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations.
 
[Signatures follow on the next page.]

 
-104-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.





 
SHENANDOAH TELECOMMUNICATIONS COMPANY,
 
as Borrower
             
By:  
/s/ Christopher E. French
   
Name: Christopher E. French
   
Title: President
             
SHENANDOAH CABLE TELEVISION COMPANY,
SHENTEL CABLE COMPANY,
SHENTEL SERVICE COMPANY,
SHENANDOAH PERSONAL COMMUNICATIONS COMPANY,
SHENANDOAH MOBILE COMPANY,
SHENANDOAH LONG DISTANCE COMPANY,
SHENTEL COMMUNICATIONS COMPANY,
SHENANDOAH NETWORK COMPANY,
SHENTEL MANAGEMENT COMPANY,
SHENTEL CONVERGED SERVICES OF WEST VIRGINIA, INC.
 
each as a Guarantor
             
By: 
/s/ Christopher E. French
   
Name: Christopher E. French
   
Title: President



 
[Signatures continued on following page]
 
 
-105-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

[Signatures continued from previous page]





 
COBANK, ACB, as Administrative Agent, a Joint Lead Arranger, Bookrunner and a
Lender
             
By:  
/s/ Gloria Hancock
   
Gloria Hancock
   
Vice President

 
 
[Signatures continued on following page]

 
-106-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

[Signatures continued from previous page]
 



 
BRANCH BANKING AND TRUST COMPANY, as a Joint Lead Arranger, Syndication Agent
and a Lender
             
By:
/s/ David A. Chandler
 
Name:  
David A. Chandler
 
Title:
Senior Vice President

 
 
[Signatures continued on following page]

 
-107-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

[Signatures continued from previous page]


 

 
WELLS FARGO BANK, N.A., as a Joint Lead Arranger, Documentation Agent and a
Lender
             
By:
/s/ Arnold W. Adkins, Jr.
 
Name:  
Arnold W. Adkins, Jr.
 
Title:
Vice President


 
-108-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

[Signatures continued from previous page]
 



 
RAYMOND JAMES BANK, FSB, as a Lender
         
By:
/s/ Joseph A. Ciccolini
       
Name:  
Joseph A. Ciccolini
 
Title:
Vice President - Senior Corporate Banker

 
 
[Signatures continued on following page]
 
 
-109-

--------------------------------------------------------------------------------

 
Credit Agreement/Shenandoah Telecommunications Company

[Signatures continued from previous page]
 
 

 
UNION BANK, N.A., as a Lender
             
By:
/s/ Edward Khaymenis
 
Name:  
Edward Khaymenis
 
Title:
Assistant Vice President

 
 
[Signatures continued on following page]
 
 
-110-

--------------------------------------------------------------------------------